EXHIBIT 10.1

CUSIP Number: 14149MAE4

 

 

CARDINAL HEALTH, INC.

FIVE-YEAR CREDIT AGREEMENT

dated as of May 12, 2011

THE SUBSIDIARY BORROWERS PARTY HERETO,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A. and MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agents

and

BARCLAYS BANK PLC and DEUTSCHE BANK SECURITIES INC.,

as Documentation Agents

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Lead Arrangers and Book Managers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I. DEFINITIONS

     1   

1.1

     Definitions      1   

1.2

     Other Definitions and Provisions      23   

1.3

     References to Agreement and Laws      24   

1.4

     Times of Day      24   

1.5

     Letter of Credit Amounts      24   

1.6

     Rounding      24   

1.7

     Exchange Rates; Currency Equivalents      24   

ARTICLE II. THE CREDITS

     25   

2.1

     Commitments of the Lenders; Swingline Facility      25   

2.2

     Optional Increase of the Commitments      30   

2.3

     Determination of Dollar Amounts; Termination      31   

2.4

     Ratable Loans      31   

2.5

     Types of Advances      32   

2.6

     Facility Fee; Other Fees; Reductions in Aggregate Commitment      32   

2.7

     Minimum Amount of Each Advance      32   

2.8

     Prepayments      33   

2.9

     Method of Selecting Types and Interest Periods for New Advances      33   

2.10

     Conversion and Continuation of Outstanding Advances      34   

2.11

     Method of Borrowing      35   

2.12

     Changes in Interest Rate, Etc.      36   

2.13

     Rates Applicable After Default      36   

2.14

     Method of Payment      36   

2.15

     Noteless Agreement; Evidence of Indebtedness      37   

2.16

     Telephonic Notices      38   

2.17

     Interest Payment Dates; Interest and Fee Basis      38   

2.18

     Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      39   

2.19

     Lending Installations      39   

2.20

     Non-Receipt of Funds by the Administrative Agent      39   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

2.21

     Facility LCs      40   

2.22

     Market Disruption      45   

2.23

     Judgment Currency      46   

2.24

     Payment Provisions Relating to the Euro      46   

2.25

     Redenomination and Alternative Currencies      47   

2.26

     Replacement of Lender      47   

2.27

     Application of Certain Payments      47   

2.28

     Extension of Facility Termination Date      48   

2.29

     Defaulting Dollar Lenders      49   

ARTICLE III. YIELD PROTECTION; TAXES

     51   

3.1

     Yield Protection      51   

3.2

     Changes in Capital Adequacy Regulations      53   

3.3

     Availability of Types of Advances      53   

3.4

     Funding Indemnification      53   

3.5

     Taxes      54   

3.6

     Lender Statements; Survival of Indemnity      56   

3.7

     Limitation/Delay in Requests      57   

ARTICLE IV. CONDITIONS PRECEDENT

     57   

4.1

     Initial Credit Extension      57   

4.2

     Each Credit Extension      58   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     59   

5.1

     Existence and Standing      59   

5.2

     Authorization and Validity      59   

5.3

     No Conflict; Government Consent; Other Consents      60   

5.4

     Financial Statements      60   

5.5

     Material Adverse Change      60   

5.6

     Taxes      60   

5.7

     Litigation and Contingent Obligations      61   

5.8

     Subsidiaries; Subsidiary Borrowers      61   

5.9

     ERISA      63   

5.10

     Accuracy of Information      63   

5.11

     Regulation U      64   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

5.12

     Maintenance of Property      64   

5.13

     Insurance      64   

5.14

     Plan Assets; Prohibited Transactions      64   

5.15

     Environmental Matters      64   

5.16

     Investment Company Act      64   

5.17

     Default      65   

5.18

     Compliance with Laws      65   

ARTICLE VI. COVENANTS

     65   

6.1

     Financial Reporting      65   

6.2

     Use of Proceeds; Margin Stock      67   

6.3

     Notice of Default      67   

6.4

     Conduct of Business; Maintenance of Property      67   

6.5

     Taxes      68   

6.6

     Insurance      68   

6.7

     Compliance with Laws      68   

6.8

     Inspection      68   

6.9

     Liens      68   

6.10

     Subsidiary Indebtedness      70   

6.11

     Contingent Obligations      72   

6.12

     Financial Covenants      72   

ARTICLE VII. DEFAULTS

     72   

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     75   

8.1

     Acceleration; Facility LC Collateral Account      75   

8.2

     Amendments      76   

8.3

     Preservation of Rights      77   

ARTICLE IX. GENERAL PROVISIONS

     77   

9.1

     Survival of Representations      77   

9.2

     Governmental Regulation      77   

9.3

     Headings      77   

9.4

     Entire Agreement      78   

9.5

     Several Obligations; Benefits of this Agreement      78   

9.6

     Expenses; Indemnity; Damage Waiver      78   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

9.7

     Numbers of Documents      80   

9.8

     Accounting      80   

9.9

     Severability of Provisions      81   

9.10

     No Advisory or Fiduciary Responsibility      81   

9.11

     Treatment of Certain Information; Confidentiality      82   

9.12

     USA Patriot Act      83   

ARTICLE X. THE AGENT

     83   

10.1

     Appointment and Authority      83   

10.2

     Rights as a Lender      83   

10.3

     Exculpatory Provisions      83   

10.4

     Reliance by Administrative Agent      84   

10.5

     Delegation of Duties      85   

10.6

     Resignation of Administrative Agent      85   

10.7

     Non-Reliance on Administrative Agent and Other Lenders      86   

10.8

     No Other Duties, Etc.      86   

10.9

     Administrative Agent May File Proofs of Claim      86   

ARTICLE XI. SETOFF; RATABLE PAYMENTS

     87   

11.1

     Right of Setoff      87   

11.2

     Ratable Payments      88   

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     88   

12.1

     Successors and Assigns      88   

ARTICLE XIII. NOTICES

     92   

13.1

     Notices      92   

13.2

     Change of Address      93   

13.3

     The Platform      93   

ARTICLE XIV. COUNTERPARTS

     93   

ARTICLE XV. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     93   

15.1

     CHOICE OF LAW      93   

15.2

     CONSENT TO JURISDICTION      94   

15.3

     WAIVER OF JURY TRIAL      94   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Schedules

      

Schedule 1.1

       Cost Rate Schedule

Schedule 2.1(a)

       Commitments

Schedule 2.1(c)

       Alternate Currency Commitment

Schedule 2.16

       List of Authorized Persons under Section 2.16

Schedule 4

       Pricing Schedule

Schedule 5.8

       List of Subsidiaries and Subsidiary Borrowers

Schedule 13.1

       Administrative Agent’s Office; Certain Addresses for Notices

Exhibits

      

Exhibit A

 

-

     Form of Compliance Certificate

Exhibit B

 

-

     Form of Assignment and Assumption Agreement

Exhibit C

 

-

     Form of Loan/Credit Related Money Transfer Instruction

Exhibit D

 

-

     Form of Note

Exhibit E

 

-

     Form of Swingline Note

Exhibit F

 

-

     Form of Guaranty

 

-v-



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT

This Agreement, dated as of May 12, 2011, is among Cardinal Health, Inc., an
Ohio corporation (the “Company”), certain Subsidiaries of the Company (the
“Subsidiary Borrowers”, and together with the Company, the “Borrowers”), each
lender party hereto from time to time (the “Lenders”) and JPMorgan Chase Bank,
N.A. as Administrative Agent, Swingline Lender and LC Issuer. Capitalized terms
used herein shall have the meanings assigned to them in Article I.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, such parties hereby agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions.

As used in this Agreement:

“Additional Commitment Lender” is defined in Section 2.28(d).

“Administrative Agent” means JPMCB, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 13.1 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Advance” means a borrowing hereunder, (i) made by one or more Lenders on the
same Borrowing Date, or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, in the same Agreed Currency and for the same Interest Period. The term
“Advance” shall include Swingline Loans unless otherwise expressly provided.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agent Parties” is defined in Section 13.3.

 

-1-



--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
As of the date of this Agreement, the original Aggregate Commitment is
$1,500,000,000.

“Aggregate Dollar Commitment” means at any date of determination with respect to
all Lenders, an amount equal to the Dollar Commitments of all Lenders on such
date. As of the date of this Agreement, the Aggregate Dollar Commitment is
$1,250,000,000.

“Aggregate Dollar Outstanding Credit Exposure” means as at any date of
determination with respect to any Lender, the sum of (i) aggregate unpaid
principal amount of such Lender’s Dollar Loans on such date, plus (ii) an amount
equal to its Pro Rata Share of the LC Obligations on such date, plus (iii) an
amount equal to its Pro Rata Share of the aggregate principal amount of
Swingline Loans outstanding on such date.

“Aggregate Multicurrency Commitments” means at any date of determination with
respect to all Multicurrency Lenders, an amount equal to the Multicurrency
Commitments of all Multicurrency Lenders on such date, provided, however, that
the Aggregate Multicurrency Commitments shall not exceed $250,000,000.

“Aggregate Multicurrency Outstanding Credit Exposure” means as at any date of
determination with respect to any Lender, the Dollar Amount of the aggregate
unpaid principal amount of such Lender’s Multicurrency Loans and Alternate
Currency Loans on such date.

“Aggregate Outstanding Credit Exposure” means as at any date of determination
with respect to any Lender, the sum of such Lender’s Aggregate Dollar
Outstanding Credit Exposure and Aggregate Multicurrency Outstanding Credit
Exposure on such date.

“Agreed Currencies” means (i) Dollars, and (ii) so long as such currencies
remain Eligible Currencies, (A) with respect to any Multicurrency Commitment,
the Euro and British Pounds Sterling, (B) with respect to any Alternate Currency
Commitment, any Alternate Currency and (C) with respect to the Swingline
Sublimit, U.S. Dollars unless the Swingline Lender in its sole discretion agrees
to make available, Euros, Australian Dollars, Canadian Dollars or any other
Eligible Currency.

“Agreement” means this credit agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
in the United States of America in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4; provided, however, that if any change in Agreement Accounting
Principles from those applied in preparing such financial statements affects the
calculation of any financial covenant contained in this Agreement, the Borrowers
and the Administrative Agent hereby agree to negotiate in good faith towards
making appropriate amendments acceptable to the Required Lenders to the
provisions of this Agreement to reflect as nearly as possible the effect of the
financial covenants as in effect on the date hereof.

“Alternate Currency” means any Eligible Currency which the Company requests the
Administrative Agent to include as an Alternate Currency hereunder and which is
acceptable to

 

-2-



--------------------------------------------------------------------------------

one or more of the applicable Alternate Currency Lenders, and with respect to
which an Alternate Currency Addendum has been executed among the Company, a
Subsidiary Borrower, one or more Alternate Currency Lenders and the
Administrative Agent in connection therewith.

“Alternate Currency Addendum” means a schedule and addendum entered into among
the Company, a Subsidiary Borrower, one or more Alternate Currency Lenders and
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, the Company, such Subsidiary Borrower and such Alternate
Currency Lenders party thereto.

“Alternate Currency Commitment” means a portion of the Multicurrency Commitment
equal to, for each Alternate Currency Lender and for each Alternate Currency,
the obligation of such Alternate Currency Lender to make Alternate Currency
Loans not exceeding the Dollar Amount set forth in Schedule 2.1(c) or the
applicable Alternate Currency Addendum, as such amount may be modified from time
to time pursuant to the terms of this Agreement and the applicable Alternate
Currency Addendum.

“Alternate Currency Lender” means any Lender (including any Lending
Installation) party to an Alternate Currency Addendum.

“Alternate Currency Loan” means any Loan denominated in an Alternate Currency
made by one or more of the Alternate Currency Lenders to a Borrower pursuant to
this Agreement and the applicable Alternate Currency Addendum.

“Alternate Currency Share” means, with respect to any Alternate Currency Lender
for any particular Alternate Currency, the percentage obtained by dividing
(a) such Alternate Currency Lender’s Alternate Currency Commitment at such time
as set forth in the applicable Alternate Currency Addendum by (b) the aggregate
of the Alternate Currency Commitments at such time of all Alternate Currency
Lenders with respect to such Alternate Currency as set forth in the applicable
Alternate Currency Addendum.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Facility Fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.

“Applicable Foreign Subsidiary Borrower Documents” is defined in Section 5.8(b).

“Applicable Margin” means, with respect to any Eurocurrency Loan, Floating Rate
Loan, the Facility Fee or the LC Fee, as the case may be at any time, the
applicable percentage which is applicable at such time set forth in the Pricing
Schedule, provided that upon the occurrence and during the continuation of a
Default, the Applicable Margin shall be the highest Applicable Margin set forth
in the Pricing Schedule.

“Applicable Time” means, with respect to any borrowings and payments in any
Agreed Currency, the local time in the place of settlement of such Agreed
Currency as may be determined by the Administrative Agent or the Swingline
Lender, as applicable, to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.

 

-3-



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” means an assignment and assumption agreement entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.1(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Australian Dollars” or “AUS$” shall mean the lawful currency of the
Commonwealth of Australia.

“Authorized Officer” means any of the Chairman, Chief Executive Officer,
President, Vice Chairman, Chief Financial Officer, Controller, or Treasurer of a
Borrower, or their equivalent, acting singly. Any document delivered hereunder
that is signed by an Authorized Officer of a Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Borrower and such Authorized Officer shall be
conclusively presumed to have acted on behalf of such Borrower.

“Available Dollar Commitment” means at any date of determination with respect to
any Lender, the amount of such Lender’s Dollar Commitment in effect on such date
reduced by the Aggregate Dollar Outstanding Credit Exposure of such Lender on
such date.

“Available Multicurrency Commitment” means at any date of determination with
respect to any Multicurrency Lender, the amount of such Multicurrency Lender’s
Multicurrency Commitment in effect on such date reduced by the sum of (i) the
Dollar Amount of any unused Alternate Currency Commitment of such Multicurrency
Lender on such date, and (ii) the Aggregate Multicurrency Outstanding Credit
Exposure of such Multicurrency Lender on such date.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

-4-



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus  1/2 of 1% and (c) the Eurocurrency Base Rate for deposits in
Dollars for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Eurocurrency Base Rate for any day shall be
based on the rate appearing on the Reuters Screen LIBOR01 Page 1 and the
Bloomberg Screen BBAL (but in the event the two are not the same, on the Reuters
Screen LIBOR01 Page 1) (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or the Eurocurrency
Base Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurocurrency Base Rate,
respectively.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Materials” is defined in the final paragraph of Section 6.1(d).

“Borrowers” means the Company and the Subsidiary Borrowers, and “Borrower” means
any of them, as the context may require.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“British Pounds Sterling” or “£” means the lawful currency of the United Kingdom
of Great Britain.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a day which is a TARGET Day and on which the applicable office of
the Administrative Agent in London is conducting related operations;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

-5-



--------------------------------------------------------------------------------

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” or “C$” shall mean the lawful currency of the Dominion of
Canada.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Change in Control” means an event or series of events by which any Person, or
two or more Persons acting in concert, obtain beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of 30% or more of the outstanding shares of
voting stock of the Company; provided, however, that the acquisitions by or on
behalf of a Plan, an employee stock purchase plan of the Company, or by Persons
who before the date of this Agreement were officers, directors, employees or who
held in the aggregate not less than 5% of the outstanding shares of voting stock
of the Company shall not be included in determining whether a Change in Control
shall have occurred.

“Change in Law” is defined in Section 3.1(a).

“Closing Date” means the date upon which all of the conditions precedent set
forth in Article IV have been met to the satisfaction of the Administrative
Agent and each of the Lenders in their reasonable discretion or waived in
accordance with the terms hereof.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Swingline Loans and Facility LCs issued upon the
application of, one or more Borrowers in an aggregate amount not exceeding the
amount set forth on Schedule 2.1(a) or as set forth in the Assignment Agreement
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Commitment Percentage” means as to any Lender, the percentage which such
Lender’s Commitment then constitutes of the Aggregate Commitment (or, if the
Commitments have terminated or expired, the percentage which (a) the Aggregate
Outstanding Credit Exposure of such Lender at such time constitutes of (b) the
Aggregate Outstanding Credit Exposure of all Lenders at such time).

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A hereto.

“Computation Date” is defined in Section 2.3.

“Consolidated” or “consolidated” means, when used with reference to any
financial term in this Agreement, the aggregate for two or more Persons of the
amounts signified by such term for all such Persons determined on a consolidated
basis in accordance with Agreement Accounting Principles.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income and without duplication:
(i) Consolidated Interest Charges for such period, (ii) the provision for
Federal, state, local and foreign income taxes payable (current and deferred) by
the Company and its Subsidiaries for such period; (iii) depreciation and
amortization expense for such period; (iv) non-cash share-based compensation
expense for such period; (v) impairment charges, losses on sales of assets and
acquired in-process research and development charges for such period, to the
extent each is non-cash and non-recurring; (vi) non-recurring transaction costs
incurred in connection with the Spin-off; (vii) non-recurring transaction costs
incurred in connection with acquisitions and divestures; (viii) restructuring
charges not to exceed $100,000,000 in the aggregate with respect to any period
of four consecutive fiscal quarters and (ix) other non-recurring expenses of the
Company and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period and minus (c) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax benefit (current and deferred)
of the Company and its Subsidiaries for such period; (ii) non-cash gains on
sales of assets for such period and (iii) all non-cash items increasing
Consolidated Net Income for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Capitalized Lease Obligations, (f) without duplication, all Contingent
Obligations with respect to outstanding Indebtedness of the types specified in
clauses

 

-7-



--------------------------------------------------------------------------------

(a) through (e) above of Persons other than the Company or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Company or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with Agreement Accounting
Principles, and (b) the portion of rent expense of the Company and its
Subsidiaries with respect to such period under Capitalized Leases that is
treated as interest in accordance with Agreement Accounting Principles.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness as of such date plus
(ii) the outstanding principal amount of Securitization Obligations as of such
date to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis and in accordance with Agreement Accounting
Principles, the net income of the Company and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person for
Indebtedness, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract, operating lease or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership; provided, however, that any assumption,
guaranty, endorsement or undertaking with respect to any liability of any of its
Subsidiaries to any other of its Subsidiaries shall not be a Contingent
Obligation of the Company.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.10(b).

 

-8-



--------------------------------------------------------------------------------

“Cost Rate” means the cost of compliance with existing requirements of the Bank
of England and/or the Financial Services Authority (or any authority which
replaces all or any of their functions) or the requirements of the European
Central Bank, in each case to be calculated in accordance with the Cost Rate
Schedule attached hereto as Schedule 1.1.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Default” means an event described in Article VII.

“Defaulting Dollar Lender” means a Defaulting Lender which is a Dollar Lender.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Specified Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrowers or any
Specified Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Specified Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Specified Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

“Documentation Agent” means Barclays Bank PLC and Deutsche Bank Securities Inc.,
each in its capacity as a Documentation Agent or any successor documentation
agent.

“Dodd-Frank” is defined in Section 3.1(a).

“Dollar Advance” means a borrowing hereunder (or continuation or a conversion
thereof) consisting of the several Dollar Loans made on the same Borrowing Date
(or date of conversion or continuation) by the Lenders to a Borrower of the same
Type and for the same Interest Period.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of the
amount of such currency, if

 

-9-



--------------------------------------------------------------------------------

such currency is any currency other than Dollars, as determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Computation Date) for the purchase of Dollars with
such currency.

“Dollar Commitment” means for each Lender the aggregate amount set forth
opposite its name on Schedule 2.1(a) or as set forth in any assignment that has
become effective pursuant to Section 12.1, as such amount shall be modified from
time to time pursuant to the terms hereof.

“Dollar Commitment Percentage” means as to any Lender, the percentage which such
Lender’s Dollar Commitment then constitutes of the aggregate Dollar Commitments
of all Lenders (or, if the Commitments have terminated or expired, the
percentage which (a) the Aggregate Dollar Outstanding Credit Exposure of such
Lender at such time constitutes of (b) the Aggregate Dollar Outstanding Credit
Exposure of all Lenders at such time); provided that in the case of Section 2.29
when a Defaulting Dollar Lender shall exist, “Dollar Commitment Percentage”
shall mean the percentage of the total Dollar Commitments (disregarding any
Defaulting Dollar Lender’s Dollar Commitment) represented by such Lender’s
Dollar Commitment.

“Dollar Lender” means a Lender with a Dollar Commitment.

“Dollar Loans” means, with respect to a Lender, such Lender’s Loans made
pursuant to Section 2.1(a)(i).

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.1(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.1(b)(iii)).

“Eligible Currency” means any currency (i) that is readily available, (ii) that
is freely traded, (iii) in which deposits are customarily offered to banks in
the London interbank market, (iv) which is convertible into Dollars in the
international interbank market and (v) as to which an Equivalent Amount may be
readily calculated. If, after the designation of any currency as an Agreed
Currency, (x) currency control or other exchange regulations are imposed in the
country in which such currency is issued with the result that different types of
such currency are introduced, (y) such currency is, in the determination of the
Administrative Agent, no longer readily available or freely traded or (z) in the
determination of the Administrative Agent, an Equivalent Amount of such currency
is not readily calculable, the Administrative Agent shall promptly notify the
Lenders and the Borrowers, and such currency shall no longer be an Agreed
Currency until such time as the Requisite Lenders agree to reinstate such
currency as an Agreed Currency and promptly, but in any event within five
(5) Business Days of receipt of such notice from the Administrative Agent, the
Borrowers shall repay all Loans in such affected currency or convert such Loans
into Loans in Dollars or another Agreed Currency, subject to the other terms set
forth in Article II.

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

-10-



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Laws, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (i) the protection of the environment,
(ii) the effect of the environment on human health, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars, as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Computation Date) for the
purchase of such currency with Dollars.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Euro” and/or “EUR” means the single currency to which the Participating Member
States of the European Union have converted.

“Eurocurrency” means any Agreed Currency.

“Eurocurrency Advance” means an Advance comprised of Eurocurrency Loans.

“Eurocurrency Base Rate” means, with respect to any Eurocurrency Loan for any
Interest Period, the rate appearing on the Reuters Screen LIBOR01 Page 1 and the
Bloomberg Screen BBAL (but in the event the two are not the same, on the Reuters
Screen LIBOR01 Page 1) (or on any successor or substitute page of such service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
currency in the London interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for deposits in the relevant currency with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “Eurocurrency Base Rate” with respect to such
Eurocurrency Loan for such Interest Period shall be the rate at which deposits
in the relevant currency of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.13, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin plus (iii) in the case of a Eurocurrency Loan of
any Lender which is lent from a Lending Installation in the United Kingdom or a
Participating Member State, the Cost Rate. The Eurocurrency Rate shall be
expressed as a percentage rounded to five decimal places.

 

-11-



--------------------------------------------------------------------------------

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer and the Administrative Agent, (i) taxes imposed on
its overall net income and franchise taxes (and any interest, fees or penalties
for late payment thereof) imposed on it by (a) the jurisdiction under the Laws
of which such Lender, the LC Issuer or the Administrative Agent is incorporated
or organized or (b) the jurisdiction in which the Administrative Agent’s, the LC
Issuer’s or such Lender’s principal executive office or such Lender’s applicable
Lending Installation is located; and (ii) any Taxes imposed under FATCA (or any
amended or successor version of FATCA if such amended or successor version
provides a commercially reasonable mechanism to avoid the tax imposed thereunder
by satisfying the information reporting and other requirements of FATCA).

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
January 24, 2007 (as amended, restated, supplemented or otherwise modified) by
and among the Borrowers, the lenders party thereto and Bank of America, as
administrative agent and certain other agents thereto.

“Existing Facility LCs” means the collective reference to the following Letters
of Credit issued by Bank of America under the Existing Credit Agreement:

 

Issuance Date

  

Issuance Number

   Amount     

Beneficiary

   Expiration Date  

06/25/04

   7409791    $ 532,000.00       City of Dixon      01/09/12   

03/05/07

   68017547    $ 6,450,000.00       United States Fidelity and Guaranty Company
     01/09/12   

03/05/07

   68017550    $ 36,543,389.00       XL Specialty Insurance Company & Greenwich
Insurance Company      01/09/12   

03/06/07

   68017552    $ 319,000.00       Arrowood Indemnity Company      01/09/12   

03/05/07

   68017554    $ 8,520.00       National Union Fire Insurance Co.      01/09/12
  

“Existing Termination Date” is defined in Section 2.28(a).

“Extending Lender” is defined in Section 2.28(b).

“Extension Date” is defined in Section 2.28(a).

“Facility LC” is defined in Section 2.21.1.

“Facility LC Application” is defined in Section 2.21.3.

“Facility LC Collateral Account” is defined in Section 2.21.11.

“Facility Termination Date” means the first to occur of (a) the later of
(i) May 12, 2016 and (ii) if the maturity is extended pursuant to Section 2.28,
such extended maturity date determined pursuant to that Section, and (b) the
date the Commitments or this Agreement are

 

-12-



--------------------------------------------------------------------------------

earlier cancelled or terminated pursuant to the terms hereof; provided, however,
with respect to any Non-Replaced Lender, “Facility Termination Date” shall mean
the first to occur of (x) the later of (i) May 12, 2016 and (ii) only if such
Non-Replaced Lender extended the maturity of its commitments for one year
pursuant to such Section 2.28, such extended maturity date determined pursuant
to such Section, and (y) the date the Commitments or this Agreement are earlier
cancelled or terminated pursuant to the terms of this Agreement. Unless
otherwise specified in this Agreement, Facility Termination Date means the
Facility Termination Date applicable to a Lender, Swingline Lender or LC Issuer.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” means the administrative agent fee letter dated as of April 19,
2011, among the Company, JPMCB and JPMorgan.

“Fitch” means Fitch, Inc.

“Floating Rate” means, for any day, a rate per annum equal to the Base Rate for
such day in each case changing when and as the Base Rate changes.

“Floating Rate Advance” means an Advance comprised of Floating Rate Loans.

“Floating Rate Loan” means a Dollar Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Foreign Subsidiary Borrower” is defined in Section 5.8(b).

“Forward-Looking Statement” is defined in Section 5.10.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantor” means the Company.

 

-13-



--------------------------------------------------------------------------------

“Guaranty” means that certain Guaranty dated the date hereof executed by the
Guarantor in favor of the Administrative Agent, for the ratable benefit of the
Lenders, as it may be amended, restated, supplemented or otherwise modified and
in effect from time to time.

“Hostile Acquisition” means any Acquisition that has not been approved by the
board of directors or similar body of the Person to be acquired. For purposes of
this definition, “Acquisition” shall mean any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (i) the
acquisition of all or substantially all of the assets of a Person, or of any
business or division of a Person, (ii) the acquisition of in excess of 50% of
the equity interests of any Person, or otherwise causing any Person to become a
subsidiary, or (iii) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary of the Borrowers) in
which a Borrower or a Subsidiary of a Borrower is the surviving entity.

“Indebtedness” of a Person means, as of any date, such Person’s (i) obligations
for borrowed money or evidenced by bonds, notes, acceptances, debentures or
similar instruments or Letters of Credit (or reimbursement agreements in respect
thereof) or bankers’ acceptances, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations of such Person to purchase securities
or other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (v) Capitalized Lease Obligations,
(vi) any other obligation for borrowed money or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person, (vii) any Rate
Hedging Obligations of such Person, and (viii) all Contingent Obligations of
such Person with respect to or relating to the indebtedness, obligations and
liabilities of others as described in clauses (i) through (vii) of this
definition.

“Indemnitee” is defined in Section 9.6(b).

“Information” is defined Section 9.11.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months (or such longer or shorter period requested by a
Borrower and agreed to by all of the Lenders), commencing on a Business Day
selected by such Borrower pursuant to this Agreement. Such Interest Period shall
end on the day which corresponds numerically to such date one, two, three or six
months thereafter (or such longer or shorter period requested by such Borrower
and agreed to by all of the Lenders); provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day. No Interest Period
specified by a Borrower in a Borrowing Notice or a Conversion/Continuation
Notice shall extend beyond the earliest Facility Termination Date in effect on
any given date.

 

-14-



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“JPMCB” means JPMorgan Chase Bank, N.A. in its individual capacity, and its
successors.

“JPMorgan” means J.P. Morgan Securities LLC in its individual capacity, and its
successors.

“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders or administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Company on the LC Payment
Date or refinanced as a borrowing hereunder.

“LC Exposure” means, with respect to any Lender at any time, such Lender’s Pro
Rata Share (determined as set forth in clause (i) of the definition of Pro Rata
Share) of the then outstanding LC Obligations.

“LC Fee” is defined in Section 2.21.4.

“LC Issuer” means JPMCB in its capacity as issuer of Facility LCs hereunder, or
any successor issuer of Letters of Credit hereunder, and Bank of America in its
capacity as issuer of the Existing Facility LCs.

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Reimbursement Obligations, including all LC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.5. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“LC Payment Date” is defined in Section 2.21.5.

“Lead Arrangers” means JPMorgan, MLPFS and MSSF and their respective successors
and assigns in their capacities as joint lead arrangers and book managers.

 

-15-



--------------------------------------------------------------------------------

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

“Lending Installation” means, with respect to a Lender, the office, branch,
subsidiary or Affiliate of such Lender in which it elects to book Loans and
participations in Facility LCs or, with respect to the LC Issuer, in which it
elects to book its Facility LCs, as set forth in such Lender’s administrative
questionnaire, or otherwise selected by such Lender pursuant to Section 2.19.

“Letter of Credit” of a Person means any letter of credit issued hereunder and
shall include the Existing Letters of Credit. A letter of credit may be a
commercial letter of credit or a standby letter of credit.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

“Loan Documents” means this Agreement, the Facility LC Applications, the Notes,
the Guaranty, the Fee Letter and any other instrument or document executed in
connection with any of the foregoing at any time (but excluding Rate Hedging
Agreements).

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise) or results of operations of the Company and its
Subsidiaries taken as a whole, (ii) the ability of the Company to perform its
obligations under the Loan Documents to which it is a party, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent, the LC Issuer or the Lenders thereunder.

“Material Plan” as defined in Section 7.10.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Modify” and “Modification” are defined in Section 2.21.1.

“Moody’s” means Moody’s Investors Service, Inc.

“MSSF” means Morgan Stanley Senior Funding, Inc. and its successors.

“Multicurrency Advance” means a borrowing hereunder (or continuation or a
conversion thereof) consisting of the several Multicurrency Loans made on the
same Borrowing Date (or date of conversion or continuation) by the Lenders to a
Borrower of the same Type and for the same Interest Period.

 

-16-



--------------------------------------------------------------------------------

“Multicurrency Commitment” means for each Lender the aggregate amount set forth
as its Multicurrency Commitment on Schedule 2.1(a) or as set forth in any
assignment that has become effective pursuant to Section 12.1, as such amount
shall be modified from time to time pursuant to the terms hereof.

“Multicurrency Commitment Percentage” means as to any Multicurrency Lender, the
percentage which such Multicurrency Lender’s Multicurrency Commitment then
constitutes of the Aggregate Multicurrency Commitments (or, if the Multicurrency
Commitments have terminated or expired, the percentage which (i) the Aggregate
Multicurrency Outstanding Credit Exposure of such Multicurrency Lender at such
time constitutes of (ii) the Aggregate Multicurrency Outstanding Credit Exposure
of all Multicurrency Lenders at such time).

“Multicurrency Lender” means each Lender having a Multicurrency Commitment.

“Multicurrency Loans” means, with respect to a Multicurrency Lender, such
Lender’s Loans made pursuant to Section 2.1(a)(ii).

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company is a party to which more
than one employer is obligated to make contributions.

“Net Worth” means, as of any date of determination, the consolidated
stockholder’s equity of the Company and its Subsidiaries calculated on a
consolidated basis in accordance with Agreement Accounting Principles.

“Non-Extending Lender” is defined in Section 2.28(b).

“Non-Replaced Lender” is defined in Section 2.28(e).

“Non-U.S. Borrower” is defined in Section 3.1(b).

“Non-U.S. Lender” is defined in Section 3.5(d).

“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.15(d) substantially in the form of Exhibit D.

“Notice Date” is defined in Section 2.28(b).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrowers to
the Lenders or to any Lender, the LC Issuer, the Administrative Agent or any
Indemnitee arising under the Loan Documents.

“OECD” means the Organization for Economic Cooperation and Development and any
successor thereto.

“OFAC” is defined in Section 9.6(b).

 

-17-



--------------------------------------------------------------------------------

“Other Taxes” is defined in Section 3.5(b).

“Overdue Rate” means a per annum rate that is equal to the sum of two percent
(2%) plus the Base Rate, changing as and when the Base Rate changes or, with
respect to any Alternate Currency Loan, such other overdue rate, if any, as
specified in the applicable Alternate Currency Addendum.

“Overnight Rate” means, for any day, (i) with respect to any amount denominated
in Dollars, the greater of (a) the Federal Funds Rate and (b) an overnight rate
determined by the Administrative Agent or the Swingline Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and
(ii) with respect to any amount denominated in an Agreed Currency, the rate of
interest per annum at which overnight deposits in the applicable Agreed
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of JPMCB in the applicable offshore interbank market for such currency
to major banks in such interbank market.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” is defined in Section 12.1(d).

“Participant Register” is defined in Section 12.1(d).

“Participating Member State” means any member state of the European Union which
has the Euro as its lawful currency.

“Payment Date” means the last Business Day of each calendar quarter, commencing
June 30, 2011.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and as to which the Company or any member of the Controlled Group may have any
liability.

“Platform” is defined in the final paragraph of Section 6.1(d).

“Pricing Schedule” means Schedule 4 attached hereto identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located in New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

-18-



--------------------------------------------------------------------------------

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.

“Pro Rata Share” means, with respect to a Lender, (i) in reference to the Dollar
Commitment, a portion equal to a fraction the numerator of which is such
Lender’s Dollar Commitment and the denominator of which is the Aggregate Dollar
Commitment, (ii) in reference to the Multicurrency Commitment, a portion equal
to a fraction the numerator of which is such Lender’s Multicurrency Commitment
and the denominator of which is the Aggregate Multicurrency Commitment, and
(iii) in reference to the Aggregate Commitment, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

“Public Lender” has the meaning set forth in the final paragraph of
Section 6.1(d).

“Rate Hedging Agreement” means an agreement, device or arrangement providing for
payments which are related to fluctuations of interest rates, exchange rates,
commodity prices or forward rates, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants.

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Hedging Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of the
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to the extension of credit by banks for the purpose of purchasing
or carrying margin stocks applicable to member banks of the Federal Reserve
System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.21 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

 

-19-



--------------------------------------------------------------------------------

“Required Lenders” means Lenders in the aggregate holding more than 50% of the
Aggregate Commitment or, if the Commitment of each Lender to make Loans and the
obligation of the LC Issuer to make LC Borrowings have been terminated, as of
any date of determination, Lenders in the aggregate holding more than 50% of the
Aggregate Outstanding Credit Exposure (with the aggregate amount of each
Lender’s risk participation and funded participation in LC Obligations and
Swingline Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Aggregate
Outstanding Credit Exposure held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.

“Requisite Lenders” means Lenders in the aggregate holding at least 66 2/3% of
the Aggregate Commitment or, if the Commitment of each Lender to make Loans and
the obligation of the LC Issuer to make LC Borrowings have been terminated, as
of any date of determination, Lenders in the aggregate holding at least 66 2/3%
of the Aggregate Outstanding Credit Exposure (with the aggregate amount of each
Lender’s risk participation and funded participation in LC Obligations and
Swingline Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Aggregate
Outstanding Credit Exposure held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Requisite Lenders.

“Reserve Requirement” means, for any day during any Interest Period, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
of the United States for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurocurrency Rate for each outstanding Eurocurrency Loan shall be adjusted
automatically as of the effective date of any change in the Reserve Requirement.

“S&P” means Standard and Poor’s Financial Services LLC.

“Same Day Funds” means (i) with respect to disbursements and payments in
Dollars, immediately available funds, and (ii) with respect to disbursements and
payments in an Agreed Currency, same day or other funds as may be determined by
the Administrative Agent or the Swingline Lender, as applicable, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Agreed Currency.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Securitization Obligations” means, as of any date of determination, all
obligations established by or related to the Company or any of its Subsidiaries
in connection with any

 

-20-



--------------------------------------------------------------------------------

account receivables sale or securitization transaction entered into by the
Company or any of its Subsidiaries (including, without limitation, the
receivables securitization program through that certain Third Amended and
Restated Receivables Purchase Agreement, dated as of November 19, 2007, as
amended from time to time, among Cardinal Health Funding, LLC, Griffin Capital,
LLC, each entity signatory thereto as a conduit, each entity signatory thereto
as a financial institution, each entity signatory thereto as a managing agent
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as the Agent).

“Significant Subsidiary” means any Subsidiary of the Company that would be a
“significant subsidiary” within the meaning of Rule 1-02 of the Securities and
Exchange Commission’s Regulation S-X.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Specified Currency” is defined in Section 2.23.

“Specified Party” means the Administrative Agent, the LC Issuer, the Swingline
Lender and each other Lender.

“Specified Rate Hedging Agreement” means a Rate Hedging Agreement which is
(a) entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual exposure (other than those in respect of equity interests
of the Company or any of its Subsidiaries) or (b) entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company or any
Subsidiary.

“Spin-off” means the distribution by the Company of 81 percent of the then
outstanding common stock of CareFusion Corporation to shareholders of the
Company, effective August 31, 2009.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the Swingline
Lender, as applicable, may obtain such spot rate from another financial
institution designated by the Administrative Agent or the Swingline Lender, as
applicable, if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency.

“Standard Securitization Undertakings” means any obligations and undertakings of
the Company or any Subsidiary which facilitate, or are not inconsistent with,
the treatment of at least one step of the transfer of receivables and related
assets as a legal “true sale” and otherwise consistent with customary
securitization undertakings in accordance with the laws of the applicable
jurisdiction. For the avoidance of doubt, “Standard Securitization Undertakings”
shall not include any guaranty or other obligation of the Company and its
Subsidiaries with respect to any receivable that is not collected, not paid or
is otherwise uncollectible solely on account of the insolvency, bankruptcy,
creditworthiness or financial inability to pay of the applicable account debtor.

 

-21-



--------------------------------------------------------------------------------

“Subsequent Participant” means any member state of the European Union that
adopts the Euro as its lawful currency after the date of this Agreement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

“Subsidiary Borrower” means each Subsidiary of the Company listed as a
Subsidiary Borrower on Schedule 5.8 as amended from time to time in accordance
with Section 5.8.

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (i) represents more than 20% of the consolidated
assets of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made, or (ii) is responsible for more than 20% of the consolidated revenues or
of the consolidated net earnings of the Company and its Subsidiaries as
reflected in the financial statements referred to in clause (i) above.

“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Pro Rata Share (determined as set forth in clause (i) of the definition
of Pro Rata Share) of the then outstanding Swingline Loans.

“Swingline Lender” means JPMCB in its capacity as provider of the Swingline
Loans, or any successor Swingline Lender hereunder.

“Swingline Loan” means any borrowing under Section 2.9 made by the Swingline
Lender pursuant to Section 2.1(b).

“Swingline Note” means a promissory note of the Company evidencing the Swingline
Loans (if requested by the Swingline Lender), in substantially the same form as
Exhibit E hereto, as amended or modified at the time such Swingline Loan is made
to the Company.

“Swingline Sublimit” means an amount equal to the lesser of (i) $100,000,000 in
Dollars, unless the Swingline Lender in its sole discretion agrees to other
Agreed Currencies and (ii) the Aggregate Commitment. The Swingline Sublimit is
part of, and not in addition to, the Aggregate Commitment.

“Syndication Agents” means Bank of America and MSSF, each in its capacity as a
Syndication Agent.

 

-22-



--------------------------------------------------------------------------------

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, charges, or withholdings, and any and all
liabilities with respect to the foregoing (including interest, penalties and
additions to taxes), but excluding Excluded Taxes.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

1.2 Other Definitions and Provisions.

(a) With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document: (a) the definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined, (b) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes”, and “including” shall be deemed to be followed by the phrase
“without limitation”, (d) the word “will” shall be construed to have the same
meaning and effect as the word “shall”, (e) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (g) the words “herein”, “hereof”, and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (h) all references herein to Articles,
Sections, Exhibits and Schedules can be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (i) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (j) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including”, and (l) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document.

 

-23-



--------------------------------------------------------------------------------

(b) Each reference to “basis points” or “bps” shall be interpreted in accordance
with the convention that 100 bps = 1.0%.

1.3 References to Agreement and Laws.

Unless otherwise expressly provided herein, references to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document.

1.4 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.5 Letter of Credit Amounts.

Unless otherwise specified herein, all references herein to the amount of a
Letter of Credit at any time shall be deemed to mean the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the Letter of Credit Application therefor, whether
or not such maximum face amount is in effect at such time.

1.6 Rounding.

Any financial ratios required to be maintained by any Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with 0.5 of a unit being rounded upward).

1.7 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the Swingline Lender, as applicable, shall
determine the Spot Rates as of each Computation Date to be used for calculating
Dollar Amount of Credit Extensions and outstanding amounts denominated in Agreed
Currencies. Such Spot Rates shall become effective as of such Computation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Computation Date to occur. Except for
purposes of financial statements delivered by the Company hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Amount as so determined by the
Administrative Agent or the Swingline Lender, as applicable.

 

-24-



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with an Advance, conversion,
continuation or prepayment of a Eurocurrency Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Advance or
Eurocurrency Loan is denominated in an Agreed Currency, such amount shall be the
relevant Agreed Currency equivalent of such Dollar Amount (rounded to the
nearest unit of such Agreed Currency, with 0.5 of a unit being rounded upward),
as determined by the Administrative Agent.

ARTICLE II.

THE CREDITS

2.1 Commitments of the Lenders; Swingline Facility.

(a) Revolving Credit Advances.

(i) From and including the date of this Agreement and prior to the Facility
Termination Date, each Dollar Lender severally agrees, for itself only, subject
to the terms and conditions set forth in this Agreement, to (A) make Loans to
the Borrowers in Dollars from time to time and (B) participate in (1) Facility
LCs denominated in Dollars issued upon the request of a Borrower and
(2) Swingline Loans, in aggregate amounts not to exceed in the aggregate at any
one time outstanding the amount of its Dollar Commitment (and only so long as,
after giving effect thereto and to any concurrent repayment or prepayment of
Loans, the Aggregate Dollar Outstanding Credit Exposure of all Dollar Lenders
does not exceed the Aggregate Dollar Commitment and the Aggregate Outstanding
Credit Exposure of all Lenders does not exceed the Aggregate Commitment). Each
Dollar Advance of Loans pursuant to this Section 2.1(a)(i) shall consist of
Dollar Loans made by each Lender ratably in proportion to such Lender’s
respective Available Dollar Commitment divided by the aggregate Available Dollar
Commitments of all Lenders at such time. The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.21.

(ii) From and including the date of this Agreement and prior to the Facility
Termination Date, each Multicurrency Lender severally agrees, for itself only,
subject to the terms and conditions set forth in this Agreement, to make
Multicurrency Loans to the Borrowers in Agreed Currencies from time to time
prior to the Facility Termination Date so long as after giving effect thereto
and any concurrent repayment or prepayment of Loans (A) the Available
Multicurrency Commitment of each Multicurrency Lender is greater than or equal
to zero, (B) the Dollar Amount of the Aggregate Multicurrency Outstanding Credit
Exposure of all Lenders does not exceed $250,000,000 and (C) the Aggregate
Outstanding Credit Exposure of all Lenders does not exceed the Aggregate
Commitment; provided, however, that the Borrowers shall not request, and the
Multicurrency Lenders shall not make Multicurrency Loans in Dollars at any time
that Available Dollar Commitment exists. Each Multicurrency Advance shall
consist of Multicurrency Loans made by each Multicurrency Lender ratably in
proportion to such Multicurrency Lender’s respective Available Multicurrency
Commitment divided by the aggregate Available Multicurrency Commitments of all
Multicurrency Lenders at such time.

 

-25-



--------------------------------------------------------------------------------

(iii) Subject to the terms of this Agreement, the Borrowers may borrow, repay
and reborrow at any time prior to the Facility Termination Date. The Commitments
to lend hereunder shall expire on the Facility Termination Date.

(iv) Immediately and automatically upon the occurrence of a Default under
Sections 7.2, 7.6 or 7.7, (A) each Lender shall be deemed to have
unconditionally and irrevocably purchased from each Multicurrency Lender,
without recourse or warranty, an undivided interest in and participation in each
Multicurrency Loan ratably in accordance with such Lender’s Commitment
Percentage, (B) immediately and automatically all Multicurrency Loans
outstanding in Agreed Currencies other than Dollars shall be converted to and
redenominated in Dollars equal to the Dollar Amount of each such Multicurrency
Loan determined as of the date of such conversion, (C) each Multicurrency Lender
shall be deemed to have unconditionally and irrevocably purchased from each
Dollar Lender, without recourse or warranty, an undivided interest in and
participation in each Dollar Loan ratably in accordance with such Multicurrency
Lender’s Commitment Percentage. Each of the Lenders shall pay to the applicable
Multicurrency Lender not later than two (2) Business Days following a request
for payment from such Lender, in Dollars, an amount equal to the undivided
interest in and participation in the Multicurrency Loan purchased by such Lender
pursuant to this Section 2.1(a)(iv), and each of the Multicurrency Lenders shall
pay to the applicable Dollar Lender not later than two (2) Business Days
following a request for payment from such Lender, in Dollars, an amount equal to
the undivided interest in and participation in the Dollar Loan purchased by such
Multicurrency Lender pursuant to this Section 2.1(a)(iv), it being the intent of
the Lenders that following such equalization payments, each Lender shall hold
its Commitment Percentage of the Aggregate Outstanding Credit Exposure.

(b) Swingline Loans.

(i) Subject to the terms and conditions of this Agreement, the Swingline Lender
agrees to make Swingline Loans to the Borrowers from time to time on any
Business Day during the period from the date hereof to but excluding the
Facility Termination Date in the aggregate principal outstanding amount not to
exceed the Swingline Sublimit; provided that after giving effect to such
Swingline Loan, the Dollar Amount of the Aggregate Outstanding Credit Exposure
at any time shall not exceed the Aggregate Commitment, and provided further that
at no time shall the Dollar Amount of the Aggregate Outstanding Credit Exposure
of the Swingline Lender exceed the Aggregate Commitment of such Lender.
Swingline Loans may be denominated in any Agreed Currency; provided that the
Swingline Lender is only obligated to make Swingline Loans available in Dollars.
The Swingline Lender may make Swingline Loans available in other Agreed
Currencies in its sole discretion and if any such Swingline Loans are made
available in other Agreed Currencies, such Swingline Loans shall be deemed to
utilize the Swingline Lender’s Multicurrency Commitment. Each Lender’s
Commitment shall be deemed utilized by an amount equal to such Lender’s
Commitment Percentage of the Dollar Amount of each Swingline Loan for purposes
of determining the amount of Loans required to be made by such Lender. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers may borrow under this Section 2.1(b), repay and reborrow at any time
prior to the Facility Termination Date. All

 

-26-



--------------------------------------------------------------------------------

Swingline Loans shall bear interest at the Base Rate plus the Applicable Margin
for Floating Rate Loans or such other rate as shall be agreed between the
relevant Borrower and the Swingline Lender with respect to any Swingline Loan at
the time such Swingline Loan is made. The Company shall repay each Swingline
Loan on the earlier to occur of (i) the date ten (10) Business Days after such
Swingline Loan is made, if requested by the Administrative Agent on behalf of
the Swingline Lender, and (ii) the Facility Termination Date. If any Swingline
Loan is not repaid by the relevant Borrower on the date when due, each Lender
will make a Floating Rate Loan the proceeds of which will be used to repay the
Swingline Loan as described in Section 2.1(b)(ii).

(ii) The Swingline Lender is making the Swingline Loans in reliance upon the
agreements of the other Lenders set forth in this Section 2.1(b). The Swingline
Lender may at any time in its sole and absolute discretion require that any
Swingline Loan be refunded by a Floating Rate Advance from the Lenders, and upon
written notice thereof by the Swingline Lender to the Administrative Agent, the
Lenders and the relevant Borrower, such Borrower shall be deemed to have
requested a Floating Rate Advance in an amount equal to the Dollar Amount of
such Swingline Loan and such Floating Rate Advance shall be made to refund such
Swingline Loan. Any Swingline Loan outstanding in an Agreed Currency other than
Dollars, shall, upon the giving of such notice by the Swingline Lender,
immediately and automatically be converted to and redenominated in Dollars equal
to the Dollar Amount of each such Swingline Loan determined as of the date of
such conversion. Each Lender shall be absolutely and unconditionally obligated
to fund its Commitment Percentage of such Floating Rate Advance or, if
applicable, to purchase a participation interest in the Swingline Loans pursuant
to Section 2.1(b)(iii) and such obligation shall not be affected by any
circumstance, including, without limitation, (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender has or may have against the
Administrative Agent or any Borrower or any of their respective Subsidiaries or
anyone else for any reason whatsoever (including without limitation any failure
to comply with the requirements of Section 4.2, other than the Swingline Lender
making a Swingline Loan when it had actual knowledge of the existence of a
Default); (B) the occurrence or continuance of a Default, subject to
Section 2.1(b)(iii); (C) any adverse change in the condition (financial or
otherwise) of the Company or any of its Subsidiaries; (D) any breach of this
Agreement by any Borrower or any of their respective Subsidiaries or any other
Lender; or (E) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing (including without limitation any Borrower’s
failure to satisfy any conditions contained in Article IV or any other provision
of this Agreement).

(iii) If as a result of the occurrence of a Default with respect to any Borrower
pursuant to Article VII Floating Rate Loans may not be made by the Lenders as
described in Section 2.1(b)(ii), then (A) each Borrower agrees that each
Swingline Loan not paid pursuant to Section 2.1(b)(ii) shall bear interest,
payable on demand by the Swingline Lender, at the Overdue Rate, (B) each
Borrower agrees that each Swingline Loan outstanding in an Agreed Currency other
than Dollars shall be immediately and automatically converted to and
redenominated in Dollars equal to the Dollar Amount of each such Swingline Loan
determined as of the date of such conversion, and (C) effective on the date each
such Floating Rate Loan would otherwise have been made, each Lender

 

-27-



--------------------------------------------------------------------------------

severally agrees that it shall unconditionally and irrevocably, without regard
to the occurrence of any Default, in lieu of deemed disbursement of loans, to
the extent of such Lender’s Commitment, purchase a participation interest in the
Swingline Loans by paying its Commitment Percentage thereof; provided, however,
that no Lender shall be obligated to purchase such participation in a Swingline
Loan made by the Swingline Lender when it had actual knowledge of the existence
of a Default. Each Lender will immediately transfer to the Swingline Lender, in
same day funds, the amount of its participation. Each Lender shall share based
on its Commitment Percentage in any interest which accrues thereon and in all
repayments thereof. If and to the extent that any Lender shall not have so made
the amount of such participating interest available to the Swingline Lender,
such Lender and the Borrowers severally agree to pay to the Swingline Lender
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by the Swingline Lender until the date such amount is
paid to the Swingline Lender, at (x) in the case of the Company, at the interest
rate specified above and (y) in the case of such Lender, the Federal Funds Rate.

(c) Alternate Currency Loans.

(i) Subject to the terms and conditions of this Agreement and the applicable
Alternate Currency Addendum, from and including the later of the date of this
Agreement and the date of execution of the applicable Alternate Currency
Addendum and prior to the Facility Termination Date (unless an earlier
termination date shall be specified in the applicable Alternate Currency
Addendum), the Administrative Agent and the applicable Alternate Currency
Lenders agree, on the terms and conditions set forth in this Agreement and in
the applicable Alternate Currency Addendum, to make Alternate Currency Loans
under such Alternate Currency Addendum to the applicable Borrower party to such
Alternate Currency Addendum from time to time in the applicable Alternate
Currency, in an amount not to exceed each such Alternate Currency Lender’s
applicable Alternate Currency Commitment; provided, however, (i) at no time
shall the outstanding principal amount of all Alternate Currency Loans exceed
the Alternate Currency Commitment for such currency, (ii) at no time shall the
Aggregate Multicurrency Outstanding Credit Exposure exceed the Aggregate
Multicurrency Commitments, (iii) at no time shall the aggregate outstanding
principal amount of the Alternate Currency Loans for any specific Alternate
Currency exceed the amount specified as the maximum amount for such Alternate
Currency in the applicable Alternate Currency Addendum and (iv) at no time shall
the aggregate Alternate Currency Commitments exceed $50,000,000. The Dollar
Amount of any Alternate Currency Commitment of an Alternate Currency Lender
shall be deemed to utilize such Lender’s Multicurrency Commitment. Each
Alternate Currency Loan shall consist of Alternate Currency Loans made by each
applicable Alternate Currency Lender ratably in proportion to such Alternate
Currency Lender’s respective Alternate Currency Share. Subject to the terms of
this Agreement and the applicable Alternate Currency Addendum, the Borrowers may
borrow, repay and reborrow Alternate Currency Loans at any time prior to the
Facility Termination Date. On the Facility Termination Date, the outstanding
principal balance of the Alternate Currency Loans shall be paid in full by the
applicable Borrower and prior to the Facility Termination Date prepayments of
the Alternate Currency Loans shall be made by the applicable Borrower if and to
the extent required by this Agreement. Subject to the

 

-28-



--------------------------------------------------------------------------------

applicable Alternate Currency Addendum, each Alternate Currency Loan shall have
a maturity of one, two, three or six months and bear interest at the
Eurocurrency Rate for such period as if such Loan were a Eurocurrency Loan.

(ii) The Company may, by written notice to the Administrative Agent request the
establishment of additional Alternate Currency Commitments in additional
Alternate Currencies, provided the Dollar Amount of the Alternate Currency
Commitment requested together with the Aggregate Multicurrency Outstanding
Credit Exposure does not exceed the Aggregate Multicurrency Commitments (each
such request, a “Request for a New Alternate Currency Facility”). The
Administrative Agent will promptly forward to the Multicurrency Lenders any
Request for a New Alternate Currency Facility received from the Company,
provided each Lender shall be deemed not to have agreed to such request unless
its written consent thereto has been received by the Administrative Agent within
ten (10) Business Days from the date of such notification by the Administrative
Agent to such Lender (or such shorter period as shall be specified by the
Company in the Request for a New Alternate Currency Facility). In the event that
one or more Multicurrency Lenders consent to such Request for a New Alternate
Currency Facility and agree to make Alternate Currency Loans in such Alternate
Currency in an amount not less than that requested by the Company, upon
execution of the applicable Alternate Currency Addendum and the other documents,
instruments and agreements required pursuant to this Agreement and such
Alternate Currency Addendum, the Alternate Currency Loans with respect thereto
may be made.

(iii) Except as otherwise required by applicable Law, in no event shall the
Administrative Agent or Alternate Currency Lenders have the right to accelerate
the Alternate Currency Loans outstanding under any Alternate Currency Addendum
or to terminate their Alternate Currency Commitments (if any) thereunder to make
Alternate Currency Loans prior to the stated termination date in respect
thereof, except that such Administrative Agent and Alternate Currency Lenders
shall, in each case, have such rights upon an acceleration of the Loans and a
termination of the Commitments pursuant to Section 8.1.

(iv) Immediately and automatically upon the occurrence of a Default under
Sections 7.2, 7.6 or 7.7, each Lender shall be deemed to have unconditionally
and irrevocably purchased from each Alternate Currency Lender, without recourse
or warranty, an undivided interest in and participation in each Alternate
Currency Loan ratably in accordance with such Lender’s Commitment Percentage,
and immediately and automatically all Alternate Currency Loans shall be
converted to and redenominated in Dollars equal to the Dollar Amount of each
such Alternate Currency Loan determined as of the date of such conversion. Each
of the Lenders shall pay to the applicable Alternate Currency Lender not later
than two (2) Business Days following a request for payment from such Lender, in
Dollars, an amount equal to the undivided interest in and participation in the
Alternate Currency Loan purchased by such Lender pursuant to this
Section 2.1(c)(iv).

 

-29-



--------------------------------------------------------------------------------

2.2 Optional Increase of the Commitments.

So long as no Default or Unmatured Default shall have occurred and be continuing
and the other conditions set forth in Section 4.2 have been satisfied, at any
time after the Closing Date, the Company shall have the right, in consultation
with the Administrative Agent, from time to time and upon not less than fifteen
(15) days prior written notice to the Administrative Agent, to increase the
Aggregate Commitment; provided that:

(a) Each increase in the Aggregate Commitment shall be in an aggregate principal
amount of at least $50,000,000 or a whole multiple of $10,000,000 in excess
thereof up to a maximum total increase in the Aggregate Commitment of
$500,000,000. Increases in the Aggregate Commitment pursuant to this Section 2.2
shall not increase or otherwise affect the Aggregate Multicurrency Commitment,
the Swingline Sublimit or the Letter of Credit sublimit set forth in
Section 2.21.1.

(b) Loans issued in respect of any increase in the Aggregate Commitment pursuant
to this Section 2.2 will rank pari passu in right of payment and security with
the other Loans issued hereunder and shall constitute and be part of the
Obligations arising under this Agreement.

(c) The Company may offer the increase in the Aggregate Commitment (which may be
declined by any Lender in its sole and absolute discretion) on either a ratable
basis to the Lenders or on a non-ratable basis to one or more Lenders and/or to
other banks, financial institutions or investment funds that are reasonably
acceptable to both the Administrative Agent and the Company. The failure by any
existing Lender to respond to a request for such increase shall be deemed to be
a refusal of such request by such existing Lender. Any increase in the Aggregate
Commitment pursuant to this Section shall be allocated ratably between the
Dollar Commitments and the Multicurrency Commitments unless otherwise agreed
between the Company and the Administrative Agent.

(d) Any increase in the Aggregate Commitment which is accomplished by increasing
the Commitment of any Lender or Lenders who are at the time of such increase
party to this Agreement (which Lender or Lenders shall consent to such increase
in their sole and absolute discretion) shall be accomplished as follows:
(i) this Agreement will be amended by the Borrowers, the Administrative Agent
and each Lender whose Commitment is being increased (but notwithstanding
Section 8.2, without any requirement that the consent of any other Lender be
obtained) to reflect the revised Commitment and Commitment Percentage of each of
the Lenders, (ii) the outstanding Credit Extensions will be reallocated on the
effective date of such increase among the Lenders in accordance with their
revised Commitment Percentages (and the Lenders agree to make all payments and
adjustments necessary to effect the reallocation and the Borrowers shall
indemnify each Lender for any loss or costs required pursuant to Section 3.4 in
connection with such reallocation as if such reallocation were a repayment) and
(iii) if requested by such Lender or Lenders, the Borrowers will deliver new
Note(s) to the Lender or Lenders whose Commitment(s) is or are being increased
reflecting the revised Commitment of such Lender(s).

 

-30-



--------------------------------------------------------------------------------

(e) Any increase in the Aggregate Commitment which is accomplished by addition
of a new Lender or Lenders under the Agreement shall be accomplished as follows:
(i) each new Lender shall be an Eligible Assignee and shall be subject to the
consent of the Administrative Agent and the Company, on behalf of itself and the
Subsidiary Borrowers, which consents shall not be unreasonably withheld,
(ii) this Agreement will be amended by the Borrowers, the Administrative Agent
and each new Lender (but notwithstanding Section 8.2, without any requirement
that the consent of any other Lender be obtained) to reflect the addition of
each new Lender as a Lender hereunder and to reflect the revised Commitment and
Commitment Percentages of each of the Lenders (including each new Lender),
(iii) the outstanding Credit Extensions and Commitment Percentages will be
reallocated on the effective date of such increase among the Lenders (including
each new Lender) in accordance with their revised Commitment Percentages (and
the Lenders (including each new Lender) agree to make all payments and
adjustments necessary to effect the reallocation and the Borrowers shall
indemnify each Lender for any loss or costs required pursuant to Section 3.4 in
connection with such reallocation as if such reallocation were a repayment) and
(iv) at the request of any new Lender, the Borrowers will deliver a Note to such
new Lender.

(f) Prior to any increase to the Aggregate Commitment under this Section 2.2,
the Borrowers and the Guarantor shall provide corporate resolutions (or the
equivalent for non-corporate entities) authorizing and approving such increase
and otherwise in form and substance satisfactory to the Administrative Agent.

2.3 Determination of Dollar Amounts; Termination.

(a) The Administrative Agent will determine the Dollar Amount of:

(i) each Advance as of the Borrowing Date or, if applicable, date of
conversion/continuation of such Advance;

(ii) all outstanding Advances, LC Obligations and Alternate Currency Loans on
and as of the last day of each Interest Period (but not less frequently than
quarterly), on receipt of any notice from the Company as to the reduction of the
Aggregate Commitment, and on any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders, and on the last Business Day of each month and on such other dates as
the Administrative Agent may determine.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i) and (ii) is herein described as a
“Computation Date” with respect to each Advance for which a Dollar Amount is
determined on or as of such day.

(b) Any outstanding Advances together with any other unpaid Obligations then due
and payable shall be paid in full by the Borrowers on the Facility Termination
Date.

2.4 Ratable Loans.

Each Multicurrency Advance (which excludes Alternate Currency Loans) hereunder
shall consist of Multicurrency Loans made from the several Multicurrency Lenders
ratably in proportion to such Multicurrency Lenders’ respective Available
Multicurrency Commitment

 

-31-



--------------------------------------------------------------------------------

divided by the aggregate Available Multicurrency Commitments of all
Multicurrency Lenders at such time, and each Dollar Advance hereunder shall
consist of Dollar Loans made from the Lenders ratably according to their Dollar
Commitment Percentage.

2.5 Types of Advances.

The Advances may be Floating Rate Advances or Eurocurrency Advances, on the one
hand, and Dollar Advances or Multicurrency Advances on the other hand, or a
combination thereof, selected by the relevant Borrowers in accordance with
Sections 2.9 and 2.10; provided, however, that a Floating Rate Advance must also
be a Dollar Advance or a Multicurrency Advance denominated in Dollars, and
provided that all Multicurrency Advances (other than Multicurrency Advances in
Dollars) and all Alternate Currency Loans shall be Eurocurrency Advances.

2.6 Facility Fee; Other Fees; Reductions in Aggregate Commitment.

The Company agrees to pay to the Administrative Agent for the account of each
Lender a facility fee in Dollars, determined in accordance with the Pricing
Schedule, calculated on the actual daily amount of the Aggregate Commitment,
whether used or unused, payable quarterly in arrears for the ratable benefit of
the Lenders on the last Business Day of each calendar quarter. The facility fee
shall accrue from the date of this Agreement until the Facility Termination
Date; provided that, if a Lender continues to have any Aggregate Outstanding
Credit Exposure after its Commitments terminate, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Aggregate Outstanding
Credit Exposure from and including the date on which its Commitments terminate
to but excluding the date on which such Lender ceases to have any Aggregate
Outstanding Credit Exposure. The Company shall pay to the Lead Arrangers and the
Administrative Agent fees in the amounts and at the times specified in the Fee
Letter. The Company shall pay to the Lenders, in Dollars, such fees as shall be
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever. The Aggregate Commitment may permanently and ratably be
reduced by the Company in multiples of $10,000,000 upon three (3) Business Days’
prior written notice. Any such reduction shall be allocated ratably between the
Dollar Commitment and the Multicurrency Commitment.

2.7 Minimum Amount of Each Advance.

Each Eurocurrency Advance shall be in the minimum Equivalent Amount of
$5,000,000 (and in multiples of Equivalent Amounts of $1,000,000 in excess
thereof, or in the case of a Multicurrency Advance, such other lesser multiple
as the Administrative Agent deems appropriate), and each Floating Rate Advance
(other than an Advance to repay Swingline Loans) shall be in the minimum amount
of $5,000,000 (and in multiples of $1,000,000 if in excess thereof); provided,
however, that any Floating Rate Advance may be in the amount of the unused
Aggregate Commitment. Each Swingline Loan denominated in Dollars shall be in the
minimum amount of $5,000,000 (and in multiples of $500,000 if in excess thereof)
or in the case of Swingline Loans denominated in any currency other than Dollars
(which shall be at the sole discretion of the Swingline Lender), such other
minimum amounts and multiples as the Swingline Lender shall determine; provided,
however, that any Swingline Loan may be in the amount of the unused Swingline
Sublimit. Alternate Currency Loans shall be in such minimum amounts as are set
forth in the applicable Alternate Currency Addendum.

 

-32-



--------------------------------------------------------------------------------

2.8 Prepayments.

(a) The Borrowers may from time to time pay, without penalty or premium, all
outstanding Floating Rate Advances, or, in a minimum aggregate amount of
$5,000,000, any portion of the outstanding Floating Rate Advances upon one
(1) Business Day’s prior notice to the Administrative Agent, who shall give
prompt notice thereof to the Lenders.

(b) The Borrowers may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but without penalty or
premium, all outstanding Eurocurrency Advances, or, in a minimum aggregate
Equivalent Amount of $5,000,000, any portion of the outstanding Eurocurrency
Advances upon three (3) Business Days’ prior notice to the Administrative Agent,
who shall give prompt notice thereof to the Lenders.

(c) If at any time, for any reason, the Aggregate Outstanding Credit Exposure of
all Lenders shall exceed the Aggregate Commitment then in effect, the Borrowers
shall, without notice or demand, immediately prepay the Dollar Loans and/or
Multicurrency Loans such that the sum of the aggregate principal amount of
Dollar Loans so prepaid, and the Dollar Amount of the aggregate principal amount
of Multicurrency Loans so prepaid, at least equals the amount of such excess.

(d) If, at any time for any reason, either (i) the Aggregate Multicurrency
Outstanding Credit Exposure of all Multicurrency Lenders exceeds the Aggregate
Multicurrency Commitments of the Multicurrency Lenders or (ii) the Aggregate
Dollar Outstanding Credit Exposure of all Lenders exceeds the aggregate Dollar
Commitments of all Lenders, the Borrowers shall, without notice or demand,
immediately prepay the Multicurrency Loans in a Dollar Amount at least equal to
the excess referred to in (i) (such repayment to be in the applicable currency)
and the Dollar Loans in an amount at least equal to the excess referred to in
(ii) (such repayment to be in Dollars).

(e) Each prepayment pursuant to this Section 2.8 shall be accompanied by accrued
and unpaid interest on the amount prepaid to the date of prepayment and any
amounts payable under Section 3.4 in connection with such payment.

(f) Notwithstanding the foregoing, mandatory prepayments of Multicurrency Loans
that would otherwise be required pursuant to this Section 2.8 solely as a result
of fluctuations in exchange rates from time to time shall only be required to be
made pursuant to this Section 2.8 on a Computation Date on the basis of the
exchange rates in effect on such Computation Date.

2.9 Method of Selecting Types and Interest Periods for New Advances.

The Company or the relevant Borrower shall select the Type of Advance and, in
the case of each Eurocurrency Advance, the Interest Period and Agreed Currency
applicable thereto from time to time. The Company or the relevant Borrower shall
give the Administrative Agent

 

-33-



--------------------------------------------------------------------------------

irrevocable notice (a “Borrowing Notice”) not later than 11:00 a.m. (i) on the
Borrowing Date of each Floating Rate Advance (other than Swingline Loans),
(ii) three (3) Business Days before the Borrowing Date for each Eurocurrency
Advance in Dollars, (iii) three (3) Business Days before the Borrowing Date for
each Multicurrency Advance in an Agreed Currency of a country that is a member
of OECD located in North America or Europe, and (iv) four (4) Business Days
before the Borrowing Date for each Multicurrency Advance in Yen and other Agreed
Currency requiring such additional notice as determined by the Administrative
Agent consistent with market practice, specifying:

(a) the Borrower;

(b) the Borrowing Date, which shall be a Business Day, of such Advance;

(c) the aggregate amount of such Advance;

(d) the Type of Advance selected;

(e) in the case of each Eurocurrency Advance, the Interest Period, and Agreed
Currency applicable thereto; and

(f) details relating to funds transfer for such Advance.

The Company or the relevant Borrower shall give the Swingline Lender (with a
copy to the Administrative Agent) notice of its request not later than 11:00
a.m. on the same Business Day such Swingline Loan is requested to be made for
each Swingline Loan in Dollars and not later than 10:00 a.m. local time on the
same Business Day such Swingline Loan is requested to be made for each Swingline
Loan in any Agreed Currency other than Dollars. Not later than 1:00 p.m. on each
Borrowing Date, each Lender shall make available its Loan or Loans in funds
immediately available to the Administrative Agent at the Administrative Agent’s
Office. The Administrative Agent will make the funds so received from the
Lenders available to the applicable Borrower at the Administrative Agent’s
aforesaid address.

2.10 Conversion and Continuation of Outstanding Advances.

Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Eurocurrency Advances pursuant to
this Section 2.10 or are repaid in accordance with Section 2.8. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time:

(a) each such Eurocurrency Advance denominated in Dollars shall be automatically
converted into a Floating Rate Advance unless (x) such Eurocurrency Advance is
or was repaid in accordance with Section 2.8 or (y) the applicable Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance either continue as a Eurocurrency Advance for the same or
another Interest Period or be converted into a Floating Rate Advance; and

 

-34-



--------------------------------------------------------------------------------

(b) each such Multicurrency Advance shall automatically continue as a
Multicurrency Advance in the same Agreed Currency with an Interest Period of one
month unless (x) such Multicurrency Advance is or was repaid in accordance with
Section 2.8 or (y) the applicable Borrower shall have given the Administrative
Agent a Conversion/Continuation Notice (as defined below) requesting that, at
the end of such Interest Period, such Multicurrency Advance continue as a
Multicurrency Advance for the same or another Interest Period.

Subject to the terms of Section 2.7, the applicable Borrower may elect from time
to time to convert all or any part of an Advance of any Type into any other Type
or Types of Advances denominated in the same or any other Agreed Currency (other
than an Alternate Currency); provided that any conversion of any Eurocurrency
Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto. The applicable Borrower shall give the Administrative Agent
irrevocable notice (each a “Conversion/Continuation Notice”) of each conversion
of an Advance or continuation of a Eurocurrency Advance not later than 11:00
a.m. (i) at least one Business Day, in the case of a conversion into a Floating
Rate Advance, (ii) at least three (3) Business Days, in the case of a conversion
into or continuation of a Eurocurrency Advance denominated in Dollars, (iii) at
least three (3) Business Days, in the case of a Multicurrency Advance in an
Agreed Currency of a country that is a member of OECD located in North America
or Europe, (iv) at least four (4) Business Days, in the case of a conversion
into or continuation of a Multicurrency Advance in Yen and other Agreed Currency
requiring such additional notice as determined by the Administrative Agent
consistent with market practice, prior to the date of the requested conversion
or continuation, specifying:

 

  (A) the requested date, which shall be a Business Day, of such conversion or
continuation; and

 

  (B) the Agreed Currency, amount and Type(s) of Advance(s) into which such
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

2.11 Method of Borrowing.

On each Borrowing Date, each Lender shall make available its Loan or Loans, if
any, (i) if such Loan is a Dollar Loan or a Multicurrency Loan denominated in
Dollars, not later than 1:00 p.m., in Same Day Funds immediately available to
the Administrative Agent, at the Administrative Agent’s Office and (ii) if such
Loan is a Multicurrency Loan denominated in Agreed Currency other than Dollars
or subject to any applicable Alternate Currency Addendum, not later than the
Applicable Time specified by the Administrative Agent, at the Administrative
Agent’s Office for such currency. Unless the Administrative Agent determines
that any applicable condition specified in Article IV has not been satisfied,
the Administrative Agent will make the funds so received from the Lenders
available to the relevant Borrower at the Administrative Agent’s aforesaid
address. Notwithstanding the foregoing provisions of this Section 2.11, to the
extent that a Loan made by a Lender matures on the Borrowing Date of a requested
Loan in the same currency, such Lender shall apply the proceeds of the Loan it
is then making to the repayment of principal of the maturing Loan.

 

-35-



--------------------------------------------------------------------------------

2.12 Changes in Interest Rate, Etc.

Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is converted from a Eurocurrency Advance into a Floating Rate Advance pursuant
to Section 2.10 to (but not including) the date it becomes due or is converted
into a Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum
equal to the Floating Rate for such day. Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Base Rate. Each Eurocurrency Advance
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the Eurocurrency Rate
determined by the Administrative Agent as applicable to such Eurocurrency
Advance based upon the applicable Borrower’s selections under Sections 2.9 and
2.10 and otherwise in accordance with the terms hereof. No Interest Period may
end after the Facility Termination Date.

2.13 Rates Applicable After Default.

Notwithstanding anything to the contrary contained in Section 2.9 or 2.10,
during the continuance of any Default or Unmatured Default, the Required Lenders
may, at their option and by notice to the Borrowers (which notice may be revoked
at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that no Advance may be made as, converted into or continued as a
Eurocurrency Advance. During the continuance of a Default, the Required Lenders
may, at their option and by notice to the Borrowers (which notice may be revoked
at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) each Eurocurrency Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2% per annum; and (ii) each Floating Rate Advance
shall bear interest at a rate per annum equal to the Floating Rate in effect
from time to time plus 2% per annum, and (iii) the LC Fee shall be increased by
2% per annum; provided that, during the continuance of a Default under
Section 7.6 or 7.7, the interest rates set forth in clauses (i) and (ii) above
and the increase in the LC Fee set forth in clause (iii) above shall be
applicable to all Credit Extensions without any election or action on the part
of the Administrative Agent or any Lender.

2.14 Method of Payment.

(a) Each Advance shall be repaid and each payment of interest thereon shall be
paid in the currency in which such Advance was made or converted into. All
payments of the Obligations hereunder shall be made, without condition or
deduction for any counterclaim, defense, recoupment or setoff, in immediately
available funds by wire transfer to the Administrative Agent at (except as set
forth in the next sentence) the Administrative Agent’s Office specified in
writing by the Administrative Agent to the applicable Borrower, by noon (local
time) on the date when due and (except for payments on Swingline Loans and
Alternate Currency Loans and except in the case of Reimbursement Obligations for
which the LC Issuer has not been fully indemnified by the Lenders or except as
otherwise specifically required hereunder) shall be applied ratably by the
Administrative Agent among the Lenders. All

 

-36-



--------------------------------------------------------------------------------

payments to be made by the Borrowers hereunder in any currency other than
Dollars shall be made in such currency on the date due in such funds as may then
be customary for the settlement of international transactions in such currency
for the account of the Administrative Agent, at the Administrative Agent’s
Office for such currency not later than the Applicable Time specified by the
Administrative Agent, and, except for payments of Alternate Currency Loans,
shall be applied ratably by the Administrative Agent among the Lenders. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at, (i) with respect
to Floating Rate Loans and Eurocurrency Loans denominated in Dollars, its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender and
(ii) with respect to Eurocurrency Loans denominated in an Agreed Currency other
than Dollars, in the funds received from the applicable Borrower, its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender for such currency.

(b) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the relevant Borrower is not able to
make payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrowers hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

2.15 Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Agreed Currency and Type thereof
and, if applicable, the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.

 

-37-



--------------------------------------------------------------------------------

(d) Any Lender may request that its Loans be evidenced by a promissory note (a
“Note”). In such event, the relevant Borrower shall prepare, execute and deliver
to such Lender a Note payable to such Lender. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 12.1) be represented by one or more Notes (but
not more than one Note for each Agreed Currency) payable to the payee named
therein or any assignee pursuant to Section 12.1, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs
(a) and (b) above.

2.16 Telephonic Notices.

The Borrowers hereby authorize the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Agreed Currencies and
Types of Advances and to transfer funds based on telephonic notices given to the
Administrative Agent by any person or persons listed on Schedule 2.16, as such
Schedule may be revised by the Company from time to time in accordance with
Section 13.1, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically; provided, however, that such telephonic
notices shall not be permitted to be given or be effective with respect to any
of the foregoing actions or elections to the extent relating to an existing or
proposed Eurocurrency Advance. The Borrowers agree to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of each permitted telephonic notice
signed by an Authorized Officer. If the written confirmation differs in any
material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent regarding the telephonic notice
shall govern absent manifest error.

2.17 Interest Payment Dates; Interest and Fee Basis.

Interest accrued on each Floating Rate Advance shall be payable on each Payment
Date, commencing with the first such date to occur after the date hereof, on any
date on which the Floating Rate Advance is prepaid, whether due to acceleration
or otherwise, and on the Facility Termination Date. Interest on Floating Rate
Loans shall be calculated for actual days elapsed on the basis of a 365 or
366-day year, as appropriate. Interest accrued on that portion of the
outstanding principal amount of any Floating Rate Advance converted into a
Eurocurrency Advance on a day other than a Payment Date shall be payable on the
date of conversion. Interest accrued on each Eurocurrency Advance shall be
payable in arrears on the last day of its applicable Interest Period, on any
date on which the Eurocurrency Advance is prepaid, whether by acceleration or
otherwise, and on the Facility Termination Date, and with respect to any
Alternate Currency Loan, the date specified as the date on which interest is
payable in the applicable Alternate Currency Addendum. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Facility fees, utilization fees and interest on Eurocurrency
Advances and LC Fees shall be calculated for actual days elapsed on the basis of
a 360-day year, except for interest on Loans denominated in British Pounds
Sterling which shall be calculated for actual days elapsed on the basis of a
365-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (local time) at the place of payment. If any payment of principal of or

 

-38-



--------------------------------------------------------------------------------

interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

2.18 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.

Promptly after receipt thereof, the Administrative Agent will notify each Lender
of the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
Promptly after notice from the LC Issuer, the Administrative Agent shall notify
each Lender of the contents of each request for issuance of a Facility LC
hereunder. The Administrative Agent will notify each Lender, the Company and the
relevant Borrower of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give each Lender and
the Company prompt notice of each change in the Base Rate.

2.19 Lending Installations.

Each Lender will book its Loans and its participation in LC Obligations and the
LC Issuer may book the Facility LCs at the Lending Installation set forth in its
administrative questionnaire or from time to time selected by such Lender or the
LC Issuer in accordance with this Section 2.19. All terms of this Agreement
shall apply to any such Lending Installation and the Loans, Facility LCs,
participation in LC Obligations and any Notes issued hereunder shall be deemed
held by each Lender or the LC Issuer, as the case may be, for the benefit of any
such Lending Installation. Each Lender and the LC Issuer may, by not less than
one (1) Business Day’s prior written notice to the Administrative Agent and the
Borrowers in accordance with Article XIII, designate replacement or additional
Lending Installations through which Loans will be made by it or Facility LCs
will be issued by it and for whose account Loan payments or payments with
respect to Facility LCs are to be made.

2.20 Non-Receipt of Funds by the Administrative Agent.

(a) Unless the relevant Borrower or a Lender, as the case may be, notifies the
Administrative Agent prior to the date on which it is scheduled to make payment
to the Administrative Agent (or in the case of any Base Rate Advance by 12:00
p.m. on the Business Day of a Loan) of (i) in the case of a Lender, the proceeds
of a Loan or any payment by such Lender pursuant to Sections 2.1(a)(iv),
2.1(b)(iii) or 2.1(c)(iv), or (ii) in the case of such Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made. The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or such
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender,

 

-39-



--------------------------------------------------------------------------------

the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, (y) in the case of payment by a Borrower, the interest rate
applicable to the relevant Loan. With respect to Multicurrency Advances, a
payment shall be deemed to have been made by the Administrative Agent on the
date on which it is required to be made under this Agreement if the
Administrative Agent has, on or before that date, taken all relevant steps to
make that payment. With respect to the payment of any amount denominated in
Euro, the Administrative Agent shall not be liable to any Borrower or any of the
Lenders in any way whatsoever for any delay, or the consequences of any delay,
in the crediting to any account of any amount required by this Agreement to be
paid by the Administrative Agent if the Administrative Agent shall have taken
all relevant steps to achieve, on the date required by this Agreement, the
payment of such amount in immediately available, freely transferable, cleared
funds in Euros to the account with the bank in the principal financial center in
the Participating Member State which the relevant Borrower or, as the case may
be, any Lender shall have specified for such purpose. In this Section 2.20, “all
relevant steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
the Administrative Agent may from time to time determine for the purpose of
clearing or settling payments of Euros. The failure of any Lender to make the
Loan to be made by it as part of any Advance shall not relieve any other Lender
of its obligation hereunder to make its Loan on the date of such Advance and any
repayment by such Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that failed to make such payment to the Administrative
Agent.

(b) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.6(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.6(c) on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.6(c).

2.21 Facility LCs.

2.21.1 Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue commercial and standby letters of credit in
Dollars (each, a “Facility LC”) and to extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Facility Termination Date upon the request of a Borrower; provided that
(A) immediately after each such Facility LC is issued or Modified, (i) the
aggregate amount of the outstanding LC Obligations shall not exceed
$150,000,000, (ii) the Aggregate Dollar Outstanding Credit Exposure shall not
exceed the Aggregate Dollar Commitment, and (iii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment and (B) the LC Issuer
has not received written notice from any Lender, the Administrative Agent or the
Company, at least one (1) Business Day prior to the requested date of issuance
or amendment of the applicable Facility LC, that one or more applicable
conditions contained in Section 4.2 has not been satisfied. No Facility LC shall
have an expiry date later than the earlier of (x) the seventh Business Day prior
to the Facility Termination Date and (y) one year after its issuance; provided
that no Facility LC may expire after the Facility

 

-40-



--------------------------------------------------------------------------------

Termination Date of any Lender who did not agree to extend the Facility
Termination Date in accordance with Section 2.28 if, after giving effect to such
issuance, the aggregate Commitments of the extending Lenders (including any
replacement Lenders) for the period following such Facility Termination Date
would be less than the available amount of the Facility LCs expiring after such
Facility Termination Date. The Existing Facility LCs shall be deemed to be
Facility LCs issued and outstanding under this Agreement; provided, however,
that such Existing Facility LCs shall be replaced by Facility LCs issued by
JPMCB, as the LC Issuer under this Agreement, upon the expiration and/or
maturity thereof and shall not be otherwise extended, renewed or modified. The
LC Issuer shall not be under any obligation to issue any Letter of Credit if:

(a) Any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing such
Letter of Credit or any Law applicable to the LC Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such LC Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the LC Issuer in
good faith deems material to it; or

(b) The issuance of the Letter of Credit would violate any Laws or one or more
policies of the LC Issuer applicable to letters of credit issued to borrowers
generally.

2.21.2 Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.21, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

2.21.3 Notice. Subject to Section 2.21.1, a Borrower shall give the LC Issuer
notice prior to 11:00 a.m. at least three (3) Business Days (or such lesser
number of days acceptable to the LC Issuer with respect to any proposed Facility
LC) prior to the proposed date of issuance or Modification of each Facility LC
(with a copy to the Administrative Agent), specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender, of the contents thereof
(including whether it is a standby or commercial letter of credit) and of the
amount of such Lender’s participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that such
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.

 

-41-



--------------------------------------------------------------------------------

2.21.4 LC Fees. The Company or the relevant Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, (i) with respect to each standby Facility LC,
a letter of credit fee at a per annum rate equal to the Applicable Margin in
effect from time to time on the daily undrawn stated amount under such standby
Facility LC, such fee to be payable in arrears on the next Business Day (or, if
Bank of America is the LC Issuer, ten (10) Business Days) following each Payment
Date and (ii) with respect to each commercial Facility LC, a one-time letter of
credit fee in an amount agreed upon between the LC Issuer and such Borrower at
the time of issuance calculated on the initial stated amount (or, with respect
to any Modification of any such commercial Facility LC which increases the
stated amount thereof, such increase in the stated amount) thereof, such fee to
be payable on the date of such issuance or increase (such fee described in this
sentence, an “LC Fee”). Such Borrower shall also pay to the LC Issuer for its
own account (x) a fronting fee (A) in the amount of 0.125% per annum calculated
on the stated amount of each standby Facility LC payable in arrears on the next
Business Day following each Payment Date, and (B) in an amount to be agreed upon
between the LC Issuer and such Borrower with respect to each commercial Facility
LC, and (y) documentary and processing charges in connection with the issuance
or Modification of and draws under Facility LCs in accordance with the LC
Issuer’s standard schedule for such charges as in effect from time to time.

2.21.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrowers and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrowers
and each Lender shall be only to determine that the documents (including each
demand for payment) delivered under each Facility LC in connection with such
presentment shall be in compliance with such Facility LC. The LC Issuer shall
endeavor to exercise the same care in the issuance and administration of the
Facility LCs as it does with respect to letters of credit in which no
participations are granted, it being understood that in the absence of any gross
negligence or willful misconduct by the LC Issuer, each Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Default or any condition precedent whatsoever, to reimburse the LC Issuer on
demand for (i) such Lender’s Pro Rata Share of the amount of each payment made
by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrowers pursuant to Section 2.21.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of the LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. on such date, from the next succeeding Business Day) to
the date on which such Lender pays the amount to be reimbursed by it, at a rate
of interest per annum equal to the Federal Funds Rate for the first three days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances.

2.21.6 Reimbursement by Borrowers. The Borrowers shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC issued

 

-42-



--------------------------------------------------------------------------------

for any Borrower’s account, without presentment, demand, protest or other
formalities of any kind; provided that neither any Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by such Borrower or such Lender to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (ii) the LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request complying with the terms and conditions of such Facility LC. All
such amounts paid by the LC Issuer and remaining unpaid by a Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from a Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.21.5. Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), a Borrower may request an Advance hereunder
for the purpose of satisfying any Reimbursement Obligation.

2.21.7 Obligations Absolute. Each Borrower’s obligations under this Section 2.21
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which a Borrower
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. Each Borrower further agrees with the LC Issuer and the Lenders
that the LC Issuer and the Lenders shall not be responsible for, and the
Borrower’s Reimbursement Obligation in respect of any Facility LC shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrowers, any of their Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrowers or of any of
their Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. Each Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrowers and shall not put the LC Issuer or any Lender under any liability to
the Borrowers. Nothing in this Section 2.21.7 is intended to limit the right of
a Borrower to make a claim against the LC Issuer for damages as contemplated by
the proviso to the first sentence of Section 2.21.6.

2.21.8 Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel,

 

-43-



--------------------------------------------------------------------------------

independent accountants and other experts selected by the LC Issuer. The LC
Issuer shall be fully justified in failing or refusing to take any action under
this Agreement unless it shall first have received such advice or concurrence of
the Required Lenders or all Lenders, as the case may be in accordance with
Section 8.2, as it reasonably deems appropriate or it shall first be indemnified
to its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or refusing to take any
such action. Notwithstanding any other provision of this Section 2.21, the LC
Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders or, if required pursuant to Section 8.2, all Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lenders and any future holders of a participation in any Facility LC.

2.21.9 Indemnification. Each Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein contained shall affect any rights the Borrowers may have against
any Defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of Law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that
the Borrowers shall not be required to indemnify any Lender, the LC Issuer or
the Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request complying with the terms and conditions of such Facility LC.
Nothing in this Section 2.21.9 is intended to limit the obligations of the
Borrowers under any other provision of this Agreement.

2.21.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrowers) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.21 or any
action taken or omitted by such indemnitees hereunder.

 

-44-



--------------------------------------------------------------------------------

2.21.11 Facility LC Collateral Account. Each Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s Office at the address specified pursuant to Article XIII,
in the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in Section 8.1. Each Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of such Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in accordance with the Company’s instructions in
certificates of deposit of JPMCB having a maturity not exceeding 30 days.
Nothing in this Section 2.21.11 shall either obligate the Administrative Agent
to require the Borrowers to deposit any funds in the Facility LC Collateral
Account, obligate the Borrowers to deposit any funds in the Facility LC
Collateral Account or limit the right of the Administrative Agent to release any
funds held in the Facility LC Collateral Account in each case other than as
required by Section 8.1.

2.21.12 Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

2.22 Market Disruption.

Notwithstanding the satisfaction of all conditions referred to in Article II and
Article IV with respect to any Advance in any Agreed Currency other than
Dollars, if there shall occur on or prior to the date of such Advance any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the reasonable
opinion of the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the relevant Borrower, then the
Administrative Agent shall forthwith give notice thereof to the Borrowers and
the Lenders, and such Loans shall not be denominated in such Agreed Currency but
shall be made on such Borrowing Date in Dollars, in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related Borrowing Notice or Conversion/Continuation Notice, as the case may
be, as Floating Rate Loans, unless the relevant Borrower notifies the
Administrative Agent at least two (2) Business Days before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the opinion of the Administrative Agent and the Required Lenders
be practicable and in an aggregate principal amount equal to the Dollar Amount
of the aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.

 

-45-



--------------------------------------------------------------------------------

2.23 Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from any Borrower hereunder in the currency expressed to be
payable herein (the “Specified Currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
such other currency at the Administrative Agent’s Office on the Business Day
preceding that on which final, non-appealable judgment is given. The obligations
of the Borrowers in respect of any sum due to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
Specified Currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the Specified Currency with such other
currency. If the amount of the Specified Currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the Specified Currency, the Borrowers agree, to the fullest extent that
they may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the Specified Currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the Specified Currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 11.2, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
relevant Borrower.

2.24 Payment Provisions Relating to the Euro.

(a) Any amount payable by the Administrative Agent to the Lenders under this
Agreement in the currency of a Participating Member State shall be paid in the
Euro.

(b) If, in relation to the currency of any Subsequent Participant, the basis of
accrual of interest or fees expressed in this Agreement with respect to such
currency shall be inconsistent with any convention or practice in the London
Interbank Market or, as the case may be, the Paris Interbank Market for the
basis of accrual of interest or fees in respect of the Euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such Subsequent Participant becomes a Participating Member State;
provided, that if any Loan in the currency of such Subsequent Participant is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Loan, at the end of the then current Interest Period.

(c) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU legislation and (i) without prejudice to the respective
liabilities for indebtedness of the Borrowers to the Lenders and the Lenders to
the Borrowers under or pursuant to this Agreement and (ii) without increasing
the Multicurrency Commitment of any Lender each reference in this Agreement to a
minimum amount (or an integral multiple thereof) in a national currency
denomination of a Subsequent Participant to be paid to or by the Administrative
Agent shall, immediately upon such Subsequent Participant becoming a

 

-46-



--------------------------------------------------------------------------------

Participating Member State, be replaced by a reference to such reasonably
comparable and convenient amount (or an integral multiple thereof) in Euros as
the Administrative Agent may from time to time specify.

2.25 Redenomination and Alternative Currencies.

Each obligation under this Agreement of a party to this Agreement which has been
denominated in the national currency unit of a Subsequent Participant state
shall be redenominated into the Euro in accordance with EMU legislation
immediately upon such Subsequent Participant becoming a Participating Member
State (but otherwise in accordance with EMU Legislation).

2.26 Replacement of Lender.

If any Borrower is required pursuant to Section 3.1, 3.2 or 3.5 to make any
additional payment to any Lender or if any Lender’s obligation to make or
continue, or to convert Floating Rate Advances into, Eurocurrency Advances shall
be suspended pursuant to Section 3.3, or if any Lender shall become a Defaulting
Lender (any Lender so affected an “Affected Lender”), the Company may elect, if
such amounts continue to be charged or such suspension is still effective or
such Lender continues to be a Defaulting Lender, to replace such Affected Lender
as a Lender party to this Agreement; provided that no Default or Unmatured
Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
Assignment Agreement and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date pursuant to an Assignment Agreement and to comply with the
requirements of Section 12.1 applicable to assignments, and (ii) the Borrowers
shall pay to such Affected Lender in same day funds on the day of such
replacement all interest, fees and other amounts then accrued but unpaid to such
Affected Lender by the Borrowers hereunder to and including the date of
termination, including without limitation any payments due to such Affected
Lender under Sections 3.1, 3.2, 3.4, 3.5 and 9.6. Nothing herein shall release
any Defaulting Lender from any obligation it may have to any Borrower, the
Administrative Agent or any other Lender.

2.27 Application of Certain Payments.

If any Lender shall fail to make any payment required to be made by it pursuant
to Sections 2.1(b)(ii) or (iii), 2.1(c)(iv), 2.20(a), 2.21.5 or 9.6(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the LC Issuer to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under such Sections, in the case of each of clause (i) and (ii) above, in
any order as determined by the Administrative Agent in its discretion.

 

-47-



--------------------------------------------------------------------------------

2.28 Extension of Facility Termination Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 35 days prior to the first anniversary of the Closing Date and the
second anniversary of the Closing Date, (each an “Extension Date”), request that
each Lender extend such Lender’s Facility Termination Date for an additional one
year from the Facility Termination Date then in effect hereunder (the “Existing
Termination Date”); provided that in no event shall the Facility Termination
Date for any Lender be extended beyond May 12, 2018.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is ten (10) Business Days after receipt of notice from the
Administrative Agent of the Borrower’s request for an extension (the “Notice
Date”) advise the Administrative Agent whether or not such Lender agrees to such
extension (each such Lender that determines to so extend its Facility
Termination Date, being an “Extending Lender” and each Lender that determines
not to so extend its Facility Termination Date, being a “Non-Extending Lender”).
In the event that a Lender that does not so advise the Administrative Agent on
or before the Notice Date such Lender shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section no later than the
date 15 days prior to the applicable Extension Date (or, if such date is not a
Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. If (and only if) the Required Lenders have
agreed to extend the Facility Termination Date then in effect hereunder, the
Company shall have the right at any time prior to the date 30 days prior to the
existing maturity date applicable to any Non-Extending Lender to replace such
Non-Extending Lender with, and add as “Lenders” under this Agreement, one or
more Eligible Assignees (each, an “Additional Commitment Lender”) in accordance
with the provisions contained in Section 2.26, each of which Additional
Commitment Lenders shall have entered into an Assignment Agreement pursuant to
which such Additional Commitment Lender shall, effective as of the date of the
Assignment Agreement, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the Required Lenders have
agreed so to extend the Facility Termination Date then in effect hereunder as
described in this Section 2.28, then, effective as of such Extension Date, the
Facility Termination Date of each Extending Lender and each Additional
Commitment Lender shall be extended to the date falling one year after the
Existing Termination Date (except that, if such date is not a Business Day, such
date shall be the next preceding Business Day) and each Additional Commitment
Lender shall thereupon become a “Lender” for all purposes of this Agreement;
provided, however, that there shall be no change in the Facility Termination
Date of any Non-Extending Lender that has not been replaced by an Additional
Commitment Lender (each a “Non-Replaced Lender”).

 

-48-



--------------------------------------------------------------------------------

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Facility Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless:

(i) no Default or Unmatured Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;

(ii) the representations and warranties contained in Article V or any other Loan
Document are true and correct on and as of the date of such extension and after
giving effect thereto, as though made on and as of such date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date;

(iii) since the date of the financial statements most recently available under
Section 6.1(a) or the date of the most recent 8-K report filed by the Company
with the Securities and Exchange Commission, no event, circumstance or
development shall have occurred that constitutes, has had or could reasonably be
expected to constitute or to have a Material Adverse Effect; and

(iv) on the Facility Termination Date of each Non-Replaced Lender, the Borrowers
shall prepay any Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.4) to the extent necessary to repay, nonratably,
the Loans of such Non-Replaced Lenders and the Commitment of such Non-Replaced
Lenders shall be terminated. The Commitment Percentages of the remaining Lenders
shall be revised as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 8.2 or 11.2 to the contrary.

2.29 Defaulting Dollar Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Dollar Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Dollar Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Dollar
Lender pursuant to Section 2.6;

(b) the voting rights of such Defaulting Dollar Lender shall be modified as set
forth in the definitions of Required Lenders and Requisite Lenders;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Dollar Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Dollar Lenders in accordance with their
respective Dollar Commitment Percentages or Multicurrency Commitment
Percentages, as

 

-49-



--------------------------------------------------------------------------------

applicable, but only to the extent the sum of all non-Defaulting Dollar Lenders’
Aggregate Dollar Outstanding Credit Exposure or Aggregate Multicurrency
Outstanding Credit Exposure, as applicable, does not exceed the total of all
non-Defaulting Dollar Lenders’ Dollar Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the LC Issuer
only the Borrowers’ obligations corresponding to such Defaulting Dollar Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.21.11 for so
long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting Dollar
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Dollar Lender pursuant to
Section 2.21.4 with respect to such Defaulting Dollar Lender’s LC Exposure
during the period such Defaulting Dollar Lender’s LC Exposure is cash
collateralized;

(iv) if the LC Exposure of the non-Defaulting Dollar Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.21.4 shall be adjusted in accordance with such non-Defaulting Dollar
Lenders’ Dollar Commitment Percentages; or

(v) if all or any portion of such Defaulting Dollar Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the LC Issuer
or any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Dollar Lender (solely with respect to the portion of
such Defaulting Dollar Lender’s Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 2.21.4 with respect to
such Defaulting Dollar Lender’s LC Exposure shall be payable to the LC Issuer
until such LC Exposure is cash collateralized and/or reallocated; and

(d) so long as such Lender is a Defaulting Dollar Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the LC Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Dollar Lender’s then
outstanding LC Exposure will be 100% covered by the Dollar Commitments of the
non-Defaulting Dollar Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.21.11, and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Dollar Lenders in a manner consistent
with Section 2.29(c)(i) (and such Defaulting Dollar Lender shall not participate
therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the LC Issuer has a good faith belief that any
Lender has defaulted in fulfilling its

 

-50-



--------------------------------------------------------------------------------

obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and the LC Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the LC Issuer, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or the LC Issuer, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers, the Swingline Lender
and the LC Issuer each agrees that a Defaulting Dollar Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Dollar Lender,
then the Swingline Exposure and LC Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Dollar Commitment and on such date
such Lender shall purchase at par such of the Dollar Loans of the other Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Dollar Loans in accordance with
its Dollar Commitment Percentage.

ARTICLE III.

YIELD PROTECTION; TAXES

3.1 Yield Protection.

(a) If, on or after the date of this Agreement (or with respect to any Lender,
if later, the date on which such Lender becomes a Lender), the adoption of any
Law or any governmental or quasi-governmental policy or directive (whether or
not having the force of Law), or any change in the interpretation or
administration thereof by any Governmental Authority or quasi-Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation or the LC Issuer with any request or directive (whether or not
having the force of Law) of any such authority, central bank or comparable
agency (any such event, a “Change in Law”; provided that notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder (“Dodd-Frank”), issued in connection therewith or in implementation
thereof shall be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented):

(i) subjects any Lender or any applicable Lending Installation or the LC Issuer
to any Taxes (other than Excluded Taxes) on its Loans, Loan principal, Facility
LCs, Commitments, participations therein or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurocurrency
Advances), or

 

-51-



--------------------------------------------------------------------------------

(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or the LC Issuer of
maintaining its Commitment or making, funding or maintaining its Eurocurrency
Loans (including, without limitation, any conversion of any Loan denominated in
an Agreed Currency other than Euro into a Loan denominated in Euro), or of
issuing or participating in Facility LCs, or reduces any amount receivable by
any Lender or any applicable Lending Installation or the LC Issuer in connection
with its Eurocurrency Loans, Facility LCs or participations therein, or requires
any Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to its Commitment or the amount of Eurocurrency
Loans, Facility LCs or participations therein held or interest or LC fees
received by it, by an amount deemed material by such Lender or the LC Issuer as
the case may be,

and (A) the result of any of the foregoing is to increase the cost to such
Lender or applicable Lending Installation or the LC Issuer, as the case may be,
of making or maintaining its Eurocurrency Loans (including, without limitation,
any conversion of any Loan denominated in an Agreed Currency other than Euro
into a Loan denominated in Euro) or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurocurrency Loan, or Commitment, Facility LCs or participations therein,
and (B) such Lender or the applicable Lending Installation or the LC Issuer, as
the case may be, is generally demanding similar compensation from its other
similar borrowers in similar circumstances, then, within 30 days of demand by
such Lender or the LC Issuer, as the case may be, the relevant Borrower shall
pay such Lender or the LC Issuer, as the case may be, such reasonable additional
amount or amounts as will compensate such Lender or the LC Issuer for such
increased cost or reduction in amount received, provided that the relevant
Borrower shall not be required to pay such Lender or the LC Issuer pursuant to
this Section 3.1(a) for such increased cost or reduction in amount received to
the extent incurred more than 180 days prior to the date that such Lender or the
LC Issuer, as the case may be, notifies such relevant Borrower of the Change in
Law giving rise to such increased cost or reduction in amount received, provided
further that, if the Change in Law giving rise to such increased costs or
reduction in amount received is retroactive, then the 180 day period referred to
above shall be extended to include the period of retroactive effect thereof.

(b) Non-U.S. Reserve Costs or Fees With Respect to Loans to Non-U.S. Borrowers.
If any Law or any governmental or quasi-governmental policy or directive of any
jurisdiction outside of the United States of America or any subdivision thereof
(whether or not having the force of Law) imposes or deems applicable any reserve
requirement against or fee with respect to assets of, deposits with or for the
account of, or credit extended by, any Lender or any applicable Lending
Installation or the LC Issuer, and the result of the foregoing is to increase
the cost to such Lender or applicable Lending Installation or the LC Issuer of
making or maintaining its Eurocurrency Loans or of issuing or participating in
Facility LCs to any Borrower that is not incorporated under the Laws of the
United States of America or a state thereof (each a “Non-U.S. Borrower”) or its
Commitment to any Non-U.S. Borrower or to reduce the return received by such
Lender or applicable Lending Installation or the LC Issuer in connection with
such Eurocurrency Loans, Facility LCs or participations therein to any Non-U.S.
Borrower or its Commitment to any Non-U.S. Borrower, then, within 30 days of
demand by such

 

-52-



--------------------------------------------------------------------------------

Lender or the LC Issuer, such Non-U.S. Borrower shall pay such Lender or the LC
Issuer such additional amount or amounts as will compensate such Lender or the
LC Issuer, as the case may be, for such increased cost or reduction in amount
received; provided that such Non-U.S. Borrower shall not be required to
compensate any Lender or the LC Issuer for such non-U.S. reserve costs or fees
to the extent that an amount equal to such reserve costs or fees is received by
such Lender or LC Issuer as a result of the calculation of the interest rate
applicable to Eurocurrency Advances pursuant to clause (i)(b) of the definition
of Eurocurrency Rate.

3.2 Changes in Capital Adequacy Regulations.

If a Lender or the LC Issuer determines the amount of capital required or
expected to be maintained by such Lender or the LC Issuer, any Lending
Installation of such Lender or the LC Issuer or any entity controlling such
Lender or the LC Issuer is increased as a result of a Change (as defined below),
then, within 15 days of demand by such Lender or the LC Issuer, the Company
shall pay such Lender or the LC Issuer the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital
which such Lender or the LC Issuer determines is attributable to this Agreement,
its Aggregate Outstanding Credit Exposure or its Commitment to make Loans and
issue or participate in Facility LCs, as the case may be, hereunder (after
taking into account such Lender’s or the LC Issuer’s policies as to capital
adequacy). “Change” means (i) any change after the date of this Agreement in the
Risk-Based Capital Guidelines or (ii) any other Change in Law which affects the
amount of capital required or expected to be maintained by any Lender or the LC
Issuer or any Lending Installation or any entity controlling any Lender or the
LC Issuer. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basel Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

3.3 Availability of Types of Advances.

If any Lender determines that maintenance of its Eurocurrency Loans at a
suitable Lending Installation would violate any applicable Law or directive,
whether or not having the force of Law, or if the Required Lenders determine
that (i) deposits of a type, currency and maturity appropriate to match fund
Eurocurrency Advances are not available or (ii) the interest rate applicable to
Eurocurrency Advances does not accurately reflect the cost of making or
maintaining Eurocurrency Advances, then the Administrative Agent shall suspend
the availability of Eurocurrency Advances and require any affected Eurocurrency
Advances to be repaid or converted to Floating Rate Advances at the end of the
then current Interest Period for the affected Eurocurrency Advance.

3.4 Funding Indemnification.

If any payment of a Eurocurrency Advance occurs, whether made by a Borrower or
by a Lender or other assignee in connection with an assignment pursuant to
Section 2.26, on a date which is not the last day of the applicable Interest
Period, whether because of acceleration,

 

-53-



--------------------------------------------------------------------------------

prepayment, automatic conversion or otherwise, or a Eurocurrency Advance is not
made on the date specified by a Borrower for any reason other than default by
the Lenders, the Borrowers will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurocurrency Advance.

3.5 Taxes.

(a) All payments by or on account of any Borrower hereunder or under any Loan
Document shall be made free and clear of and without deduction for any and all
Taxes. If any Law shall require the deduction or withholding of any Taxes from
or in respect of any sum payable hereunder or under any Loan Document, (i) the
sum payable by the applicable Borrower shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, the LC Issuer or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant authority in accordance with applicable Law and
(iv) the Borrower shall furnish to the Administrative Agent the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.

(b) In addition, the Borrowers hereby agree to pay any present or future stamp,
court, documentary, intangible, recording, filing or similar Taxes and any other
excise or property Taxes, charges or similar levies which arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt under, or otherwise with respect to, this
Agreement or any Loan Document (“Other Taxes”).

(c) The Borrowers hereby agree to indemnify the Administrative Agent, the LC
Issuer and each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section 3.5) withheld or deducted on payments to, or paid by, the
Administrative Agent, the LC Issuer or such Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within 30 days of the date
the Administrative Agent, the LC Issuer or such Lender makes demand therefor
pursuant to Section 3.6.

(d) Each Lender that is not incorporated under the Laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, on or
prior to the Closing Date, (i) deliver to each of the Company and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that such Lender is
entitled to receive payments under this Agreement from the Company and any other
Borrower that is not a Non-U.S. Borrower without deduction or withholding of any
United States federal income taxes, or (ii) deliver to each of the Company and
the Administrative Agent a United States Internal Revenue Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Non-U.S. Lender further undertakes to
deliver to each of the Company and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any

 

-54-



--------------------------------------------------------------------------------

event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Company or the Administrative Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in Law) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Company and the
Administrative Agent that it is not capable of receiving payments from the
Company and any other Borrower other than a Non-U.S. Borrower without any
deduction or withholding of United States federal income tax.

(e) For any period during which a Non-U.S. Lender has failed to provide the
Company with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in Law, occurring subsequent to the date on which a
form originally was required to be provided), such Non-U.S. Lender shall not be
entitled to indemnification under this Section 3.5 with respect to Taxes imposed
by the United States; provided that, should a Non-U.S. Lender which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (d) above,
the Company shall take such steps as such Non-U.S. Lender shall reasonably
request to assist such Non-U.S. Lender to recover such Taxes.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
Law of any relevant jurisdiction shall deliver to the Company (with a copy to
the Administrative Agent), at the time or times prescribed by applicable Law,
such properly completed and executed documentation prescribed by applicable Law
as will permit such payments to be made without withholding or at a reduced
rate. Each Multicurrency Lender which is neither a resident of the United
Kingdom nor a bank carrying on a bona fide banking business in the United
Kingdom agrees to furnish, on or before the date such Lender makes a Loan to a
Borrower in the United Kingdom or denominated in British Pounds Sterling, to the
Administrative Agent, the Company and any relevant Subsidiary Borrower evidence
satisfactory to the Administrative Agent and the Company that such Lender has
filed with the United Kingdom Inland Revenue a “Claim on Behalf of a United
States Domestic Corporation to Relief from United Kingdom Income Tax on Interest
and Royalties Arising in the United Kingdom” or other appropriate form or forms
of exemption from withholding tax and received from the Inland Revenue authority
that payments to such Lender by the relevant Borrower hereunder may be made
gross; provided that such Lender’s failure to furnish such evidence shall not
relieve the Company or any Subsidiary Borrower of any of their respective
obligations under this Agreement, except as otherwise provided in this
Section 3.5.

(g) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.1(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such

 

-55-



--------------------------------------------------------------------------------

Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (g).

(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (h), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(i) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, subject to the provisions of
Section 10.6 and Section 12.1, respectively, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.6 Lender Statements; Survival of Indemnity.

To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Eurocurrency Loans to reduce any
liability of the Borrowers to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Eurocurrency Advances under Section 3.3, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrowers (with a copy to the Administrative Agent) as to the amount due, if
any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth
in reasonable detail the calculations upon which such Lender determined such
amount and shall be final, conclusive and binding on the Borrowers in the
absence of manifest error. Determination of amounts payable under such Sections
in connection with a Eurocurrency Loan shall be calculated as though each Lender
funded its Eurocurrency Loan through the purchase of a deposit of the type,
currency and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not. Unless otherwise provided herein, the amount specified in
the written statement of any Lender shall be payable on demand after receipt by
the Borrowers of such written statement. The obligations of the Borrowers under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.

 

-56-



--------------------------------------------------------------------------------

3.7 Limitation/Delay in Requests.

Failure or delay on the part of any Lender or the LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the LC Issuer’s right to demand such compensation; provided that a
Borrower shall not be required to compensate a Lender or the LC Issuer pursuant
to this Section for any increased costs incurred or reductions suffered more
than nine (9) months prior to the date that such Lender or the LC Issuer, as the
case may be, notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the LC Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

ARTICLE IV.

CONDITIONS PRECEDENT

4.1 Initial Credit Extension.

The Lenders shall not be required to make the initial Credit Extension hereunder
unless the Borrowers have satisfied the following conditions:

(a) Each Borrower has furnished to the Administrative Agent with sufficient
copies for the Lenders:

(i) Copies of the articles or certificate of incorporation of such Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation.

(ii) Copies, certified by the Secretary or Assistant Secretary of such Borrower,
of its by-laws or code of regulations and of its Board of Directors’ resolutions
and of resolutions or actions of any other body authorizing the execution of the
Loan Documents to which such Borrower is a party.

(iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Borrower
authorized to sign the Loan Documents to which such Borrower is a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Borrower.

(iv) A certificate, signed by the Chief Financial Officer or Treasurer of such
Borrower, stating that on the Closing Date (A) no Default or Unmatured Default
has occurred and is continuing nor would a Default or Unmatured Default result
from the initial Credit Extension and (B) the representations and warranties
contained in Article V

 

-57-



--------------------------------------------------------------------------------

hereof and in each other Loan Document are true and correct in all material
respects except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
was true and correct in all material respects on and as of such earlier date.

(v) Written opinions of Borrowers’ legal counsel, addressed to the
Administrative Agent and the Lenders in form and substance reasonably
satisfactory to the Administrative Agent.

(vi) Any Notes requested by a Lender pursuant to Section 2.15 payable to each
such requesting Lender.

(vii) Written money transfer instructions, in substantially the form of Exhibit
C, addressed to the Administrative Agent and signed by an Authorized Officer,
together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

(viii) The Guaranty, duly executed by the Company.

(ix) If the initial Credit Extension will be the issuance of a Facility LC, a
properly completed Facility LC Application.

(x) Such other documents as any Lender or its counsel may have reasonably
requested.

(b) Evidence satisfactory to the Administrative Agent that, substantially
concurrently with the Closing Date, (i) all commitments under the Existing
Credit Agreement shall have been terminated, (ii) all principal and accrued
interest and fees owing thereunder have been paid in full and (iii) any Existing
Facility LCs shall be deemed to have been issued and outstanding under this
Agreement (and from and after the Closing Date shall be subject to and governed
by the terms and conditions of this Agreement, including the terms of
Section 2.21.1).

(c) The Administrative Agent and the Lenders shall have received
(i) satisfactory audited consolidated financial statements of the Company for
the two most recent fiscal years ended prior to the Closing Date as to which
such financial statements are available and (ii) satisfactory unaudited interim
consolidated financial statements of the Company for each quarterly period ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are
available. The posting of the foregoing materials on Company’s website or EDGAR
database shall be deemed satisfaction of this condition.

(d) Payment of the fees and other amounts described in the Fee Letter that are
due on or before the date hereof and for which invoices have been presented to
the Company.

4.2 Each Credit Extension.

The Lenders shall not be required to make, continue or convert any Credit
Extension, the LC Issuer shall not be obligated to issue or Modify any Facility
LC, the Swingline Lender shall not be required to make any Swingline Loan and
the Lenders shall not be required to increase Commitments pursuant to
Section 2.2, unless on the applicable Credit Extension Date or date of
conversion, continuation or Modification the applicable date of any increase in
the Commitments, the following conditions precedent have been satisfied:

(a) There exists no Default or Unmatured Default, nor would a Default or
Unmatured Default result from such Credit Extension or Modification or increase
in Commitments hereunder.

 

-58-



--------------------------------------------------------------------------------

(b) The representations and warranties contained in Article V or any other Loan
Document (other than Sections 5.5, 5.7 and 5.15) are true and correct in all
material respects as of such Credit Extension Date and as of any date
Commitments are increased hereunder except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

(c) Each Borrowing Notice, each Conversion/Continuation Notice or request for
the issuance or Modification of a Facility LC with respect to each such Credit
Extension or request for any increase in Commitments shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(a) and (b) have been satisfied.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Company and each of the Borrowers represents and warrants to the Lenders
that:

5.1 Existence and Standing.

Each of the Company, the Subsidiary Borrowers and the Significant Subsidiaries
is a corporation, partnership (in the case of Subsidiary Borrowers or
Significant Subsidiaries only) or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the Laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.2 Authorization and Validity.

Each Borrower has the power and authority and legal right to execute and deliver
the Loan Documents to which it is a party and to perform its obligations
thereunder. The execution and delivery by each Borrower of the Loan Documents to
which it is a party and the performance of its obligations thereunder have been
duly authorized by proper corporate or other proceedings, and the Loan Documents
to which such Borrower is a party constitute legal, valid and binding
obligations of such Borrower enforceable against such Borrower in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar Laws affecting the enforcement of creditors’ rights
generally.

 

-59-



--------------------------------------------------------------------------------

5.3 No Conflict; Government Consent; Other Consents.

Neither the execution and delivery by the Borrowers of the Loan Documents to
which they are a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
Law, order, writ, judgment, injunction, decree or award binding on any Borrower
or (ii) any Borrower’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, code or regulations, or operating or other management agreement, as the
case may be, or (iii) the provisions of any indenture, instrument or material
agreement to which any Borrower is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of any Borrower pursuant to the terms of any such indenture, instrument
or material agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof or any other Person, which has not been
obtained by a Borrower, is required to be obtained by any Borrower in connection
with the execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by such Borrower of the Obligations or
the legality, validity, binding effect or enforceability of any of the Loan
Documents.

5.4 Financial Statements.

The following consolidated financial statements heretofore delivered to the
Lenders were prepared in accordance with Agreement Accounting Principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations in all material respects of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject, in the case of such interim
statements, to routine year-end audit adjustments:

(a) June 30, 2010 audited consolidated financial statements of the Company and
its Subsidiaries; and

(b) March 31, 2011 unaudited interim consolidated financial statements of the
Company and its Subsidiaries.

5.5 Material Adverse Change.

Since the date of the most recent 10-Q or 8-K report filed by the Company with
the Securities and Exchange Commission, there has been no change in the
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect.

5.6 Taxes.

The Company, the Subsidiary Borrowers and the Significant Subsidiaries have
filed all United States federal tax returns and all other tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Company, the Subsidiary Borrowers or
the Significant Subsidiaries, except such taxes, if any, as

 

-60-



--------------------------------------------------------------------------------

are being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists. No tax liens have been filed and no claims are being asserted with
respect to any such taxes which could reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company,
the Subsidiary Borrowers and the Significant Subsidiaries in respect of any
taxes or other governmental charges are adequate.

5.7 Litigation and Contingent Obligations.

Except as disclosed as material in the Company’s annual report on Form 10-K for
the fiscal year ended June 30, 2010 and Form 10-Q for fiscal quarter ended
March 31, 2011, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers or
of any treasury or finance department employee of the Company serving as the
Company’s primary representative relating to the transactions contemplated by
this Agreement, threatened against or affecting the Company or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions. As of the date of this Agreement, other than any liability incident
to any litigation, arbitration, investigation or proceeding which (i) could not
reasonably be expected to have a Material Adverse Effect or (ii) has been
disclosed in accordance with the foregoing sentence of this Section 5.7, the
Company has no material Contingent Obligations not provided for or disclosed in
the financial statements referred to in Section 5.4.

5.8 Subsidiaries; Subsidiary Borrowers.

(a) Schedule 5.8 contains an accurate list of all Subsidiaries of the Company
(other than immaterial or inactive Subsidiaries) and each Subsidiary Borrower as
of March 31, 2011, setting forth their respective jurisdictions of organization,
the percentage of their respective capital stock or other ownership interests
owned by the Company or other Subsidiaries, the true and correct U.S. taxpayer
identification number of the Company and each Subsidiary Borrower which is a
Subsidiary organized under the Laws of any political subdivision of the U.S. and
the true and correct unique identification number of each Subsidiary Borrower
that is a Foreign Subsidiary Borrower. All of the issued and outstanding shares
of capital stock or other ownership interests of such Significant Subsidiaries
and Subsidiary Borrowers have been (to the extent such concepts are relevant
with respect to such ownership interests) duly authorized and issued and are
fully paid and non-assessable, except to the extent that the lack of such status
could not reasonably be expected to have a Material Adverse Effect. The Company
may amend Schedule 5.8 from time to time by delivering to the Administrative
Agent an updated list of Subsidiaries, and the Company may designate any
Subsidiary thereon which is directly or indirectly 80% or more owned by the
Company as a Subsidiary Borrower hereunder so long as (a) the Company provides
the Administrative Agent and the Lenders ten (10) days’ prior notice of such
designation, (b) the Company guarantees the obligations of such new Subsidiary
Borrower pursuant to the terms of the Guaranty, (c) such new Subsidiary Borrower
delivers all corporate or organizational documents and authorizing resolutions
and legal opinions reasonably requested by the Administrative Agent together
with such documentation as may be reasonably requested by the Administrative
Agent and the Lenders in connection with “know your customer” and similar
compliance requirements, (d) such new Subsidiary Borrower agrees to the

 

-61-



--------------------------------------------------------------------------------

terms and conditions of this Agreement and the Borrowers and the new Subsidiary
Borrower execute all agreements and take such other action reasonably requested
by Administrative Agent and (e) all applicable Lenders are able (i) under their
respective internal policies and guidelines with respect to (A) lending to
borrowers located in certain foreign jurisdictions and (B) lending in certain
foreign currencies and (ii) under all constitutions, Laws, orders of courts or
Governmental Authorities, to lend to such new Subsidiary Borrower. Schedule 5.8
may be amended to remove any Subsidiary as a Subsidiary Borrower upon
(i) written notice by the Company to the Administrative Agent to such effect and
(ii) repayment in full of all outstanding Loans of such Subsidiary Borrower,
including, without limitation, any payments due to the Lenders under Sections
3.1, 3.2, 3.4, 3.5 and 9.6. Nothing in this Section 5.8 is intended to limit the
ability of a Subsidiary Borrower to merge into another Subsidiary Borrower.

(b) Each of the Company and each Subsidiary Borrower organized under the Laws of
a jurisdiction other than the United States, a State thereof or the District of
Columbia (“Foreign Subsidiary Borrower”) represents and warrants to the
Administrative Agent and the Lenders that:

(A) Such Foreign Subsidiary Borrower is subject to civil and commercial Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Subsidiary
Borrower, the “Applicable Foreign Subsidiary Borrower Documents”), and the
execution, delivery and performance by such Foreign Subsidiary Borrower of the
Applicable Foreign Subsidiary Borrower Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Subsidiary Borrower nor any of its Property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the Laws of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing in respect of its obligations
under the Applicable Foreign Subsidiary Borrower Documents.

(B) The Applicable Foreign Subsidiary Borrower Documents are in proper legal
form under the Law of the jurisdiction in which such Foreign Subsidiary Borrower
is organized and existing for the enforcement thereof against such Foreign
Subsidiary Borrower under the Law of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Subsidiary Borrower Documents. It is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Applicable Foreign Subsidiary Borrower Documents that the Applicable Foreign
Subsidiary Borrower Documents be filed, registered or recorded with, or executed
or notarized before, any court or other authority in the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Subsidiary Borrower Documents or any other document, except
for (x) any such filing, registration, recording, execution or notarization as
has been made or is not required to be made until the Applicable Foreign
Subsidiary Borrower Document or any other document is sought to be enforced and
(y) any charge or tax as has been timely paid.

 

-62-



--------------------------------------------------------------------------------

(C) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Subsidiary Borrower is organized
and existing (or otherwise resident for tax purposes) either (i) on or by virtue
of the execution or delivery of the Applicable Foreign Subsidiary Borrower
Documents or (ii) on any payment to be made by such Foreign Subsidiary Borrower
pursuant to the Applicable Foreign Subsidiary Borrower Documents, except as has
been disclosed to the Administrative Agent.

(D) The execution, delivery and performance of the Applicable Foreign Subsidiary
Borrower Documents executed by such Foreign Subsidiary Borrower are not, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing, subject to any
notification or authorization except (x) such as have been made or obtained or
(y) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (y) shall be made or obtained
as soon as is reasonably practicable).

5.9 ERISA.

The Unfunded Liabilities of all Single Employer Plans do not in the aggregate
exceed $100,000,000. Each Single Employer Plan complies in all material respects
with all applicable requirements of Law where the failure to so comply could
reasonably be expected to have a Material Adverse Effect. No Reportable Event
has occurred with respect to any Plan where such occurrence could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of the
Subsidiary Borrowers or the Significant Subsidiaries have withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to reorganize or
terminate any Single Employer Plan where in either instance a liability in
excess of $100,000,000 could reasonably be expected to result.

5.10 Accuracy of Information.

No information, exhibit or report furnished by the Company or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading as of the date thereof;
provided, however, that to the extent any such information, exhibits or reports
include or incorporate by reference any forward-looking statement (each, a
“Forward-Looking Statement”) which reflects the Company’s current view (as of
the date such Forward-Looking Statement is made) with respect to future events,
prospects, projections or financial performance, such Forward-Looking Statement
is subject to uncertainties and other factors which could cause actual results
to differ materially from such Forward-Looking Statement.

 

-63-



--------------------------------------------------------------------------------

5.11 Regulation U.

Margin stock (as defined in Regulation U) constitutes less than 25% of the value
of those assets of the Company and its Subsidiaries (either of the Company only
or the Company and its Subsidiaries on a consolidated basis) which are subject
to any limitation on sale, pledge or other restriction hereunder.

5.12 Maintenance of Property.

The Company and the Subsidiary Borrowers and the Significant Subsidiaries
maintain all Property and keep such Property in good repair, working order and
condition in accordance with customary and prudent business practices for
similar businesses, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Effect.

5.13 Insurance.

The Company, each Subsidiary Borrower and each Significant Subsidiary, maintains
as part of a self-insurance program or with financially sound and reputable
insurance companies insurance on all their Property in such amounts (with such
customary deductibles, exclusions and self-insurance) and covering such risks as
is consistent with sound business practice.

5.14 Plan Assets; Prohibited Transactions.

The Company is not an entity deemed to hold “plan assets” within the meaning of
29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section 3(3)
of ERISA) which is subject to Title I of ERISA or any plan (within the meaning
of Section 4975 of the Code), and neither the execution of this Agreement nor
the making of Credit Extensions hereunder gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.

5.15 Environmental Matters.

In the ordinary course of its business, the Company considers the effect of
Environmental Laws on the business of the Company and its Subsidiaries, in the
course of which it identifies and evaluates potential risks and liabilities
accruing to the Company due to Environmental Laws. On the basis of this
consideration, the Company has concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

5.16 Investment Company Act.

Neither the Company nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

-64-



--------------------------------------------------------------------------------

5.17 Default.

There exists no Default or Unmatured Default under Article VII of this
Agreement.

5.18 Compliance with Laws.

The Company, each Subsidiary Borrower and each Significant Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law, order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

ARTICLE VI.

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1 Financial Reporting.

The Company will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with Agreement Accounting
Principles, and furnish to the Lenders:

(a) Within 120 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in Agreement Accounting Principles and required or
approved by the Company’s independent certified public accountants) audit report
certified by independent certified public accountants reasonably acceptable to
the Lenders, prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, related profit and loss statements, and a statement
of cash flows.

(b) Within 60 days after the close of each of the first three quarterly periods
of each fiscal year (beginning with the quarter ending September 30, 2011), for
itself and its Subsidiaries, consolidated unaudited balance sheets as at the
close of each such period and consolidated unaudited profit and loss statements
and a consolidated unaudited statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
Chief Financial Officer, Controller, or Treasurer.

(c) Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit A signed by
its Chief Financial Officer, Controller, or Treasurer and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.

 

-65-



--------------------------------------------------------------------------------

(d) Documents required to be delivered pursuant to Sections 6.1(a) and (b) to
the extent any such documents are included in materials filed with the
Securities and Exchange Commission on the EDGAR filing system, shall be deemed
to have been delivered on the date on which the Company posts such documents on
EDGAR. Notwithstanding anything contained herein, in every instance the Company
shall be required to provide copies of the Compliance Certificates required by
Section 6.1(c) to the Administrative Agent by electronic transmission to such
address as the Administrative Agent may direct. The Administrative Agent shall
have no obligation to request the delivery or to maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
obtaining its own copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
JPMorgan, as a Lead Arranger, will make available to the Lenders and the LC
Issuer materials and/or information provided by or on behalf of such Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e. Lenders that do
not wish to receive material non-public information with respect to any Borrower
or its securities) (each, a “Public Lender”). Each Borrower hereby agrees that
(i) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, JPMorgan, as a Lead Arranger, the LC
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States securities Laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.11); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (iv) the Administrative Agent and
JPMorgan, as a Lead Arranger, shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”

(e) As soon as possible and in any event within ten (10) Business Days after the
Company knows that any Reportable Event has occurred with respect to any Plan
which could reasonably be expected to have a Material Adverse Effect, a
statement, signed by the Chief Financial Officer, Controller, or Treasurer of
the Company, describing said Reportable Event and the action which the Company
proposes to take with respect thereto.

(f) As soon as possible and in any event within ten (10) Business Days after
receipt by the Company, a copy of (i) any notice or claim to the effect that the
Company or any of its Subsidiaries is or may be liable to any Person as a result
of the release by the Company, any of its Subsidiaries, or any other Person of
any toxic or hazardous waste or substance into the environment, and (ii) any
notice alleging any violation of any environmental, health or safety Law by the
Company or any of its Subsidiaries, which, in either case, could reasonably be
expected to have a Material Adverse Effect and (iii) any notice of any material
governmental proceeding or material litigation, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

 

-66-



--------------------------------------------------------------------------------

(g) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

6.2 Use of Proceeds; Margin Stock.

The Company will, and will cause each Subsidiary to, use the proceeds of the
Credit Extensions: (i) to refinance existing debt (including the amounts
outstanding under the Existing Credit Agreement and any Existing Letters of
Credit which shall be deemed to be Facility LCs issued and outstanding under
this Agreement in accordance with the provisions in Section 2.21.1); (ii) for
working capital (including the issuance of Facility LCs), (iii) for capital
expenditures, (iv) to finance acquisitions (other than Hostile Acquisitions) and
share repurchases and (v) for other lawful corporate purposes. The Company will
not, nor will it permit any Subsidiary to, use any of the proceeds of any Credit
Extension to (i) purchase or carry any “margin stock” (as defined in Regulation
U) or (ii) finance any Hostile Acquisition.

6.3 Notice of Default.

Promptly upon knowledge thereof by any officer of the Company, any Subsidiary
Borrower or any Significant Subsidiary or by any treasury or finance department
employee of the Company serving as the primary representative relating to the
transactions contemplated by this Agreement, the Company will, and will cause
each such Person to, give notice in writing to the Administrative Agent of the
occurrence of any Default or Unmatured Default for prompt delivery to the
Lenders.

6.4 Conduct of Business; Maintenance of Property.

The Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted or fields related thereto, unless the failure to do so could not
reasonably be expected to cause a Material Adverse Effect (except that the
Company, the Subsidiary Borrowers and the Significant Subsidiaries shall have no
duty to renew or extend contracts which expire by their terms), and do all
things necessary to remain duly incorporated or organized, validly existing and
(to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, unless the failure to do so could not reasonably be
expected to have a Material Adverse Effect. The Company will, and will cause
each Subsidiary Borrower and each Significant Subsidiary to, maintain, preserve
and protect all Property and keep such Property in good repair, working order
and condition and from time to time make, or cause to be made all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times in accordance with customary and prudent
business practices for similar businesses, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

6.5 Taxes.

The Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by Law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except (i) those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles, and
(ii) where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.6 Insurance.

The Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, maintain as part of a self-insurance program or with financially
sound and reputable insurance companies insurance on all their Property in such
amounts (with such customary deductibles, exclusions and self-insurance) and
covering such risks as is consistent with sound business practice.

6.7 Compliance with Laws.

The Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, comply with all Laws, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation,
ERISA and all Environmental Laws, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.8 Inspection.

The Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of the Company, each Subsidiary Borrower and each Significant
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Company and each Subsidiary Borrower and each
Significant Subsidiary, and to discuss the affairs, finances and accounts of the
Company, each Subsidiary Borrower and each Significant Subsidiary with, and to
be advised as to the same by, their respective officers upon reasonable prior
notice at such reasonable times and intervals as the Administrative Agent or any
Lender may designate; provided that neither the Company nor any Subsidiary
Borrower or Significant Subsidiary shall be responsible for the costs and
expenses incurred by the Administrative Agent, any Lender, or their
representatives in connection with such inspection prior to the occurrence and
continuation of a Default. Notwithstanding the foregoing, the Company will not
be required to disclose privileged documents nor to violate a confidentiality
obligation binding upon the Company.

6.9 Liens.

The Company will not, nor will it permit any Subsidiary Borrower or Significant
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Company or any Subsidiary Borrower or Significant Subsidiary,
except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

-68-



--------------------------------------------------------------------------------

(b) Liens imposed by Law, such as landlords’, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles shall have
been set aside on its books.

(c) Liens arising out of pledges or deposits under worker’s compensation Laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation (other than Liens in favor of the PBGC).

(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or its Subsidiaries.

(e) Liens existing on the date hereof.

(f) Liens on any assets which exist at the time of acquisition of such assets by
the Company or any of its Subsidiaries, or purchase money liens, purchase money
security interests or other liens to secure the payment of all of any part of
the purchase price of such assets upon the acquisition of such assets by the
Company or any of its Subsidiaries or to secure any Indebtedness incurred or
guaranteed by the Company or any of its Subsidiaries prior to, at the time, of
or within 360 days after, such acquisition (or, in the case of real property,
the completion of construction (including any improvements on an existing asset)
or commencement of full operation of such asset, whichever is later), which
Indebtedness is incurred or guaranteed for the purpose of financing all or any
part of the purchase price thereof or, in the case of real property,
construction or improvements thereon, provided, however, that in the case of any
such acquisition, construction or improvement, the Lien shall not apply to such
assets theretofore owned by the Company or any of its Subsidiaries other than,
in the case of any such construction or improvement, any real property on which
the property so constructed, or the improvement, is located; provided further,
however, that the aggregate outstanding principal amount of Indebtedness secured
by Liens permitted by this Section 6.9(f) shall not at any time exceed 10% of
Net Worth.

(g) Liens in favor of the United States of America or any State thereof, or any
department, agency or instrumentality or political subdivision of the United
States of America or any State thereof, or in favor of any other country or any
political subdivision thereof, to secure partial, progress, advance or other
payments pursuant to any contract or statute or to secure any Indebtedness
incurred or guaranteed for the purpose of financing all or any part of the
purchase price (or, in the case of real property, the cost of construction), of
the assets subject to such liens (including without limitation liens incurred in
connection with pollution control, industrial revenue or similar financings).

 

-69-



--------------------------------------------------------------------------------

(h) (i) Liens on accounts receivable, related assets (including without
limitation deposit accounts and collateral security related to such accounts
receivable) and rights to collection arising solely in connection with the sale
or transfer of such property pursuant to a receivables purchase agreement in the
ordinary course of the Company’s business or in connection with any
Securitization Obligations and (ii) Liens on the equity interests of any
special-purpose finance Subsidiary and any intercompany note or deferred payment
obligation.

(i) Liens securing Rate Hedging Obligations in an aggregate amount at no time
exceeding $25,000,000, which Liens (i) arise pursuant to Specified Rate Hedging
Agreements and (ii) are required as a condition of such Specified Rate Hedging
Agreement by Dodd-Frank (and not merely as a matter of contract or pricing).

(j) Any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing
clauses, provided, however, that the principal amount of Indebtedness secured
thereby shall not exceed the principal amount of Indebtedness so secured prior
to such extension, renewal or replacement and that such extension, renewal or
replacement Lien shall be limited to all or a part of the assets which secured
the Lien so extended, renewed or replaced (plus improvements and construction on
such real property).

(k) So long as no Default under Section 7.9 would occur in connection therewith,
Liens created by or resulting from any litigation or other proceeding which is
being contested in good faith by appropriate proceedings, including Liens
arising out of judgments or awards against the Company or any of its
Subsidiaries with respect to which the Company or such Subsidiary is in good
faith prosecuting an appeal or proceeding for review or for which the time to
make an appeal has not yet expired; or final unappealable judgment Liens which
are satisfied within 15 days of the date of judgment; or Liens incurred by the
Company or any of its Subsidiaries for the purpose of obtaining a stay or
discharge in the course of any litigation or other proceeding to which the
Company or such Subsidiary is a party.

(l) Liens securing Indebtedness described in Sections 6.10(d) and (e).

(m) Liens securing Indebtedness and not otherwise permitted by the foregoing
provisions of this Section 6.9; provided that the aggregate outstanding
principal amount of the Indebtedness secured by all such Liens shall not at any
time exceed 20% of Net Worth.

6.10 Subsidiary Indebtedness.

The Company will not permit any Subsidiary to create, incur or suffer to exist
any Indebtedness, except:

(a) the Loans and the Reimbursement Obligations.

 

-70-



--------------------------------------------------------------------------------

(b) Indebtedness (other than Securitization Obligations) outstanding on the date
of this Agreement or incurred pursuant to commitments in existence on the date
of this Agreement.

(c) Indebtedness of any Subsidiary to the Company or any other Subsidiary.

(d) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness existed at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary.

(e) any refunding or refinancing of any Indebtedness referred to in clauses
(a) through (d) above; provided that any such refunding or refinancing of
Indebtedness referred to in clause (b), (c) or (d) does not increase the
principal amount thereof.

(f) Securitization Obligations of special-purpose finance Subsidiaries; provided
that no Person has recourse against the Company, any Subsidiary Borrower or any
Significant Subsidiary for such Securitization Obligations other than recourse
related to Standard Securitization Undertakings.

(g) Indebtedness arising from (i) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, or (ii) the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business.

(h) Indebtedness arising from guarantees of loans and advances by third parties
to employees and officers of a Subsidiary in the ordinary course of business for
bona fide business purposes, provided that the aggregate outstanding principal
amount of such Indebtedness does not at any time exceed $100,000,000.

(i) Indebtedness of a Subsidiary arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations or from
guarantees, Letters of Credit, surety bonds or performance bonds securing any
obligations of the Company or any of its Subsidiaries incurred or assumed in
connection with the disposition of any business, property or Subsidiary.

(j) Indebtedness arising from Rate Hedging Obligations.

(k) Contingent Obligations (to the extent permitted by Section 6.11 and without
duplication).

(l) Indebtedness outstanding under investment grade commercial paper programs.

(m) other Indebtedness; provided that, at the time of the creation, incurrence
or assumption of such other Indebtedness and after giving effect thereto, the
aggregate amount of all such other Indebtedness of the Subsidiaries does not
exceed an amount equal to 20% of Net Worth at such time.

 

-71-



--------------------------------------------------------------------------------

6.11 Contingent Obligations.

The Company will not permit any Subsidiary to make or suffer to exist any
Contingent Obligation, except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the Reimbursement
Obligations with respect to any Subsidiary Borrower, (iii) Contingent
Obligations consisting of Standard Securitization Undertakings, (iv) Contingent
Obligations arising out of operating or synthetic leases entered into by
Subsidiaries of the Company, provided that the aggregate amount of such
Contingent Obligations does not at any time exceed 10% of Net Worth, and
(v) Contingent Obligations in addition to, and including additional amounts of,
those described in (i) and (iv) above, provided that the aggregate amount of
such additional Contingent Obligations (without duplication) do not at any time
exceed 25% of Net Worth.

6.12 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. The Company shall not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Company to be less than 4.00 to 1.00.

(b) Consolidated Leverage Ratio. The Company shall not permit the Consolidated
Leverage Ratio at any time to be greater than 3.25 to 1.00.

ARTICLE VII.

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1 Any representation or warranty made or deemed made by or on behalf of the
Company or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.

 

-72-



--------------------------------------------------------------------------------

7.2 Nonpayment of principal of any Loan within one (1) Business Day after the
same becomes due, nonpayment of any Reimbursement Obligation within one
(1) Business Day after the same becomes due, or nonpayment of interest upon any
Loan or of any facility fee, LC Fee or other Obligations under any of the Loan
Documents within five (5) days after the same becomes due.

7.3 The breach by the Company of Section 6.3 or 6.12

7.4 The breach by any Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within thirty (30) days after written
notice from the Administrative Agent or any Lender.

7.5 The Company, any Subsidiary Borrower or any Significant Subsidiary (a) shall
fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) in respect of any Indebtedness
having an aggregate principal amount (excluding undrawn committed amounts, but
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $100 million or (b) shall fail to observe or perform
any other agreement or condition relating to Indebtedness having an aggregate
principal amount (excluding undrawn committed amounts, but including amounts
owing to all creditors under any combined syndicated credit arrangement) of more
than $100 million or contained in any instrument or other agreement evidencing,
securing or relating thereto, the effect of which default is to cause such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), prior to its stated maturity.

7.6 The Company, any Subsidiary Borrower or any Significant Subsidiary shall
(i) have an order for relief entered with respect to it under the Federal
bankruptcy Laws (or any similar Laws in foreign jurisdictions) as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy Laws (or any similar Laws in foreign
jurisdictions) as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any Law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.6 or (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.7.

 

-73-



--------------------------------------------------------------------------------

7.7 Without the application, approval or consent of the Company, any Subsidiary
Borrower or any Significant Subsidiary, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Company, any
Subsidiary Borrower or any Significant Subsidiary or any Substantial Portion, or
a proceeding described in Section 7.6(iv) shall be instituted against the
Company, any Subsidiary Borrower or any Significant Subsidiary and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days.

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Company and its Subsidiaries which, when taken together with all
other Property of the Company and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.9 The Company, any Subsidiary Borrower or any Significant Subsidiary shall
fail within 60 days to pay, bond or otherwise discharge one or more judgments or
orders for the payment of money (not covered by insurance) in an aggregate
amount (as to all judgments and orders) of $100 million (or the equivalent
thereof in currencies other than U.S. Dollars) in which case, is/are not stayed,
on appeal or otherwise being appropriately contested in good faith.

7.10 Any member of the Controlled Group shall fail to pay when due an amount or
amounts aggregating in excess of $100 million which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Single
Employer Plan with Unfunded Liabilities in excess of $100 million (a “Material
Plan”) shall be filed under Section 4041(c) of ERISA by any member of the
Controlled Group, any plan administrator or any combination of the foregoing; or
PBGC shall institute proceedings under which it is likely to prevail under Title
IV of ERISA to terminate, to impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or to cause a trustee to be appointed to
administer any Material Plan; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or there shall occur a complete or partial withdrawal from,
or a default, within the meaning of Section 4219(c)(5) of ERISA, with respect
to, one or more Multiemployer Plans which causes one or more members of the
Controlled Group to incur a current payment obligation in excess of $100
million.

7.11 Any Change in Control shall occur.

7.12 Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, or the Company shall fail to comply with
any of the terms or provisions of any Loan Document (other than this Agreement,
the breach of which is specifically subject to Sections 7.1, 7.2, 7.3 and 7.4),
or the Company shall deny that it has any further liability under any Loan
Document, or shall give notice to such effect.

 

-74-



--------------------------------------------------------------------------------

ARTICLE VIII.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1 Acceleration; Facility LC Collateral Account.

(a) If any Default described in Section 7.6 or 7.7 occurs with respect to the
Company, any Subsidiary Borrower or any Significant Subsidiary, the obligations
of the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs shall automatically terminate and the Obligations
shall immediately become due and payable without any election or action on the
part of the Administrative Agent, the LC Issuer or any Lender and the Borrowers
will be and become thereby unconditionally obligated, without any further
notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”). If any other Default occurs and is continuing,
the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) may (a) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Company
hereby expressly waives and (b) upon notice to the Borrowers and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrowers to pay, and the Borrowers will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

(b) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

(c) The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, subject to the
reimbursement rights of the LC Issuer pursuant to Section 2.21.5, apply such
funds to satisfy drawings under Letters of Credit as they occur and LC
Obligations, and if any amount remains on deposit in the Facility LC Collateral
Account after all such Letters of Credit have been fully drawn or expired, such
remaining amount shall be applied to the payment of the other Obligations and
any other amounts as shall from time to time have become due and payable by the
Borrowers to the Lenders or the LC Issuer under the Loan Documents.

(d) At any time while any Default is continuing, neither any Borrower nor any
Person claiming on behalf of or through any Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be promptly returned by the Administrative Agent to the
Borrowers or paid to whomever may be legally entitled thereto at such time.

 

-75-



--------------------------------------------------------------------------------

(e) If, within 60 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuer to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.6 or 7.7 with respect
to the Company) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Company, rescind and annul such acceleration and/or termination.

8.2 Amendments.

Subject to the provisions of this Article VIII, the Required Lenders and the
Borrowers may enter into written agreements supplemental hereto for the purpose
of adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default hereunder; provided, however, that no such supplemental written
agreement shall, without the consent of all of the Lenders:

(a) Extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof, any Reimbursement Obligation or any
accrued interest or accrued fees, or reduce the rate or extend the time of
payment of interest or fees thereon or any Reimbursement Obligation related
thereto.

(b) Change the definition of Required Lenders or Requisite Lenders or any
provision that requires the unanimous consent or pro rata treatment of Lenders.

(c) Extend the Facility Termination Date (other than as contemplated by
Section 2.28) or reduce the amount or extend the payment date for, the mandatory
payments required under Section 2.8, or increase the amount of the Aggregate
Commitment (other than as contemplated pursuant to Section 2.2) or of the
Commitment of any Lender hereunder (other than as contemplated pursuant to
Section 2.2) or the commitment to issue Facility LCs, or permit any Borrower to
assign its rights under this Agreement.

(d) Amend this Section 8.2.

(e) Release the Company as guarantor of any Credit Extension.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provisions relating to the LC Issuer (including
Section 2.29) shall be effective without the written consent of the LC Issuer,
and no amendment of any provision of this Agreement relating to the Swingline
Loans (including Section 2.29) shall be effective without the written consent of
the Swingline Lender. The Administrative Agent may waive payment of the fee
required under Section 12.1(b)(iv) without obtaining the consent of any other
party to this Agreement. The Fee Letter may be amended, and rights and
privileges thereunder waived, in a writing executed only by the parties thereto.

 

-76-



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, if any Lender declines to consent to a
proposed amendment, modification or waiver of the provisions of any Loan
Document that requires the consent of 100% of the Lenders which amendment,
modification or waiver is approved by the Requisite Lenders, the Company has the
right to replace such non-consenting Lender or Lenders in accordance with the
provisions set forth in Section 2.26.

8.3 Preservation of Rights.

No delay or omission of the Lenders, the LC Issuer or the Administrative Agent
to exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or the
inability of a Borrower to satisfy the conditions precedent to such Loan shall
not constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders and/or other Persons required pursuant to
Section 8.2, and then only to the extent in such writing specifically set forth.
All remedies contained in the Loan Documents or by Law afforded shall be
cumulative and all shall be available to the Administrative Agent, the LC Issuer
and the Lenders until the later of (a) the Facility Termination Date and (b) the
date on which the Obligations have been paid in full.

ARTICLE IX.

GENERAL PROVISIONS

9.1 Survival of Representations.

All representations and warranties of the Borrowers contained in this Agreement
shall survive the making of the Credit Extensions herein contemplated.

9.2 Governmental Regulation.

Anything contained in this Agreement to the contrary notwithstanding, neither
the LC Issuer nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any limitation or prohibition provided by any
applicable Law.

9.3 Headings.

Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

 

-77-



--------------------------------------------------------------------------------

9.4 Entire Agreement.

The Loan Documents embody the entire agreement and understanding among the
Borrowers, the Administrative Agent, the LC Issuer and the Lenders and supersede
all prior agreements and understandings among the Borrowers, the Administrative
Agent, the LC Issuer and the Lenders relating to the subject matter thereof.

9.5 Several Obligations; Benefits of this Agreement.

The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns,
provided, however, that the parties hereto expressly agree that each of the Lead
Arrangers shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and
10.2 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

9.6 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers be jointly and severally liable to pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the preparation,
negotiation, execution and delivery of the commitment letter, term sheet and Fee
Letter relating to this Agreement, the syndication of the credit facility
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the LC Issuer in connection with
the issuance, amendment or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the LC Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the LC Issuer), in connection with the enforcement or protection of
its rights (A) in connection with the commitment letter, term sheet and Fee
Letter relating to this Agreement, this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letter of Credit. For purposes of clarification, the
limitations on the use of legal counsel, at the Borrowers’ expense, set forth in
the final sentence of Section 9.6(b) apply to the provisions set forth in this
Section 9.6(a).

(b) Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the LC Issuer, and each Related Party of any of the foregoing Persons (each such
Person being

 

-78-



--------------------------------------------------------------------------------

called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including,
without limitation, any violations of Environmental Laws or civil penalties or
fines assessed by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”)) (including the fees, charges and disbursement of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Company or any Borrower arising out of,
in connection with, or as a result of (i) the execution or delivery of the
commitment letter, term sheet and Fee Letter relating to this Agreement, and the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the LC Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of hazardous substances on or from any property
owned or operated by any Company or any of its Subsidiaries, or any
environmental liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
Borrower, and regardless of whether an Indemnitee is a party thereof; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company or any such Borrower has obtained
a final judgment in its favor on such claim as determined by a court of
competent jurisdiction. Notwithstanding any other provision in this Section, the
Company and the Borrowers shall not be responsible for the fees and expenses of
more than one separate firm of attorneys for related claims of the Indemnitees
in each applicable jurisdiction arising out of the same set of allegations or
circumstances (in addition to one separate firm of local attorneys in each
jurisdiction and reasonably necessary specialty counsel (such as tax and
regulatory)); provided, however the Indemnitees shall have the right to employ
separate counsel and the Borrowers shall jointly and severally bear the
reasonable fees, costs and expenses of such separate counsel, if (i) the use of
such counsel chosen by the other Indemnitees to represent the Indemnitees would
present such counsel with a conflict; (ii) such Indemnitee shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to the other Indemnitees; (iii) such
Indemnitee shall have reasonably concluded that it otherwise has divergent
interests from the other Indemnitees; or (iv) the Company shall authorize in
writing such Indemnitee to employ separate counsel at the Borrowers’ expense.

(c) Reimbursement by Lenders. To the extent that the Company and the Borrowers
for any reason fail to indefeasibly pay any amount required under subsection
(a) or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the LC Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the

 

-79-



--------------------------------------------------------------------------------

Administrative Agent (or any such sub-agent), the LC Issuer or such Related
Party, as the case may be, such Lender’s share of such unpaid amount in
proportion to their respective Commitments (or, if the Commitments have been
terminated in proportion to their Commitments immediately prior to such
termination (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought)) of such unpaid amount; provided that the
unreimbursed expense of indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the LC Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or LC Issuer in connection with
such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, neither the Company nor any Borrower shall assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, the
Company or any Borrower, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, the commitment letter, term sheet or Fee Letter
relating to this Agreement, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with the commitment letter, the term sheet and the Fee Letter
relating to this Agreement, this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
thirty (30) days after demand therefor.

(f) Survival. The agreements in this Section 9.6 shall survive the resignation
of the Administrative Agent, LC Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Aggregate Commitment and the repayment,
satisfaction or discharge of all the other Obligations.

9.7 Numbers of Documents.

All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

9.8 Accounting.

Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with Agreement Accounting Principles except that any calculation
or determination which is to be made on a consolidated basis shall be made for
the Company and all its Subsidiaries, including those Subsidiaries, if any,
which are unconsolidated on the Company’s audited financial statements.

 

-80-



--------------------------------------------------------------------------------

9.9 Severability of Provisions.

Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

9.10 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the
Company and each Borrower acknowledges and agrees and acknowledges its
Affiliates’ understanding that: (i) the credit facility provided for hereunder
and any related arranging or other services in connection herewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Company and each Borrower and their respective Affiliates, on the one hand, and
the Administrative Agent, the Lenders and the Lead Arrangers, on the other hand,
and the Company and each Borrower are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, each Lender and
each Lead Arranger, is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any of the Company or any Borrower or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent, nor any Lender, nor any
other Lead Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company or any Borrower with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether the Administrative Agent, any
Lender or any Lead Arranger has advised or is currently advising any of the
Company or any Borrower or their respective Affiliates on other matters) and
neither the Administrative Agent, nor any Lender, nor any Lead Arranger has any
obligations to the Company or Borrower or their respective Affiliates with
respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders, the Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company or any Borrower and their
respective Affiliates and neither the Administrative Agent, nor any Lender, nor
any Lead Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent, the Lenders and the Lead Arrangers have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Company and each
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. The Company and each Borrower hereby
waives and releases, to the fullest extent permitted by Law, any claims that it
may have against the Administrative Agent, the Lenders and the Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty.

 

-81-



--------------------------------------------------------------------------------

9.11 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the LC Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the LC Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the LC Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary;
provided that in the case of written information received from the Company or
any Subsidiary after the date hereof, such written information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the LC Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law.

All Information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level Information, which may
contain material non-public Information about the Company and its Affiliates and
its Related Parties or their respective securities. Accordingly, each Lender
represents to the Company and the Administrative Agent that it has identified in
its administrative questionnaire a “Credit Contact” who may receive Information
that may contain material non-public Information in accordance with its
compliance procedures and applicable Law.

 

-82-



--------------------------------------------------------------------------------

9.12 USA Patriot Act.

The Administrative Agent for itself and not on behalf of any Lender and each
Lender hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into Law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Company and each Borrower and other information that will allow such Lender to
identify the Company and such Borrower in accordance with the Act.

ARTICLE X.

THE AGENT

10.1 Appointment and Authority.

Each of the Lenders and the LC Issuer hereby irrevocably appoints JPMCB to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the LC Issuer, and neither
the Company nor any Borrower have rights as a third party beneficiary of any of
such provisions.

10.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

10.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be

 

-83-



--------------------------------------------------------------------------------

expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.1 and 8.2) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Unmatured Default or Default unless and
until notice describing such Unmatured Default or Default is given to the
Administrative Agent by the Company, a Lender or the LC Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Unmatured Default or Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the LC Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the LC Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the LC Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

-84-



--------------------------------------------------------------------------------

10.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

10.6 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the LC Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right (with the consent of the
Company unless a Default has occurred (any such consent of the Company not to be
unreasonably withheld or delayed)) to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the LC
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the LC Issuer directly, until such time as the Required Lenders and the Company
(if applicable) appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.6 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent, LC
Issuer or Swingline Lender, as applicable.

 

-85-



--------------------------------------------------------------------------------

Any resignation by JPMCB as Administrative Agent pursuant to this Section shall
also constitute its resignation as LC Issuer and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer and Swingline Lender,
(b) the retiring LC Issuer and Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, (c) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring LC Issuer to
effectively assume the obligations of the retiring LC Issuer with respect to
such Letters of Credit and (d) the applicable Borrower shall promptly repay in
full all outstanding Swingline Loans (provided, however, that to the extent such
Swingline Loans are not so repaid in full, all rights and remedies of the
Swingline Lender (and obligations of the Borrowers and other Lenders) under
Section 2.1(b) or otherwise with respect to such Swingline Loans shall remain in
full force and effect).

10.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the LC Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Lead Arrangers or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the LC Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Lead Arrangers or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Book Managers, Lead
Arrangers, Syndication Agents or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the LC Issuer hereunder.

10.9 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Federal bankruptcy Laws (or
any similar Laws in foreign jurisdictions) or other judicial proceeding relative
to the Company or any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loans or LC Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise, as follows:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are

 

-86-



--------------------------------------------------------------------------------

owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the LC Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the LC Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due to the Lenders, the LC Issuer and the Administrative Agent under
this Agreement) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.6
and 9.6.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or LC Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or LC
Issuer in any such proceeding.

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

11.1 Right of Setoff.

If a Default shall have occurred and be continuing, each Lender, the LC Issuer
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the LC Issuer or any such
Affiliate to or for the credit or the account of the Company or any Borrower
against any and all of the obligations of the Company or any Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the LC Issuer, irrespective of whether or not such Lender or the LC
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Company or any Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
LC Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Lender, the LC Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the LC Issuer or
their respective Affiliates may have. Each Lender and the LC Issuer agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

-87-



--------------------------------------------------------------------------------

11.2 Ratable Payments.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections
2.28, 3.1, 3.2, 3.4 or 3.5 hereof or payments of Alternate Currency Loans)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Loans, subparticipations in the LC Obligations and Swingline Loans of other
Lenders and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest, and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or (ii) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in LC Obligations or Swingline Loans to any assignee or
participant, other than to a Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the LC
Issuer that issues any Letter of Credit), except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an

 

-88-



--------------------------------------------------------------------------------

assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the LC
Issuer that issues any Letter of Credit), Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the LC Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b) participations in LC Obligations and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of the Swingline Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender,

 

-89-



--------------------------------------------------------------------------------

an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender or Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the LC Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire in which the assignee designates one or more “Credit Contacts” to
whom all syndicate-level Information (which may contain material non-public
Information about the Company and its affiliates and its related parties or
their respective securities) will be made available and who may receive such
Information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2, 3.4, 3.5 and 9.6 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

-90-



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. Upon its
receipt of a duly completed Assignment Agreement executed by an assigning Lender
and an assignee, the assignee’s completed administrative questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any consent to
such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment Agreement and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Sections 2.1(b)(ii) or (iii), 2.1(c)(iv), 2.20, 2.21.2, 2.21.5 or
9.6(c), the Administrative Agent shall have no obligation to accept such
Assignment Agreement and record the information therein in the Register unless
and until such payment shall have been made in full, together with all accrued
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers, the Administrative Agent, the LC Issuer or the
Swingline Lender, sell participations to any Person (other than a natural person
or the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the LC Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 8.2 that affects such Participant. Subject to paragraph (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5 and 9.6 (subject to the requirements and
limitations therein, including, the requirements under Section 3.5(d) (it being
understood that the documentation required under Section 3.5(d) shall be
delivered to the participating Lenders)) to the same extent as if it were a
Lender and had acquired

 

-91-



--------------------------------------------------------------------------------

its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (i) agrees to be subject to the provisions of Sections
2.26 and 11.2 as if it were an assignee under paragraph (b) of this Section; and
(ii) shall not be entitled to receive any greater payment under Sections 3.1,
3.2, 3.4 or 3.5, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 11.1 as though it were a Lender, provided such Participant agrees to
be subject to Section 11.2 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any this Agreement) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

ARTICLE XIII.

NOTICES

13.1 Notices.

Except as otherwise permitted by Section 2.16 with respect to borrowing notices,
all notices, requests and other communications to any party hereunder shall be
in writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (x) in the case of the Borrowers or
the Administrative Agent, at its address or facsimile number set forth on
Schedule 13.1, (y) in the case of any Lender, at its address or facsimile number
set forth below its signature hereto or (z) in the case of any party, at such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to the Administrative Agent and the Borrowers in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is

 

-92-



--------------------------------------------------------------------------------

deposited in the mails with first class postage prepaid, addressed as aforesaid,
or (iii) if given by any other means, when delivered (or, in the case of
electronic transmission, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article II shall not be
effective until received.

13.2 Change of Address.

The Borrowers, the Administrative Agent and any Lender may each change the
address for service of notice upon it by five (5) days’ prior written notice to
the other parties hereto.

13.3 The Platform.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED FOR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE EFFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its related parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the LC Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet.

ARTICLE XIV.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Administrative Agent,
the LC Issuer and the Lenders and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.

ARTICLE XV.

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1 CHOICE OF LAW.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION
5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO ANY OTHER CONFLICTS OF LAW PRINCIPLES THEREOF.

 

-93-



--------------------------------------------------------------------------------

15.2 CONSENT TO JURISDICTION.

EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR STATE COURT LOCATED IN THE STATE OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER
AGAINST THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK.

15.3 WAIVER OF JURY TRIAL.

THE BORROWERS, THE ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

-94-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

CARDINAL HEALTH, INC. By:  

/s/ Jorge M. Gomez

Name:   Jorge M. Gomez Title:   Senior Vice President and Treasurer

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Lender, LC Issuer and Swingline Lender

By:  

/s/ Dana J. Moran

Name:   Dana J. Moran Title:   Vice President

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Zubin R. Shroff

Name:   Zubin R. Shroff Title:   Director

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Anish Shah

Name:   Anish Shah Title:   Authorized Signatory

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Alicia Borys

Name:   Alicia Borys Title:   Vice President

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Edward D. Herko

Name:   Edward D. Herko Title:   Director By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Alan Vitulich

Name:   Alan Vitulich Title:   HSBC Bank USA, National Association

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Tanya Crossley

Name:   Tanya Crossley Title:   Managing Director By:  

/s/ David Christiansen

Name:   David Christiansen Title:   Director

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas E. Redmond

Name:   Thomas E. Redmond Title:   Senior Vice President

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Elizabeth Greene

Name:   Elizabeth Greene Title:   Director

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Michelle C. Phillips

Name:   Michelle C. Phillips Title:   Director

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Thomas Danielson

Name:   Thomas Danielson Title:   Authorized Signatory

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:  

/s/ Amanda M. Sigg

Name:   Amanda M. Sigg Title:   Vice President

 

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION By:  

/s/ Jennifer Hwang

Name:   Jennifer Hwang Title:   Vice President

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Andrea S. Chen

Name:   Andrea S. Chen Title:   Director

[Signature Page to Cardinal Health, Inc. Five-Year Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

COST RATE SCHEDULE

Cost Rate Formulae

 

1. The Cost Rate is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the United Kingdom’s Financial Services Authority (the “Financial Services
Authority”) (or, in either case, any other authority which replaces all or any
of its functions) or (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter),
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender in accordance with the paragraphs set
out below. The Cost Rate will be calculated by the Administrative Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Lending Installation
in a Participating Member State will be the percentage notified by that Lender
to the Administrative Agent. This percentage will be certified by that Lender in
its notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Lending Installation) of complying with the minimum reserve
requirements of the European Central Bank in respect of loans made from that
Lending Installation.

 

4. The Additional Cost Rate for any Lender lending from a Lending Installation
in the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan denominated in British Pounds Sterling:

 

 

  AB + C(B – D) + E x  0.01  

     percent per annum   100 – (A + C)   

 

  (b) in relation to a Loan denominated in any currency other than British
Pounds Sterling:

 

 

E x 0.01

     percent per annum   300   

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Margin and
Cost Rate and, if the same would otherwise apply, the additional Overdue
Rate/Default rate) for the relevant Interest Period on the relevant Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.



--------------------------------------------------------------------------------

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Bank to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

  5. For the purposes of this Cost Rate Schedule:

 

  (a) “Eligible Liabilities” has the meaning given to it from time to time under
or pursuant to the Bank of England Act 1998 or (as may be appropriate) by the
Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other Law as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Reference Bank” means the principal London office of JPMorgan Chase Bank,
N.A.

 

  (e) “Special Deposits” has the meanings given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England; and

 

  (f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 percent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, the Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by the Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by the Reference Bank as being the average of the Fee Tariffs applicable
to the Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of the Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Lending Installation; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

 

Schedule 1.1

Page 2



--------------------------------------------------------------------------------

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of the Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Installation in the
same jurisdiction as its Lending Installation.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or the Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Cost Rate to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and the
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Cost Rate
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrowers and the relevant Lenders, determine and notify to all parties of any
amendments which are required to be made to this Cost Rate Schedule in order to
comply with any change in Law or any requirements from time to time imposed by
the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

Schedule 1.1

Page 3



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

COMMITMENTS

 

Lender    Dollar
Commitment      Multicurrency
Commitment      Total
Commitment  

JPMorgan Chase Bank, N.A.

   $ 124,999,999.99       $ 25,000,000.01       $ 150,000,000   

Bank of America, N.A.

   $ 125,000,000.00       $ 25,000,000.00       $ 150,000,000   

Morgan Stanley Bank, N.A.

   $ 125,000,000.00       $ 25,000,000.00       $ 150,000,000   

Barclays Bank PLC

   $ 108,333,333.33       $ 21,666,666.67       $ 130,000,000   

Deutsche Bank AG New York Branch

   $ 108,333,333.33       $ 21,666,666.67       $ 130,000,000   

Goldman Sachs Bank USA

   $ 108,333,333.33       $ 21,666,666.67       $ 130,000,000   

HSBC Bank USA, National Association

   $ 108,333,333.33       $ 21,666,666.67       $ 130,000,000   

UBS Loan Finance LLC

   $ 108,333,333.33       $ 21,666,666.67       $ 130,000,000   

Credit Agricole Corporate and Investment Bank

   $ 41,666,666.67       $ 8,333,333.33       $ 50,000,000   

PNC Bank, National Association

   $ 41,666,666.67       $ 8,333,333.33       $ 50,000,000   

SunTrust Bank

   $ 41,666,666.67       $ 8,333,333.33       $ 50,000,000   

The Bank of Nova Scotia

   $ 41,666,666.67       $ 8,333,333.33       $ 50,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 41,666,666.67       $ 8,333,333.33       $ 50,000,000   

The Huntington National Bank

   $ 41,666,666.67       $ 8,333,333.33       $ 50,000,000   

U.S. Bank, National Association

   $ 41,666,666.67       $ 8,333,333.33       $ 50,000,000   

Wells Fargo Bank, National Association

   $ 41,666,666.67       $ 8,333,333.33       $ 50,000,000        
Total: $1,250,000,000         Total: $250,000,000         Total: $1,500,000,000
  

 

Schedule 2.1(a)

Page 1



--------------------------------------------------------------------------------

SCHEDULE 2.1(c)

ALTERNATE CURRENCY COMMITMENT

 

Schedule 2.1(c)

Page 1



--------------------------------------------------------------------------------

SCHEDULE 2.16

LIST OF AUTHORIZED PERSONS UNDER SECTION 2.16

Jeff Henderson – Chief Financial Officer

Jorge M. Gomez – Senior Vice President and Treasurer

Jennifer Skinner – Director, Treasury

Patrick Kelty – Director, Treasury

Jason Manzagol – Manager, Capital Markets and Financial Risk

Lester Hess – Manager, Treasury Operations

 

Schedule 2.16

Page 1



--------------------------------------------------------------------------------

SCHEDULE 4

PRICING SCHEDULE

The Applicable Margin shall be as determined by the matrix below:

 

     Level I
Status    Level II
Status   

Level III

Status

  

Level IV

Status

  

Level V

Status

  

Level VI

Status

Reference Rating S&P/Moody’s/Fitch

   ³A/A2/A    A-/A3/A-    BBB+/Baa1/BBB+    BBB/Baa2/BBB    BBB-/Baa3/BBB-   
£BB+/Ba1/BB+

Facility Fee

   10.0 bps    12.5 bps    15.0 bps    20.0 bps    25.0 bps    30.0 bps

Eurocurrency Rate Loan Applicable Margin and LC Fee

   65.0 bps    87.5 bps    110.0 bps    130.0 bps    150.0 bps    170.0 bps

Floating Rate Loan Applicable Margin

   0.0 bps    0.0 bps    10.0 bps    30.0 bps    50.0 bps    70.0 bps

All-in Drawn Cost for Eurocurrency Rate Loans

   75.0 bps    100.0 bps    125.0 bps    150.0 bps    175.0 bps    200.0 bps

The initial pricing Level shall be Level III based upon the Company’s current
BBB+ (S&P)/Baa3 (Moody’s)/BBB + (Fitch) senior unsecured long-term debt ratings.

For the purpose of this Pricing Schedule, the following terms have the following
meanings, subject to the final three paragraphs of this Schedule:

“Fitch Rating” means, at any time, the rating issued by Fitch and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A2 or better / the Company’s S&P Rating is A or better / the Company’s
Fitch Rating is A or better.

“Level II Status” exists at any date if, on such date, the Company has not
qualified for Level I Status / the Company’s Moody’s Rating is A3 or better /
the Company’s S&P Rating is A- or better / the Company’s Fitch Rating is A- or
better.

“Level III Status” exists at any date if, on such date, the Company has not
qualified for Level I Status or Level II Status / the Company’s Moody’s Rating
is Baa1 or better / the Company’s S&P Rating is BBB+ or better / the Company’s
Fitch Rating is BBB+ or better.

“Level IV Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status or Level III Status / the
Company’s Moody’s Rating is Baa2 or better / the Company’s S&P Rating is BBB or
better / the Company’s Fitch Rating is BBB or better.

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status / the Company’s Moody’s Rating is Baa3 or better / the Company’s S&P
rating is BBB- or better / the Company’s Fitch rating is BBB- or better.

“Level VI Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.

 

Schedule 4

Page 1



--------------------------------------------------------------------------------

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.

“S&P Rating” means, at any time, the rating issued by S&P, and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company’s Status as determined from its then-current Moody’s, S&P
and Fitch Ratings. The credit rating in effect on any date for the purposes of
this Schedule is that in effect at the close of business on such date. If at any
time the Company only has one (1) rating from either S&P, Moody’s or Fitch, then
such rating shall apply. If at any time the Company does not have a rating from
at least one of S&P, Moody’s or Fitch, Level VI Status shall exist.

In the event that a split occurs between the three (3) ratings, then the
following shall apply:

 

  (a) if two (2) of the three (3) ratings established by or deemed to have been
established by S&P, Moody’s or Fitch fall within the same Level, but one
(1) rating falls within a different Level, the Applicable Margin shall be based
upon the two (2) ratings that fall within the same Level; and

 

  (b) if all three (3) ratings established by or deemed to have been established
by S&P, Moody’s or Fitch each fall within a different Level, the Applicable
Margin shall be based upon the middle rating of the three (3).

In the event that the Company has only two (2) ratings and a split occurs
between these ratings, then the following shall apply:

(a) if the two (2) ratings established by or deemed to have been established by
S&P, Moody’s or Fitch differ by one Level, the Applicable Margin shall be based
upon the higher rating of the two (2); and

(b) if the two (2) ratings established by or deemed to have been established by
S&P, Moody’s or Fitch differ by more than one Level, the Applicable Margin shall
be based upon a rating that would be one Level higher (with Level I being the
highest Level and Level VI being the lowest level) than the lower rating.

 

Schedule 4

Page 2



--------------------------------------------------------------------------------

SCHEDULE 5.8

LIST OF SUBSIDIARIES AND SUBSIDIARY BORROWERS

AS OF March 31, 2011

 

No.

  

Subsidiary Name

  

State /

Jurisdiction of
Incorporation

  

% of Ownership by
Cardinal Health, Inc.

(*Unless otherwise
indicated, the ownership

shall be directly or
indirectly 100% owned by
Cardinal Health, Inc.)

  

Subsidiary
Borrower

(Yes/No)

1.

   6464661 Canada, Inc.    Canada    *    No

2.

   Abilene Nuclear, LLC    Delaware    ¡ 80% Cardinal Health 414, LLC    No

3.

   Allegiance (BVI) Holdings Co. Ltd.    British Virgin Islands    *    No

4.

   Allegiance Corporation    Delaware    *    No

5.

   Allegiance Healthcare (Labuan) Pte. Ltd.    Malaysia    *    No

6.

   Allegiance I, LLC    Delaware    *    No

7.

   Allegiance Labuan Holdings Pte. Ltd.    Malaysia    *    No

8.

   API (Suppliers Limited)    United Kingdom    ¡ 50.00227% Cardinal Health U.K.
105 Limited    No

9.

   ARCH Collection Corporation    Delaware    *    No

10.

   ARCH, S.A.    Luxembourg    *    No

11.

   Beckloff Associates, Inc.    Kansas    *    No

12.

   Borschow Hospital & Medical Supplies, Inc.    Puerto Rico    *    No

13.

   C. International, Inc.    Ohio    *    No

14.

   Cardinal Distribution Holding Corporation – I    Nevada    *    No

15.

   Cardinal Distribution Holding Corporation – II    Nevada    *    No

16.

   Cardinal Health (H.K.) Co. Limited    Hong Kong    *    No

17.

   Cardinal Health (L) Co., Ltd.    Malaysia    *    No

 

Schedule 5.8

Page 1



--------------------------------------------------------------------------------

No.

  

Subsidiary Name

  

State /

Jurisdiction of
Incorporation

  

% of Ownership by
Cardinal Health, Inc.

(*Unless otherwise
indicated, the ownership

shall be directly or
indirectly 100% owned by
Cardinal Health, Inc.)

  

Subsidiary
Borrower

(Yes/No)

18.

   Cardinal Health 100, Inc.    Indiana    *    No

19.

   Cardinal Health 104 LP    Ohio    *    No

20.

   Cardinal Health 105, Inc.    Ohio    *    No

21.

   Cardinal Health 107, Inc.    Ohio    *    No

22.

   Cardinal Health 108, Inc.    Tennessee    *    No

23.

   Cardinal Health 110, Inc.    Delaware    *    No

24.

   Cardinal Health 111, LLC    Delaware    *    No

25.

   Cardinal Health 112, LLC    Delaware    *    No

26.

   Cardinal Health 113, LLC    Wisconsin    *    No

27.

   Cardinal Health 114, Inc.    Delaware    *    No

28.

   Cardinal Health 115, LLC    Ohio    *    No

29.

   Cardinal Health 116, LLC    Delaware    *    No

30.

   Cardinal Health 118, LLC    Delaware    *    No

31.

   Cardinal Health 119, LLC    Delaware    *    No

32.

   Cardinal Health 2, Inc.    Nevada    *    No

33.

   Cardinal Health 200, LLC    Delaware    *    No

34.

   Cardinal Health 201 Canada L.P.    Canada    *    No

35.

   Cardinal Health 201, Inc.    Delaware    *    No

36.

   Cardinal Health 215, LLC    Delaware    *    No

37.

   Cardinal Health 222 (Thailand) Ltd.    Thailand    *    No

38.

   Cardinal Health 3, LLC    Delaware    *    No

 

Schedule 5.8

Page 2



--------------------------------------------------------------------------------

No.

  

Subsidiary Name

  

State /

Jurisdiction of
Incorporation

  

% of Ownership by
Cardinal Health, Inc.

(*Unless otherwise
indicated, the ownership

shall be directly or
indirectly 100% owned by
Cardinal Health, Inc.)

  

Subsidiary
Borrower

(Yes/No)

39.    Cardinal Health 411, Inc.    Ohio    *    No 40.    Cardinal Health 414,
LLC    Delaware    *    No 41.    Cardinal Health 418, Inc.    Delaware    *   
No 42.    Cardinal Health 421 Limited Partnership    Scotland    *    No 43.   
Cardinal Health 5, LLC    Delaware    *    No 44.    Cardinal Health 6, Inc.   
Nevada    *    No 45.    Cardinal Health 7, LLC    Delaware    *    No 46.   
Cardinal Health Canada 437, Inc.    Canada    *    No 47.    Cardinal Health
Canada Inc.    Canada    *    No 48.    Cardinal Health Capital Corporation   
Ohio    *    No 49.    Cardinal Health Cardiology Solutions, LLC    Delaware   
*    No 50.    Cardinal Health Cayman Islands Holding Co. Ltd.    Cayman Islands
   *    No 51.    Cardinal Health Cayman Islands Ltd.    Cayman Islands    *   
No 52.    Cardinal Health Corporate Solutions, LLC    Nevada    *    No 53.   
Cardinal Health D.R. 203 II Ltd.    Bermuda    *    No 54.    Cardinal Health
Finance    United Kingdom    *    No 55.    Cardinal Health Foundation    Ohio
   *    No 56.    Cardinal Health Funding, LLC    Nevada    *    No 57.   
Cardinal Health Holding International, Inc.    New Jersey    *    No

 

Schedule 5.8

Page 3



--------------------------------------------------------------------------------

No.

  

Subsidiary Name

  

State /

Jurisdiction of
Incorporation

  

% of Ownership by
Cardinal Health, Inc.

(*Unless otherwise
indicated, the ownership

shall be directly or
indirectly 100% owned by
Cardinal Health, Inc.)

  

Subsidiary
Borrower

(Yes/No)

58.    Cardinal Health IPS, LLC    Delaware    *    No 59.    Cardinal Health
Ireland 419 Limited    Ireland    *    No 60.    Cardinal Health Luxembourg 420
S.à.r.l.    Luxembourg    *    No 61.    Cardinal Health Malaysia 211 Sdn. Bhd.
   Malaysia    *    No 62.    Cardinal Health Malta 212 Limited    Malta    *   
No 63.    Cardinal Health MPB, Inc.    Missouri    *    No 64.    Cardinal
Health Napoleon Holding, LLC    Delaware    *    No 65.    Cardinal Health P.R.
218, Inc.    Puerto Rico    *    No 66.    Cardinal Health P.R. 409 B.V.   
Netherlands    *    No 67.    Cardinal Health P.R. 436, Inc.    Puerto Rico    *
   No 68.    Cardinal Health Pharmaceutical Contracting, LLC    Delaware    *   
No 69.    Cardinal Health Pharmacy Services, LLC    Delaware    *    No 70.   
Cardinal Health Singapore 225 Pte. Ltd.    Singapore    *    No 71.    Cardinal
Health Systems, Inc.    Ohio    *    No 72.    Cardinal Health Technologies
Switzerland GmbH    Switzerland    *    No 73.    Cardinal Health Technologies,
LLC    Nevada    *    No 74.    Cardinal Health U.K. 100 Limited   
United Kingdom    *    No 75.    Cardinal Health U.K. 101 Limited   
United Kingdom    *    No 76.    Cardinal Health U.K. 105 Limited   
United Kingdom    *    No

 

Schedule 5.8

Page 4



--------------------------------------------------------------------------------

No.

  

Subsidiary Name

  

State /

Jurisdiction of
Incorporation

  

% of Ownership by
Cardinal Health, Inc.

(*Unless otherwise
indicated, the ownership

shall be directly or
indirectly 100% owned by
Cardinal Health, Inc.)

  

Subsidiary
Borrower

(Yes/No)

77.    Cardinal Health U.K. 418 Limited    United Kingdom    *    No 78.   
Cardinal Health U.K. 432 Limited    United Kingdom    *    No 79.    Cardinal
Health U.K. Holding Limited    United Kingdom    *    No 80.    Cardinal Health
U.K. International Holding LLP    United Kingdom    *    No 81.    CCB, Inc.   
Iowa    *    No 82.    Centralia Pharmacy, Inc.    Iowa    *    No 83.    China
Zuellig Xingxing Pharmaceutical Co., Ltd.    China    *    No 84.    Cirpro de
Delicias S.A. de C.V.    Mexico    *    No 85.    Clinical Data Matrix, LLC   
Delaware    *    No 86.    Convertors de Mexico S.A. de C.V.    Mexico    *   
No 87.    CR Medicap, Inc.    Iowa    *    No 88.    Desert PET, LLC   
California    *    No 89.    DuQuoin Pharmacy, Inc.    Iowa    *    No 90.   
Dutch American Manufacturers II (D.A.M. II) B.V.    Netherlands    *    No 91.
   East Iowa Pharmacies, Inc.    Iowa    *    No 92.    Ellipticare, LLC   
Delaware    *    No 93.    EPIC Insurance Company    Vermont    *    No 94.   
Grand Avenue Pharmacy, Inc.    Iowa    *    No 95.    Griffin Capital, LLC   
Nevada    *    No 96.    Healthcare Solutions Holding, LLC    Delaware    *   
No

 

Schedule 5.8

Page 5



--------------------------------------------------------------------------------

No.

  

Subsidiary Name

  

State /

Jurisdiction of
Incorporation

  

% of Ownership by
Cardinal Health, Inc.

(*Unless otherwise
indicated, the ownership

shall be directly or
indirectly 100% owned by
Cardinal Health, Inc.)

  

Subsidiary
Borrower

(Yes/No)

97.    HLS Advantage, LLC    Ohio    *    No 98.    Inland Empire Regional PET
Center, LLC    California    *    No 99.    InteCardia-Tennessee East
Catheterization, LLC    North Carolina    ¡ 94.64% Cardinal Health
Cardiology Solutions, LLC    No 100.    InteCardia-Tennessee East Diagnostic,
LLC    North Carolina    *    No 101.    Intercare Holdings Limited   
United Kingdom    *    No 102.    Intercare Investments Limited    United
Kingdom    *    No 103.    Iowa Falls Pharmacy, Inc.    Iowa    *    No 104.   
JRG, Ltd.    Iowa    *    No 105.    Killilea Development Company, Ltd.    Ohio
   *    No 106.    Kinray, Inc.    New York    *    No 107.    Lake Charles
Pharmaceutical and Medical Equipment Supply Company    Louisiana   
¡ A Louisiana limited liability company owned 50% by Owen Shared Services, Inc.
   No 108.    Leader Drugstores, Inc.    Delaware    *    No 109.    MedEd
Resources, LLC    Delaware    *    No 110.    Medicap Pharmacies Incorporated   
Iowa    *    No 111.    Medicine Shoppe Capital Corporation    Nevada    *    No
112.    Medicine Shoppe International, Inc.    Delaware    *    No 113.   
Medicine Shoppe Internet, Inc.    Missouri    *    No 114.    MediClick, Inc.   
North Carolina    ¡ 12% Allegiance Corporation    No

 

Schedule 5.8

Page 6



--------------------------------------------------------------------------------

No.

  

Subsidiary Name

  

State /

Jurisdiction of
Incorporation

  

% of Ownership by
Cardinal Health, Inc.

(*Unless otherwise
indicated, the ownership

shall be directly or
indirectly 100% owned by
Cardinal Health, Inc.)

  

Subsidiary
Borrower

(Yes/No)

115.    MedTrend International, LLC    Delaware    *    No 116.    Microport
Healthcare, LLC    California    *    No 117.    Midland Pharmacies, Inc.   
Iowa    *    No 118.    MRI Equipment Partners, Ltd.    Texas   
¡ 59.16% Cardinal Health 414, LLC    No 119.    Multi-Medica S.A.    Belgium   
*    No 120.    NewHealthCo, LLC    Delaware    ¡ 31.029% Cardinal Health, Inc.
   No 121.    OncoSource Rx, LLC    Delaware    *    No 122.    One Cloverleaf,
LLC    Delaware    *    No 123.    Owen Shared Services, Inc.    Texas    *   
No 124.    P4 Healthcare, LLC    Delaware    *    No 125.    P4 Pathways, LLC   
Delaware    *    No 126.    P4 Solutions, LLC    Delaware    *    No 127.   
Parch L.L.C.    Delaware    *    No 128.    Parmed Pharmaceuticals, Inc.   
Delaware    *    No 129.    Pharmacy Operations of New York, Inc.    New York   
*    No 130.    Pharmacy Operations, Inc.    Delaware    *    No 131.   
Physicians Purchasing, Inc.    Nevada    *    No 132.    Pinnacle Intellectual
Property Services International, Inc.    Nevada    *    No 133.    Pinnacle
Intellectual Property Services, Inc.    Nevada    *    No

 

Schedule 5.8

Page 7



--------------------------------------------------------------------------------

No.

  

Subsidiary Name

  

State /

Jurisdiction of
Incorporation

  

% of Ownership by
Cardinal Health, Inc.

(*Unless otherwise
indicated, the ownership

shall be directly or
indirectly 100% owned by
Cardinal Health, Inc.)

  

Subsidiary
Borrower

(Yes/No)

134.    Quiroproductos de Cuauhtemoc S.A. de C.V.    Mexico    *    No 135.   
Ransdell Surgical, Inc.    Kentucky    *    No 136.    RBP Pharma S.A.S.   
France    ¡ 35% Cardinal Health U.K. 432 Limited    No 137.    RxealTIME, Inc.
   Nevada    *    No 138.    Sierra Radiopharmacy, L.L.C.    Nevada    ¡ 51%
Cardinal Health 414, LLC    No 139.    SRx, Inc.    Iowa    *    No 140.   
Syncor Belgium SPRL    Belgium    *    No 141.    Toledo Pharmacy Co.    Iowa   
*    No 142.    Virginia Imaging Center, LLC    Virginia    ¡ 90% Cardinal
Health Cardiology Solutions, LLC    No 143.    West Texas Nuclear Pharmacy
Partners    Texas    ¡ 50% Cardinal Health 414, Inc.    No 144.    Yorkshire
Pharmacy, Inc.    Iowa    *    No 145.    Zuellig Pharma (Chongqing)
Pharmaceutical Co., Ltd.    China    ¡ 80% Cardinal Health (H.K.) Co. Limited   
No 146.    Zuellig Pharma (Hubei) Pharmaceutical Co., Ltd.    China    ¡ 90%
Cardinal Health (H.K.) Co. Limited    No 147.    Zuellig Pharma (Liaoning)
Pharmaceutical Co., Ltd.    China    *    No 148.    Zuellig Pharma (Shanghai)
Logistics Co., Ltd.    China    *    No 149.    Zuellig Pharma (Shanghai)
Pharmaceutical Co., Ltd.    China    ¡ 91.7% Cardinal Health (H.K.) Co. Limited
   No

 

Schedule 5.8

Page 8



--------------------------------------------------------------------------------

No.

  

Subsidiary Name

  

State /

Jurisdiction of
Incorporation

  

% of Ownership by
Cardinal Health, Inc.

(*Unless otherwise
indicated, the ownership

shall be directly or
indirectly 100% owned by
Cardinal Health, Inc.)

  

Subsidiary
Borrower

(Yes/No)

150.    Zuellig Pharma China Co., Ltd.    China    *    No

The U.S. taxpayer identification number for Cardinal Health, Inc. is 31-0958666.

 

Schedule 5.8

Page 9



--------------------------------------------------------------------------------

SCHEDULE 13.1

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

COMPANY

and DESIGNATED BORROWERS:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: Jennifer Skinner

Telephone: 614-553-3560

Telecopier: 614-652-9791

Electronic Mail: jennifer.skinner@cardinalhealth.com

Website Address: www.cardinalhealth.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 7

Mail Code: IL1-0010

Chicago, IL 60603

Attention: Joyce King

Telephone: 312-385-7025

Telecopier: 1-888-292-9533

Electronic Mail: jpm.agency.servicing4@jpmchase.com

JPMorgan Chase Bank, N.A.

New York, NY

Account No. (for Dollars):

ABA# 021000021

Ref: Cardinal Health

(for payments and Requests for Credit Extensions in foreign currency):

JPMorgan Europe Ltd.

125 London Wall, Floor 9

Mail Code: LW09-1401

London, EC2Y 5AJ, United Kingdom

Attention: Steven Connolly

Telephone: +44 207 3255424

Telecopier: +44 207 7772360

Electronic Mail: steven.a.connolly@jpmchase.com

 

Schedule 13.1

Page 1



--------------------------------------------------------------------------------

(in EUROs):

Pay: J.P. Morgan AG Frankfurt (Swift - CHASDEFX)

Favour: J.P. Morgan Europe Limited, London (Swift - CHASGB22)

A/C no.:

REF AGENCY

(in GBP):

Pay J.P.Morgan Europe Limited (CHASGB22)

Sort code 405206

Account number

REF AGENCY

Other Notices as Administrative Agent:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 7

Mail Code: IL1-0010

Chicago, IL 60603

Attention: Joyce King

Telephone: 312-385-7025

Telecopier: 1-888-292-9533

Electronic Mail: jpm.agency.servicing4@jpmchase.com

With a copy to:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 9

Mail Code: IL1-0364

Chicago, IL 60603

Attention: Dana Moran

Telephone: 312-732-8159

Telecopier: 312-212-5914

Electronic Mail: dana.j.moran@jpmorgan.com

LC ISSUER:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 7

Mail Code: IL1-0010

Chicago, IL 60603

Attention: Debra Williams

Telephone: 312-732-2590

Telecopier: 312-385-7107

Electronic Mail: Chicago.lc.agency.activity.team@jpmchase.com

Bank of America, N.A.

Trade Finance Services

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: John Yzeik

Telephone: 570-330-4315

Telecopier: 570-330-4186

Electronic Mail: john.p.yzeik@bankofamerica.com

 

Schedule 13.1

Page 2



--------------------------------------------------------------------------------

SWINGLINE LENDER:

(in dollars):

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 7

Mail Code: IL1-0010

Chicago, IL 60603

Attention: Joyce King

Telephone: 312-385-7025

Telecopier: 1-888-292-9533

Electronic Mail: jpm.agency.servicing4@jpmchase.com

JPMorgan Chase Bank, N.A.

New York, NY

Account No.:

ABA# 021000021

Ref: Cardinal Health

(in foreign currency):

JPMorgan Europe Ltd.

125 London Wall, Floor 9

Mail Code: LW09-1401

London, EC2Y 5AJ, United Kingdom

Attention: Steven Connolly

Telephone: +44 207 3255424

Telecopier: +44 207 7772360

Electronic Mail: steven.a.connolly@jpmchase.com

(in EUROs):

Pay: J.P. Morgan AG Frankfurt (Swift - CHASDEFX)

Favour: J.P. Morgan Europe Limited, London (Swift - CHASGB22)

A/C no.:

REF AGENCY

(in GBP):

Pay J.P.Morgan Europe Limited (CHASGB22)

Sort code 405206

Account number

REF AGENCY

 

Schedule 13.1

Page 3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

Date:                                         

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Five-Year Credit Agreement, dated as of
May 12, 2011 (as amended, restated, supplemented or otherwise modified from time
to time, the “Agreement”; the terms defined therein being used herein as therein
defined) among Cardinal Health, Inc. (the “Company”), the Subsidiary Borrowers
named therein, JPMorgan Chase Bank, N.A., as Administrative Agent, LC Issuer and
Swingline Lender, and the lenders party thereto from time to time.

[select one]

[This notice serves to confirm that, to the best of my knowledge, the Company
has observed or performed in all material respects all of the covenants,
conditions and agreements contained in the Agreement and as of the date hereof,
no Default or Unmatured Default has occurred and is continuing.]

—or—

[This notice serves to confirm that the Company has not complied with the
covenants, conditions and/or agreements contained in the Agreement and the
following is a list of each such Default or Unmatured Default and its nature and
status:]

The calculations of the maximum Consolidated Leverage Ratio and the minimum
Consolidated Interest Coverage Ratio are attached on Schedule 1.

 

Sincerely,

 

[Chief Financial Officer / Controller / Treasurer]



--------------------------------------------------------------------------------

Schedule 1

Calculations

Cardinal Health, Inc.

Debt Covenant Compliance

For the quarter ended             , 20    

Consolidated Interest Coverage Ratio (Minimum 4.0)

Consolidated EBITDA ($000’s) 1

Consolidated Interest Charges ($000’s) 1

Consolidated Interest Coverage Ratio

Consolidated Leverage Ratio (Maximum 3.25)

Consolidated Funded Indebtedness ($000’s)

Securitization Obligations ($000’s)

Consolidated EBITDA ($000’s) 1

Consolidated Leverage Ratio

 

1 

As of the date of determination, Consolidated EBITDA and Interest Charges are
calculated for the period of the four prior fiscal quarters ending on the date
of determination

 

Exhibit A

Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Five-Year Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, Swingline Loans and the guarantees included in such
facility) and (ii) to the extent permitted to be assigned under applicable Law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at Law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

           

 

      2.    Assignee[s]:   

 

     

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit B

Page 1



--------------------------------------------------------------------------------

     

 

         [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower[s]:   

 

      4.    Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:
Five-Year Credit Agreement, dated as of May 12, 2011, among Cardinal Health,
Inc., the Subsidiary Borrowers named therein, the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, LC Issuer
and Swingline Lender 6.    Assigned Interest[s]:

 

Assignor[s]5

  

Assignee[s]6

  

Facility
Assigned7

   Aggregate
Amount of
Commitment
for all Lenders8      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment9     Facility
Termination
Date      CUSIP
Number        

                 

   $                            $                             
                     %            

 

   $                            $                             
                     %            

 

   $                            $                             
                     %      

 

[7.

Trade Date:                                 ]10

Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[The][Each] Assignee agrees to deliver to the Administrative Agent a completed
“Administrative Questionnaire” in which [the][each] Assignee designates one or
more “Credit Contacts” to whom all syndicate-level information (which may
contain material non-public information about the Borrower[s] and [its][their]
related parties or their respective securities) will be made available and who
may receive such information in accordance with [the][each] Assignee’s
compliance procedures and applicable Laws, including Federal and securities
Laws.

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Dollar
Commitment”, “Multicurrency Commitment”).

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit B

Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]11 Accepted: JPMORGAN CHASE BANK, N.A., as     Administrative
Agent By:  

 

  Title: [Consented to:]12 CARDINAL HEALTH, INC. By:  

 

  Title: [NAME] By:  

 

  Title:

 

11 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

12 

To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender, LC Issuer) is required by the terms of the Credit Agreement.

 

Exhibit B

Page 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.1(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 12.1(b)(iii) of the Credit Agreement) that are required
to be satisfied by it in order to acquire [the][the relevant] Assigned Interest
and become a Lender, (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 6.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Non-U.S. Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

Exhibit B

Page 4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, construed and enforced in accordance with, the Laws of the State of New York
including, Section 5-1401 and Section 5-1402 of the General Obligation Law of
the State of New York, without reference to any other conflicts of Law
principles thereof.

 

Exhibit B

Page 5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) under the Credit Agreement described below.

 

Re: Five-Year Credit Agreement, dated May 12, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cardinal Health, Inc. (the “Company”), as Borrower, the
Subsidiary Borrowers named therein, the Lenders named therein, the LC Issuer,
the Swingline Lender and the Administrative Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned thereto in the
Credit Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the Company, provided, however, that the Administrative Agent may otherwise
transfer funds as hereafter directed in writing by the Company in accordance
with Section 13.1 of the Credit Agreement or based on any telephonic notice made
in accordance with Section 2.16 of the Credit Agreement.

 

Facility Identification Number(s)   

 

Customer/Account Name   

 

Transfer Funds To:   

 

 

 

For Account No.:   

 

Reference/Attention To:   

 

 

Authorized Officer (Customer Representative)      Date:

 

    

 

(Please Print)      Signature

 

Exhibit C

Page 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

[Date]

Cardinal Health, Inc., an Ohio corporation [or the relevant Subsidiary Borrower]
(the “Borrower”), promises to pay to the order of [                    ] (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the place and in the currency
specified pursuant to Article II of the Agreement, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
currency and amount of each Loan and the date, currency and amount of each
principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Five-Year Credit Agreement dated as of May 12, 2011 (which, as
it may be amended, restated, supplemented or otherwise modified and in effect
from time to time, is herein called the “Agreement”), among the Borrowers, the
lenders party thereto, including the Lender, the LC Issuer, the Swingline Lender
and JPMorgan Chase Bank, N.A., as Administrative Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. This Note is guaranteed pursuant to
the Guaranty, as more specifically described in the Agreement, and reference is
made thereto for a statement of the terms and provisions thereof. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

This Note is made under, and shall be governed by, construed and enforced in
accordance with, the Laws of the State of New York including, Section 5-1401 and
Section 5-1402 of the General Obligation Law of the State of New York, without
reference to any other conflicts of Law principles thereof.

 

[CARDINAL HEALTH, INC] By:  

 

Name:  

 

Title:  

 

 

Exhibit D

Page 1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                         ,

DATED                         ,

 

Date

  

Principal
Amount of Loan

  

Maturity of
Interest Period

  

Principal
Amount Paid

  

Unpaid
Balance

                                               

 

Exhibit D

Page 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SWINGLINE NOTE

[Date]

                ,                         

FOR VALUE RECEIVED, CARDINAL HEALTH, INC., an Ohio corporation [or the relevant
Subsidiary Borrower] (the “Borrower”), hereby unconditionally promises to pay to
the order of JPMorgan Chase Bank, N.A. (the “Swingline Lender”), at the
principal banking office of the Administrative Agent in lawful money of the
United States of America and in immediately available funds, the unpaid
principal amount of the Swingline Loans as evidenced by the books and records of
the Swingline Lender, on the Facility Termination Date or such earlier date as
the Swingline Lender may require under the Credit Agreement referred to below,
when the entire outstanding principal amount of the Swingline Loans evidenced
hereby, and all accrued interest thereon, shall be due and payable; and to pay
interest on the unpaid principal balance hereof from time to time outstanding,
in like money and funds, for the period from the date hereof until the Swingline
Loans evidenced hereby shall be paid in full, at the rates per annum on and the
dates provided in the Credit Agreement referred to below.

The Swingline Lender is hereby authorized by the Borrower to record on its books
and records the date, currency and the amount of each Swingline Loan, the
applicable interest rate, the amount of each payment or prepayment of principal
thereon, and the other information provided for in such books and records, which
books and records shall constitute prime facie evidence of the information so
recorded, provided, however, that any failure by the Swingline Lender to record
any such notation shall not relieve the Borrower of its obligation to repay the
outstanding principal amount of this Swingline Note, all accrued interest hereon
and any amount payable with respect hereto in accordance with the terms of this
Swingline Note and the Credit Agreement.

The Borrower waives presentment, protest, notice of dishonor and any other
formality in connection with this Swingline Note. Should the indebtedness
evidenced by this Swingline Note or any part thereof be collected in any
proceeding or be placed in the hands of attorneys for collection, the Borrower
agrees to pay, in addition to the principal, interest and other sums due and
payable hereon, all costs of collecting this Swingline Note, including
reasonable attorneys’ fees and expenses.

This Swingline Note evidences Swingline Loans made under the Five-Year Credit
Agreement, dated as of May 12, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the Lenders (including the Swingline Lender) named therein, the LC
Issuer and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders,
to which reference is hereby made for a statement of the circumstances under
which this Swingline Note is subject to prepayment and under which its due date
may be accelerated. Capitalized terms used but not defined in this Swingline
Note shall have the respective meanings assigned to them in the Credit
Agreement.

 

Exhibit E

Page 1



--------------------------------------------------------------------------------

This Swingline Note is made under, and shall be governed by, construed and
enforced in accordance with, the Laws of the State of New York, including
Section 5-1401 and Section 5-1402 of the General Obligation Law of the State of
New York, without reference to any other conflicts of Law principles thereof.

 

[CARDINAL HEALTH, INC.] By:  

 

Name:  

 

Title:  

 

 

Exhibit E

Page 2



--------------------------------------------------------------------------------

SCHEDULE OF SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                         ,

DATED                         ,

 

Date

  

Principal
Amount of

Swingline Loan

  

Maturity of
Interest Period

  

Principal
Amount Paid

  

Unpaid
Balance

                                               

 

Exhibit E

Page 3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

THIS GUARANTY, dated as of May 12, 2011 (this “Guaranty”) made by CARDINAL
HEALTH, INC., an Ohio corporation (the “Guarantor”), in favor of JPMORGAN CHASE
BANK, N.A. (the “Administrative Agent”) as Administrative Agent for the Lenders
party from time to time to the Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, the Guarantor has entered into a Five-Year Credit Agreement, dated as
of May 12, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) with the Administrative Agent, the LC
Issuer, the Swingline Lender and certain Lenders pursuant to which the Lenders
have established revolving loan facilities (capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth for such terms in
the Credit Agreement);

WHEREAS, the Credit Agreement provides that certain Subsidiaries of the
Guarantor owned 80% or more by the Guarantor may become a party to the Credit
Agreement and a Subsidiary Borrower thereunder (each such Subsidiary Borrower, a
“Borrower” and collectively, the “Borrowers”).

WHEREAS, as a condition to the effectiveness of the Credit Agreement, the
Guarantor is required to guarantee the obligations of the Borrowers under the
Credit Agreement; and

WHEREAS, the Guarantor has participated in the drafting and negotiation of the
Credit Agreement and all other documents, agreements, instruments and
certificates furnished by or on behalf of the Borrowers in connection therewith
(all of the foregoing being herein collectively referred to as the “Loan
Documents”), and the Guarantor has determined that it is in its interest and to
its financial benefit that the parties to the Loan Documents enter into the
transactions contemplated thereby;

NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged and as further consideration, and as an inducement to the Lenders
to enter into the transactions contemplated by the Loan Documents, the Guarantor
agrees with the Administrative Agent and the Lenders as follows:

1. (a) The Guarantor hereby unconditionally and irrevocably (i) guarantees to
the Administrative Agent and the Lenders the prompt payment and performance of
the principal of and any and all accrued and unpaid interest on the Loans when
due, whether at scheduled maturity, by acceleration or otherwise, all in
accordance with the terms of the Credit Agreement, and any and all other
Obligations which may be payable by the Borrowers to the Administrative Agent,
the LC Issuer, the Swingline Lender or the Lenders pursuant to the Credit
Agreement (including without limitation interest at the Overdue Rate after the
maturity of the Loans and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to a
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all reasonable costs and expenses incurred by
the Administrative Agent, the LC Issuer, the Swingline Lender and the Lenders in
connection with enforcing any obligations of the Borrowers thereunder, including
without limitation the reasonable fees and disbursements of counsel in
accordance with the terms set forth in the Credit Agreement, and (ii) agrees to
make prompt payment, on demand, of any and all costs and expenses incurred by
the Administrative Agent, the LC Issuer, the Swingline Lender or the Lenders in
connection with enforcing the obligations of the Guarantor hereunder, including,
without limitation, the reasonable fees and disbursements of counsel (all of the
foregoing being collectively referred to as the “Guaranteed Obligations”)

 

Exhibit F

Page 1



--------------------------------------------------------------------------------

If any of the Guaranteed Obligations shall not be paid in full when the same
becomes due and payable, the Guarantor undertakes to pay forthwith the same to
the Administrative Agent, the LC Issuer, the Swingline Lender and the Lenders,
as applicable, after notice or demand therefor, regardless of any defense or
setoff or counterclaim which any Borrower may have or assert.

(b) Notwithstanding anything to the contrary contained in paragraph 1(a), it is
the intention of the Guarantor, the Administrative Agent, the LC Issuer, the
Swingline Lender and the Lenders that, in any proceeding involving the
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution or insolvency or any similar proceeding with respect to the
Guarantor or its assets, the amount of the Guarantor’s obligations with respect
to the Guaranteed Obligations shall be equal to, but not in excess of, the
maximum amount thereof not subject to avoidance or recovery by operation of
applicable Laws governing bankruptcy, reorganization, arrangement, adjustment of
debts, relief of debtors, dissolution, insolvency, fraudulent transfers or
conveyances or other similar Laws (including, without limitation, 11 U.S.C.
Sections 544, 547, 548 and 550 and other “avoidance” provisions of Title 11 of
the United States Code, as amended or supplemented).

2. The Guarantor hereby unconditionally (a) waives any requirement that the
Administrative Agent, the LC Issuer, the Swingline Lender or the Lenders, in the
event of any default by any Borrower, first make demand upon, or seek to enforce
remedies against, any Borrower before demanding payment under or seeking to
enforce this Guaranty, (b) covenants that this Guaranty will not be discharged
except by complete performance of all obligations of the Borrowers contained in
the Loan Documents and the termination of the Commitments, (c) agrees that this
Guaranty shall remain in full force and effect without regard to, and shall not
be affected or impaired, without limitation, by any invalidity, irregularity or
unenforceability in whole or in part of any of the Loan Documents, or any
limitation on the liability of the Borrowers thereunder, or any limitation on
the method or terms of payment thereunder which may now or hereafter be caused
or imposed in any manner whatsoever, (d) waives diligence, presentment and
protest with respect to, and any notice of default or dishonor in the payment of
any amount at any time payable by any Borrower under or in connection with, any
of the Loan Documents, and further waives any requirement of notice of
acceptance of, or other formality relating to, this Guaranty and (e) agrees that
the Guaranteed Obligations shall include any amounts paid by any Borrower to the
Administrative Agent, the LC Issuer, the Swingline Lender or the Lenders which
may be required to be returned to such Borrower, or to its representative or to
a trustee, custodian or receiver for such Borrower.

3. This Guaranty is an absolute and unconditional and irrevocable guaranty of
payment and not a guaranty of collection and is wholly independent and in
addition to other rights and remedies of the Administrative Agent, the LC
Issuer, the Swingline Lender and the Lenders and is not contingent upon the
pursuit by the Administrative Agent, the LC Issuer, the Swingline Lender or the
Lenders of any such rights and remedies, such pursuit being hereby waived by the
Guarantor.

4. The obligations, covenants, agreements and duties of the Guarantor under this
Guaranty shall not be released, affected or impaired by any of the following
whether or not undertaken with notice to or consent of the Guarantor: (a) any
assignment or transfer, in whole or in part, of the Commitments or the Loans, or
any of the Loan Documents although made without notice to or consent of the
Guarantor, or (b) any waiver by the Administrative Agent, the LC Issuer, the
Swingline Lender or the Lenders, or by any other person, of the performance or
observance by the Borrowers of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents (neither premature
disbursement nor failure to insist on satisfaction of any precondition for any
disbursement of the funds under the Credit Agreement shall affect the
obligations of the Guarantor), or (c) any indulgence in or the extension of the
time for payment by the Borrowers of any amounts payable under or in connection
with any of the Loan Documents, or of the time for performance by the Borrowers
of any other obligations under or arising out

 

Exhibit F

Page 2



--------------------------------------------------------------------------------

of any of the Loan Documents, or the extension or renewal thereof, or (d) the
modification, amendment or waiver (whether material or otherwise) of any duty,
agreement or obligation of the Borrowers set forth in any of the Loan Documents
(the modification, amendment or waiver from time to time of the Credit Agreement
or any of the Loan Documents to which any Borrower is a party being expressly
authorized without further notice to or consent of the Guarantor), or (e) the
voluntary or involuntary liquidation, sale or other disposition of all or
substantially all of the assets of any Borrower, or any receivership,
insolvency, bankruptcy, reorganization, or other similar proceedings, affecting
any Borrower or any of its assets, or (f) the release of any security for the
obligations of the Borrowers under any of the Loan Documents, or the impairment
of or failure to perfect an interest in any such security, or (g) the merger or
consolidation of any Borrower with any other person, or (h) the release or
discharge of any Borrower from the performance or observance of any agreement,
covenant, term or condition contained in any of the Loan Documents, by operation
of Law, or (i) any other cause whether similar or dissimilar to the foregoing
which would release, affect or impair the obligations, covenants, agreements or
duties of the Guarantor hereunder.

5. As of the date hereof and as of the date of each disbursement of a Loan made
by the Lenders, any Swingline Loan made by the Swingline Lender or any Facility
LC made available by the LC Issuer to any Borrower pursuant to the Credit
Agreement, the Guarantor represents and warrants to the Administrative Agent,
the LC Issuer, the Swingline Lender and the Lenders: (a) the execution, delivery
and performance of this Guaranty are not in contravention of Law and do not give
rise to a default under any undertaking to which the Guarantor is a party or by
which it or any of its property is bound; (b) this Guaranty is the legal, valid
and binding obligation of the Guarantor, enforceable against it in accordance
with its terms; (c) all requisite consents have been obtained and no approval or
authorization of or declaration, registration or filing with any governmental
authority or any non-governmental person or entity, is required in connection
with the execution, delivery and performance of this Guaranty or the
transactions contemplated hereby or thereby or as a condition to the legality,
validity or enforceability of this Guaranty; (d) there are no actions, suits or
proceedings pending or, to the best of the Guarantor’s knowledge, threatened
against the Guarantor before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, which, if
determined adversely would have a Material Adverse Effect on the financial
condition or business of the Guarantor, and (e) all financial statements and
other information furnished by the Guarantor to the Lenders, are true and
complete in all material respects as of the respective dates thereof.

6. The Guarantor hereby covenants and agrees that until the later of
(a) irrevocable payment in full of the principal and accrued interest on all of
the Loans and the payment and performance of all other Obligations of the
Borrowers and (b) the Facility Termination Date under the Credit Agreement, it
shall observe and perform each of its agreements and covenants set forth in the
Credit Agreement and this Guaranty.

7. If any of the following events shall occur and be continuing: (a) the
Guarantor shall fail to pay when due any amount payable under paragraph 1 or 2
hereof; or (b) the Guarantor shall fail to perform or observe any term,
condition or covenant contained in this Guaranty, or any representation or
warranty made by the Guarantor in this Guaranty or in any certificate or other
document or statement furnished at any time hereunder shall prove to have been
incorrect or untrue in any material respect on the date as of which made; or
(c) the Guarantor becomes insolvent or bankrupt, or shall generally not pay its
debts as they become due, or shall admit in writing its inability to pay its
debts generally, or makes an assignment for the benefit of creditors, or there
shall be instituted by or against the Guarantor any proceeding or case seeking
to adjudicate it bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or protection of it
or its debts under any Law relating to bankruptcy, insolvency or reorganization
or relief or protection of debtors, or seeks or consents to the appointment of a
trustee, custodian or receiver for the Guarantor or for the greater part of the
properties of the Guarantor, or a trustee, custodian or receiver is appointed
for the Guarantor or for the

 

Exhibit F

Page 3



--------------------------------------------------------------------------------

greater part of its properties, or the Guarantor takes any action to authorize
any of the foregoing; or (d) the Guarantor purports to revoke, repudiate or
disavow its obligations under this Guaranty or this Guaranty shall cease to be
in full force and effect for any reason or the legality, validity, binding
effect or enforceability of this Guaranty shall be challenged or denied in any
proceeding or otherwise, then, and in any such event, the Administrative Agent,
the LC Issuer, the Swingline Lender and the Lenders may, in addition to the
remedies provided in the Credit Agreement and the Loan Documents, enforce their
right either by suit in equity, or by action at Law, or by other appropriate
proceedings, whether for the specific performance (to the extent permitted by
Law) of any covenant or agreement contained in this Guaranty or in aid of the
exercise of any power granted in this Guaranty and may enforce payment under
this Guaranty and any of their other rights available at Law or in equity.

8. The liabilities and obligations of the Guarantor hereunder are joint and
several with all other guarantors and until the Guaranteed Obligations have been
discharged and paid in full, the Commitments terminated and the passage of any
applicable “preference period” under applicable bankruptcy Law, Guarantor waives
any right of subrogation to the rights of the Lenders against the Borrowers or
any other person obligated for payment of the Guaranteed Obligations and any
right of reimbursement, contribution or indemnity whatsoever arising or accruing
out of any payment which the Guarantor may make pursuant to this Guaranty and
any right of recourse to security for the debts and obligations of the
Borrowers.

9. (a) This Guaranty is a contract made under, and shall be governed by,
construed and enforced in accordance with, the Laws of the State of New York,
including Section 5-1401 and Section 5-1402 of the General Obligation Law of the
State of New York, without reference to any other conflicts of Law principles
thereof; (b) no failure of the Administrative Agent, the LC Issuer, the
Swingline Lender or the Lenders in exercising any right, power, or privilege
hereunder shall affect such right, power, or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other right, power, or privilege and the rights and remedies of the
Administrative Agent, the LC Issuer, the Swingline Lender and the Lenders
hereunder are cumulative and not exclusive of any right or remedy which they may
otherwise have; (c) the Administrative Agent, the LC Issuer, the Swingline
Lender and the Lenders shall be entitled to rely upon any certificate, notice or
other communication (including any thereof by telephone, telex, facsimile or
other electronic transmission, telegram or cable) believed by them to be genuine
and correct and to have been signed or sent by or on behalf of the proper person
or persons; and (d) all notices and demands hereunder shall be deemed to have
been duly given or served if sent in writing to the addresses set forth in
Section 13.1 of the Credit Agreement and shall be deemed to be given or made at
the times provided in Section 13.1 of the Credit Agreement. No amendment,
modification, termination or waiver of any provision of this Guaranty nor any
consent to any departure therefrom shall be effective unless the same shall be
in writing and signed by the Administrative Agent, and any such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. This Guaranty embodies the entire agreement
and understanding between the Guarantor and the Administrative Agent on behalf
of the Lenders, and supersedes all prior agreements and understandings relating
to the subject matter hereof. In case any one or more of the obligations of the
Guarantor under this Guaranty shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of the Guarantor shall not be affected or impaired thereby. This
Guaranty shall be binding upon and inure to the benefit of the parties hereto,
the Administrative Agent and the Lenders and their respective successors and
assigns.

10. The Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent and the Lenders without set-off or counterclaim, in the
currency in which the Guaranteed Obligation in respect of which such payment is
made is denominated, at the place of payment specified in the Credit Agreement.

 

Exhibit F

Page 4



--------------------------------------------------------------------------------

11. Each of the Administrative Agent and the Guarantor, after consulting or
having had the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waive any right it may have to a trial by jury in any litigation
based upon or arising out of this Guaranty or any related instrument or
agreement or any of the transactions contemplated by this Guaranty or any course
of conduct, dealing, statements (whether oral or written) or actions of either
of them. Neither the Administrative Agent nor the Guarantor shall seek to
consolidate, by counterclaim or otherwise, any such action in which a jury trial
has been waived with any other action in which a jury trial cannot be or has not
been waived. These provisions shall not be deemed to have been modified in any
respect or relinquished by either the Administrative Agent or the Guarantor
except by a written instrument executed by both of them.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit F

Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the day and year first above written.

 

CARDINAL HEALTH, INC. By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

Exhibit F

Page 6